Supreme Court of Florida
                                   ____________

                                   No. SC20-162
                                   ____________


 IN RE: AMENDMENTS TO THE FLORIDA FAMILY LAW RULES OF
         PROCEDURE—2020 REGULAR-CYCLE REPORT.

                                 November 12, 2020

PER CURIAM.

      We have for consideration the regular-cycle report of The Florida Bar’s

Family Law Rules Committee (Committee) proposing amendments to the Florida

Family Law Rules of Procedure (Rules). See Fla. R. Jud. Admin. 2.140(b).1 We

have jurisdiction. See art. V, § 2(a), Fla. Const.

                                  BACKGROUND

      The Committee proposes amendments to rules 12.060 (Transfers of

Actions), 12.070 (Process), 12.285 (Mandatory Disclosure), 12.350 (Production of

Documents and Things and Entry on Land for Inspection and Other Purposes),




      1. The Committee filed its report prior to the effective date of the
amendments adopted in In re Amendments to Florida Rule of Judicial
Administration 2.140, 289 So. 3d 1264 (Fla. 2020), which “[did] away with the set
schedule for rules committee reports.” Id. at 1264.
12.410 (Subpoena), 12.491 (Child Support Enforcement), and forms 12.900(b)

(Notice of Limited Appearance), 12.900(c) (Consent to Limited Appearance by

Attorney), 12.900(d) (Termination of Limited Appearance), 12.900(e)

(Acknowledgement of Assistance by Attorney), 12.900(g) (Agreement Limiting

Representation), 12.902(b) (Family Law Financial Affidavit (Short Form)),

12.902(c) (Family Law Financial Affidavit (Long Form)), 12.902(e) (Child

Support Guidelines Worksheet), 12.902(f)(3) (Marital Settlement Agreement for

Simplified Dissolution of Marriage), 12.910(a) (Summons: Personal Service on an

Individual), 12.913(b) (Affidavit of Diligent Search and Inquiry), 12.913(c)

(Affidavit of Diligent Search), 12.921 (Notice of Hearing (Child Support

Enforcement Hearing Officer)), 12.928 (Cover Sheet for Family Court Cases),

12.930(a) (Notice of Service of Standard Family Law Interrogatories), 12.930(b)

(Standard Family Law Interrogatories for Original or Enforcement Proceedings),

12.930(c) (Standard Family Law Interrogatories for Modification Proceedings),

12.932 (Certificate of Compliance with Mandatory Disclosure), 12.984(b)

(Response by Parenting Coordinator), 12.984(c) (Parenting Coordinator Report of

an Emergency), 12.996(b) (Notice to Payor), and 12.996(c) (Notice of Filing

Return Receipt). The Committee also proposes new forms 12.975(a) (Petition for

Grandparent Visitation with Minor Child(ren)) and 12.975(b) (Order on




                                       -2-
Grandparent’s Petition for Visitation with Minor Child(ren)). The Board of

Governors of The Florida Bar unanimously approved the proposals.

      The Committee published the proposals for comment before filing them with

the Court and received two comments. In response to one of the comments, the

Committee revised several of the proposed rule and form amendments. After the

Committee filed its report, the Court published the proposals for comment. The

Court received one comment.

      Upon consideration of the Committee’s report and the comments, we adopt

the amendments to the Florida Family Law Rules of Procedure as proposed, with

minor modifications. We discuss the more significant amendments below.

                                 AMENDMENTS

      First, we amend rule 12.060 (Transfers of Actions) to harmonize it with

Florida Rule of Civil Procedure 1.060 (Transfers of Actions) by making dismissal

of an action mandatory if the service fee is not paid within thirty days of

commencing the action.

      Next, we amend subdivisions (b)(1)(A) and (b)(1)(B) of rule 12.285

(Mandatory Disclosure) to clarify the service requirements and provide greater

specificity as to when required documents must be served on the other party. Also,

we make several amendments throughout subdivisions (d) (Disclosure

Requirements for Temporary Financial Relief) and (e) (Parties’ Disclosure

                                         -3-
Requirements for Initial or Supplemental Proceedings) of rule 12.285 that increase

the time period for which various documents must be produced, provide greater

specification as to what documents should be produced, and expand the types of

documents that should be produced. In addition to providing a better

understanding of the parties’ financial situations, these amendments will increase

fairness and disclosure. For example, subdivision (d)(2) will now require that

three years of tax returns be produced, and subdivisions (d)(4) and (e)(4) will

require six months of pay stubs. Additionally, credit reports and any other form of

financial disclosure are added to the types of documents that must be produced

under subdivision (e)(6). Also, new subdivision (e)(11) is added to require

disclosure of virtual currency transactions or holdings, and the remainder of

subdivision (e) is renumbered accordingly.

      Also, we amend rule 12.491 (Child Support Enforcement) by adding new

subdivisions (e)(1)(A), which provides the required language that must be included

in notices and orders regarding the procedure for a motion to vacate, and (e)(1)(B),

which requires that notices and orders state whether electronic recording or court

reporting is provided by the court or whether the court reporter would be at a

party’s expense. Additionally, a sentence is added to subdivision (f) that requires a

recommended order to include the name and address of the court reporter, if




                                        -4-
present, as well as information on how a litigant can obtain a recording of the

hearing.

      Next, we add new sections regarding e-filing and e-service election, which

have previously been added to the Florida Supreme Court Approved Forms, 2 to all

of the instructions in the forms listed above, with the exception of form 12.900(g)

(Agreement Limiting Representation), as it does not get filed with the court.

      Additionally, at the Committee’s recommendation to increase self-

represented litigants’ access to the courts, we delete the notary block from forms

12.902(b) (Family Law Financial Affidavit (Short Form)), 12.902(c) (Family Law

Financial Affidavit (Long Form)), 12.913(b) (Affidavit of Diligent Search and

Inquiry), 12.913(c) (Affidavit of Diligent Search), 12.930(b) (Standard Family

Law Interrogatories for Original or Enforcement Proceedings), 12.930(c) (Standard

Family Law Interrogatories for Modification Proceedings), and 12.932 (Certificate

of Compliance with Mandatory Disclosure).

      Also, we amend the forms by replacing “Husband” and “Wife” with

“Petitioner” and “Respondent,” making the forms gender-neutral.

      Next, we amend form 12.921 (Notice of Hearing (Child Support

Enforcement Hearing Officer)) by adding language from Turner v. Rogers, 564



      2. See In re Amends. to Fla. Supreme Court Approved Family Law Forms,
173 So. 3d 19 (Fla. 2015).

                                        -5-
U.S. 431 (2011), explaining that the obligor’s ability to pay is a critical issue in

contempt proceedings and that the court must make an express finding that the

obligor has the ability to pay child support. Additionally, a new paragraph is

added to the form regarding the process to address a motion to vacate so that this

form is consistent with forms 12.920(b) and (c), which are used for a referral to or

a hearing before a general magistrate. However, for additional consistency with

those forms, as well as with rule 12.491(e)(1)(A) (Child Support Enforcement;

General Powers and Duties), we add the phrase “if necessary” to the last sentence

of the new paragraph so that the sentence reads: “The person seeking review must

have the transcript prepared if necessary for the Court’s review.” Lastly, we

modify the reference to form “12.901(b) (Short Form)” in form 12.921 to read

“12.902(b) (Short Form)”, as the Short Form Family Law Financial Affidavit is

form 12.902(b).

      Further, we amend form 12.932 (Certificate of Compliance with Mandatory

Disclosure). First, in the instructions to the form, “dissolution of marriage case” is

replaced with “family matter” to clarify that mandatory disclosure is required in all

family law proceedings rather than only in dissolution of marriage cases.

Additionally, many subdivisions are amended throughout the form for consistency

with the amendments to rule 12.285 (Mandatory Disclosure) and to increase

fairness and disclosure. For example, paragraphs 1.c. and 2.c. will now require

                                          -6-
disclosure of six months of paystubs or other evidence of earned income. New

paragraph 2.j. also is added to require the disclosure of virtual currency holdings.

      Finally, we adopt new forms 12.975(a) (Petition for Grandparent Visitation

with Minor Child(ren)) and 12.975(b) (Order on Grandparent’s Petition for

Visitation with Minor Child(ren)), with minor technical changes. The Committee

proposed the new forms in response to chapter 2015-134, section 3, Laws of

Florida, which created section 752.011, Florida Statutes (2019), and established the

limited circumstances under which grandparents can petition for visitation rights

with their minor grandchildren. Form 12.975(a) is to be used when a grandparent

files for visitation rights as provided in section 752.011, Florida Statutes (2019),

and form 12.975(b) is a form order to be provided to the court at the hearing on the

petition.

                                  CONCLUSION

      Accordingly, the Florida Family Law Rules of Procedure are amended as set

forth in the appendix to this opinion. New language is indicated by underscoring,

and deletions are indicated by struck-through type. The forms are fully engrossed

and ready for use. The forms may also be accessed and downloaded from the

Florida Courts website at https://www.flcourts.org/Resources-Services/Court-

Improvement/Family-Courts/Family-Law-Forms. By adoption of the new and

amended forms, we express no opinion as to their correctness or applicability. The

                                         -7-
amended rules and the amended and new forms shall become effective January 1,

2021, at 12:01 a.m.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Cory Aaron Brandfon, Chair, and Hon. Mary Lou Cuellar-Stilo, Past Chair, Family
Law Rules Committee, Tampa, Florida; and Joshua E. Doyle, Executive Director,
and Mikalla Andies Davis, Bar Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Joan K. Koch, Chief Counsel, Child Support Program, Florida Department of
Revenue, Tallahassee, Florida,

      Responding with comments




                                     -8-
                                   APPENDIX

RULE 12.060.       TRANSFERS OF ACTIONS

      (a) – (b)    [No Change]

       (c) Method. The service charge of the clerk of the court to which an
action is transferred under this rule must be paid by the party who commenced the
action within 30 days from the date the order of transfer is entered, subject to
taxation as provided by law when the action is determined. If the service charge is
not paid within the 30 days, the action maymust be dismissed without prejudice by
the court that entered the order of transfer.

RULE 12.070.       PROCESS

      (a) – (d)    [No Change]

      (e)    Constructive Service.

             (1)   [No Change]

             (2) For constructive service of process in any case or proceeding
involving parental responsibility, custody, or time-sharing with a minor child, the
petitioner must file an affidavit of diligent search and inquiry that conforms with
Florida Family Law Rules of Procedure Form 12.913(cb). If the responding party
cannot be located, the party must be served with process by publication in the
manner provided by chapter 49, Florida Statutes. The clerk of the circuit court
must mail a copy of the notice to the party’s last known address.

             (3)   [No Change]

      (f) – (l)    [No Change]

RULE 12.285.       MANDATORY DISCLOSURE

      (a)    [No Change]

      (b)    Time for Production of Documents.

            (1) Temporary Financial Relief Hearings. Any document
required under this rule in any temporary financial relief proceeding, whether an

                                        -9-
initial proceeding or supplemental proceeding, must be served on the other party
for inspection and copying as follows.

                    (A) TheAny party seeking relief must serve the required
documents on the other party with the notice ofat least ten days prior to the
temporary financial hearing, unless the documents have already been served under
subdivision (b)(2).

                    (B) The responding party, if not otherwise seeking relief,
must serve the required documents on the party seeking relief on or before 5:00
p.m., 2 business days before the day of the temporary financial relief hearing if
served by delivery or 7 days before the day of the temporary financial relief
hearing if served by mail or e-mail, unless the documents have been received
previously by the party seeking relief under subdivision (b)(2). A responding party
must be given no less than 12 days to serve the documents required under this rule,
unless otherwise ordered by the court. If the 45-day period for exchange of
documents provided for in subdivision (b)(2) will occur before the expiration of
the 12 days, the provisions of subdivision (b)(2) controlat least five days prior to
the temporary financial hearing, unless the documents have already been served
under subdivision (b)(2) of this rule.

             (2)   [No Change]

      (c)    [No Change]

        (d) Disclosure Requirements for Temporary Financial Relief. In any
proceeding for temporary financial relief heard within 45 days of the service of the
initial pleading or within any extension of the time for complying with mandatory
disclosure granted by the court or agreed to by the parties, the following
documents must be served on the other party:

             (1)   [No Change]

              (2) All complete federal and state personal income tax returns, gift
tax returns, and intangible personal propertyforeign tax returns filed by the party or
on the party’s behalf for the past 3 years, including all attachments, including
Forms W-2, 1099, K-1, and all accompanying schedules and worksheets
comprising the entire tax return. A party may file a transcript of the tax return as
provided by Internal Revenue Service Form 4506 T in lieu of his or her individual
federal income tax return for purposes of a temporary hearing.

                                        - 10 -
              (3) IRS forms W-2, 1099, and K-1 for the past year, if the income
tax return for that year has not been prepared. If income tax returns have not been
filed for any of the prior 2 years beyond the past year, then IRS forms W-2, 1099,
and K-1 for those prior 2 years as well.

             (4) Pay stubs or other evidence of earned income for the 36 months
before service of the financial affidavitcompliance with these disclosure
requirements for temporary financial relief.

       (e) Parties’ Disclosure Requirements for Initial or Supplemental
Proceedings. A party must serve the following documents in any proceeding for
an initial or supplemental request for permanent financial relief, including, but not
limited to, a request for child support, alimony, equitable distribution of assets or
debts, or attorneys’ fees, suit money, or costs:

               (1) A financial affidavit in substantial conformity with Florida
Family Law Rules of Procedure Form 12.902(b) if the party’s gross annual income
is less than $50,000, or Florida Family Law Rules of Procedure Form 12.902(c) if
the party’s gross annual income is equal to or more than $50,000, which
requirement cannot be waived by the parties. The financial affidavits must also be
filed with the court. A party may request, by using the Standard Family Law
Interrogatories, or the court on its own motion may order, a party whose gross
annual income is less than $50,000 to complete Florida Family Law Rules of
Procedure Form 12.902(c). All documents supporting the income, assets, and
liabilities figures entered into the financial affidavit must also be produced.

              (2) All complete federal and state personal income tax returns, gift
tax returns, and intangible personal propertyforeign tax returns filed by the party or
on the party’s behalf for the past 3 years, including all attachments, including
Forms W-2, 1099, K-1, and all accompany schedules and worksheets comprising
the entire tax return. A party may file a transcript of the tax return as provided by
Internal Revenue Service Form 4506T in lieu of his or her individual federal
income tax return for purposes of a temporary hearing.

              (3) IRS forms W-2, 1099, and K-1 for the past year, if the income
tax return for that year has not been prepared. If income tax returns have not been
filed for any of the prior 2 years beyond the past year, then IRS forms W-2, 1099,
and K-1 for those prior 2 years as well.



                                        - 11 -
             (4) Pay stubs or other evidence of earned income for the 36 months
before service of the financial affidavitcompliance with these disclosure
requirements for initial or supplemental proceedings.

              (5) A statement by the producing party identifying the amount and
source of all income received from any source during the 36 months preceding the
service of the financial affidavit required by this rulecompliance with these
disclosure requirements for initial or supplemental proceedings if not reflected on
the pay stubs produced.

             (6) All loan applications, and financial statements, credit reports, or
any other form of financial disclosure, including financial aid forms, prepared or
used within the 1224 months preceding service of that party’s financial affidavit
required by this rulecompliance with these disclosure requirements for initial or
supplemental proceedings, whether for the purpose of obtaining or attempting to
obtain credit or for any other purpose.

               (7) All deeds withinevidencing any ownership interest in property
held at any time during the last 3 years, all promissory notes or other documents
evidencing money owed to either party at any time within the last 1224 months,
and all present leases, in which the party owns or owned an interest, whether held
in the party’s name individually, in the party’s name jointly with any other person
or entity, in the party’s name as trustee or guardian for any other persona party or a
minor or adult dependent child of both parties, or in someone else’s name on the
party’s behalf wherein either the party:

                     (A) is receiving or has received payments at any time within
the last 3 years for leased real or personal property, or

                   (B)    owns or owned an interest.

             (8) All periodic statements from the last 312 months for all
checking accounts, and from the last 12 months for all other accounts (for example,
savings accounts, money market funds, certificates of deposit, etc.), regardless of
whether or not the account has been closed, including those held in the party’s
name individually, in the party’s name jointly with any other person or entity, in
the party’s name as trustee or guardian for any other persona party or a minor or
adult dependent child of both parties, or in someone else’s name on the party’s
behalf. For all accounts that have check-writing privileges, copies of canceled
checks and registers, whether written or electronically maintained, shall also be

                                        - 12 -
produced, so that the payee and purpose of each individual instrument can be
ascertained.

              (9) All brokerage account statements in which either party to this
action held within the last 12 months or holds an interest including those held in
the party’s name individually, in the party’s name jointly with any person or entity,
in the party’s name as trustee or guardian any other personfor a party or a minor or
adult dependent child of both parties, or in someone else’s name on the party’s
behalf. For all accounts that have check-writing privileges, copies of canceled
checks and registers, whether written or electronically maintained, shall also be
produced, so that the payee and purpose of each individual instrument can be
ascertained.

            (10) The most recent statement and statements for the past 12
months for any profit sharing, retirement, deferred compensation, or pension plan
(for example, IRA, 401(k), 403(b), SEP, KEOGH, or other similar account) in
which the party is a participant or an alternate payee receiving payments and the
summary plan description for any retirement, profit sharing, or pension plan in
which the party is a participant or an alternate payee receiving payments. (The
summary plan description must be furnished to the party on request by the plan
administrator as required by 29 U.S.C. § 1024(b)(4).)

              (11) The most recent statement and statements for the past 12
months for any virtual currency transactions in which either party to this action
participated within the last 12 months or holds an interest, including those held in
the party’s name individually, in the party’s name jointly with any person or entity,
in the party’s name as trustee or guardian for a party or a minor or adult dependent
child of both parties, or in someone else’s name on the party’s behalf. Virtual
currency is a digital representation of value that functions as a medium of
exchange, a unit of account, and/or a store of value. A listing of all current
holdings of virtual currency shall also be disclosed.

              (112) The declarations page, the last periodic statement, statements
for the past 12 months, and the certificate for all life insurance policies insuring the
party’s life or the life of the party’s spouse, whether group insurance or otherwise,
and all current health and dental insurance cards covering either of the parties
and/or their dependent children.




                                         - 13 -
              (123) Corporate, partnership, and trust tax returns for the last 3 tax
years if the party has an ownership or interest in a corporation, partnership, or trust
greater than or equal to 30%.

               (134) All promissory notes evidencing a party’s indebtedness for the
last 1224 months, whether since paid or not, all credit card and charge account
statements and other records showing the party’s indebtedness as of the date of the
filing of this action and for the last 324 months preceding compliance with these
disclosure requirements, and all present lease agreements, whether owed in the
party’s name individually, in the party’s name jointly with any other person or
entity, in the party’s name as trustee or guardian for any other persona party or a
minor or adult dependent child of both parties, or in someone else’s name on the
party’s behalf.

              (145) All written premarital or marital agreements entered into at any
time between the parties to this marriage, whether before or during the marriage,
and all affidavits and declarations of non-paternity or judgments of
disestablishment of paternity for any minor or dependent children born or
conceived during the marriage. Additionally, in any modification proceeding, each
party must serve on the opposing party all written agreements entered into between
them at any time since the order to be modified was entered.

             (156) All documents and tangible evidence supporting the producing
party’s claim that an asset or liability is nonmarital, for enhancement or
appreciation of nonmarital property, or for an unequal distribution of marital
property. The documents and tangible evidence produced must be for the time
period from the date of acquisition of the asset or debt to the date of production or
from the date of the marriage, if based on premarital acquisition.

             (167) Any court orders directing a party to pay or receive spousal or
child support.

      (f)    [No Change]

       (g) Sanctions. Any document to be produced under this rule that is not
served on the opposing party fewer than 24 hourswithin the time periods set forth
in subdivision (b)(1), as applicable, before a nonfinal hearing or in violation of the
court’s pretrial order shall not be admissible in evidence at that hearing unless the
court finds good cause for the delay. In addition, the court may impose other
sanctions authorized by rule 12.380 as may be equitable under the circumstances.

                                        - 14 -
The court may also impose sanctions upon the offending lawyer in lieu of
imposing sanctions on a party.

       (h) Extensions of Time for Complying with Mandatory Disclosure. By
agreement of the parties, the time for complying with mandatory disclosure may be
extended. Either party may also file, at least 5 days before the due date, a motion to
enlarge the time for complying with mandatory disclosure. The court must grant
the request for good cause shown.

      (i) – (m)    [No Change]

                                   Commentary
                                    [No Change]
                                 Committee Notes
                                    [No Change]
RULE 12.350.       PRODUCTION OF DOCUMENTS AND THINGS AND
                   ENTRY ON LAND FOR INSPECTION AND OTHER
                   PURPOSES

      (a)    Request; Scope. Any party may request any other party:

             (1) – (3)    [No Change]

       (b) Procedure. Without leave of court the request may be served on the
petitioner after commencement of the action and on any other party with or after
service of the process and initial pleading on that party. The request must set forth
the items to be inspected, either by individual item or category, and describe each
item and category with reasonable particularity. The request must specify a
reasonable time, place, and manner of making the inspection or performing the
related acts. The party to whom the request is directed must serve a written
response within 30 days after service of the request, except that a defendant may
serve a response within 45 days after service of the process and initial pleading on
that defendant. The court may allow a shorter or longer time. For each item or
category, the response must state that inspection and related activities will be
permitted as requested unless the request is objected to, in which event the reasons
for the objection must be stated. If an objection is made to part of an item or
category, the part must be specified. When producing documents, the response
must include an accompanying notice filed in compliance with Rule of Judicial

                                        - 15 -
Administration 2.425 with the court that states with specificity each document
produced. When producing documents, the producing party must either produce
them as they are kept in the usual course of business or must identify them to
correspond with the categories in the request. A request for electronically stored
information may specify the form or forms in which electronically stored
information is to be produced. If the responding party objects to a requested form,
or if no form is specified in the request, the responding party must state the form or
forms it intends to use. If a request for electronically stored information does not
specify the form of production, the producing party must produce the information
in a form or forms in which it is ordinarily maintained or in a reasonably usable
form or forms. The party submitting the request may move for an order under rule
12.380 concerning any objection, failure to respond to the request, or any part of it,
or failure to permit the inspection as requested.

      (c)    [No Change]

       (d) Filing of Documents. Unless required by the court, a party shall not
file any of the documents or things produced with the response, although a party
must include an accompanying notice filed in compliance with Rule of Judicial
Administration 2.425 with the court that states with specificity each document
produced. Documents or things may be filed in compliance with Florida Rule of
Judicial Administration 2.425 and rule 12.280(j) when they should be considered
by the court in determining a matter pending before the court.

RULE 12.410.       SUBPOENA

      (a) – (b)    [No Change]

      (c)    For Production of Documentary Evidence.

               (1) Generally. A subpoena may also command the person to whom
it is directed to produce the books, papers, documents (including electronically
stored information), or tangible things designated therein, but the court, on motion
made promptly and in any event at or before the time specified in the subpoena for
compliance with it, may:

                   (A)    quash or modify the subpoena if it is unreasonable and
oppressive, or




                                        - 16 -
                  (B) condition denial of the motion upon the advancement by
the person in whose behalf the subpoena is issued of the reasonable cost of
producing the books, papers, documents, or tangible things.

              A party seeking a production of evidence at trial which would be
subject to a subpoena may compel such production by serving a notice to produce
such evidence on an adverse party as provided in rule 12.080(ba). Such notice shall
have the same effect and be subject to the same limitations as a subpoena served on
the party.

            (2)    [No Change]

      (d) – (h)    [No Change]

                                 Committee Note

                                   [No Change]

RULE 12.491.       CHILD SUPPORT ENFORCEMENT

      (a)   [No Change]

      (b)   Scope. This rule shall apply to proceedings for:

            (1) – (2)    [No Change]

      (c) – (d)    [No Change]

       (e) General Powers and Duties. The support enforcement hearing
officer shall be empowered to issue process, administer oaths, require the
production of documents, and conduct hearings for the purpose of taking evidence.
A support enforcement hearing officer does not have the authority to hear
contested paternity cases. Upon the receipt of a support proceeding, the support
enforcement hearing officer shall:

             (1) assign a time and place for an appropriate hearing and give
notice to each of the parties as may be required by law;

                   (A) The notice or order setting the cause for hearing shall
contain the following language in bold type:


                                       - 17 -
      SHOULD YOU WISH TO SEEK REVIEW OF THE ORDER UPON
      THE RECOMMENDATIONS OF THE CHILD SUPPORT
      ENFORCEMENT HEARING OFFICER, YOU MUST FILE A
      MOTION TO VACATE WITHIN 10 DAYS FROM THE DATE OF
      ENTRY OF THE ORDER IN ACCORDANCE WITH FLORIDA
      FAMILY LAW RULE OF PROCEDURE 12.491(f). YOU WILL BE
      REQUIRED TO PROVIDE THE COURT WITH A RECORD
      SUFFICIENT TO SUPPORT YOUR POSITION OR YOUR MOTION
      WILL BE DENIED. A RECORD ORDINARILY INCLUDES A
      WRITTEN TRANSCRIPT OF ALL RELEVANT PROCEEDINGS.
      THE PERSON SEEKING REVIEW MUST HAVE THE
      TRANSCRIPT PREPARED IF NECESSARY FOR THE COURT’S
      REVIEW.

                   (B) The notice or order setting a matter for hearing shall state
whether electronic recording or a court reporter is provided by the court. If the
court provides electronic recording, the notice shall also state that any party may
provide a court reporter at that party’s expense.

            (2) – (4)    [No Change]

       (f)    Entry of Order and Relief from Order. Upon receipt of a
recommended order, the court shall review the recommended order and shall enter
an order promptly unless good cause appears to amend the order, conduct further
proceedings, or refer the matter back to the hearing officer to conduct further
proceedings. If a court reporter was present, the recommended order shall contain
the name and address of the reporter. If the hearing was recorded and the litigant
did not utilize a court reporter, the order shall contain information as to how a
litigant can obtain a copy of the recording. Any party affected by the order may
move to vacate the order by filing a motion to vacate within 10 days from the date
of entry. Any party may file a cross-motion to vacate within 5 days of service of a
motion to vacate, provided, however, that the filing of a cross-motion to vacate
shall not delay the hearing on the motion to vacate unless good cause is shown. A
motion to vacate the order shall be heard within 10 days after the movant applies
for hearing on the motion.

      (g) – (h)    [No Change]

                                  Commentary

                                   [No Change]
                                      - 18 -
Committee Note

 [No Change]




    - 19 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                     FORM 12.900(b)
         NOTICE OF LIMITED APPEARANCE (11/20)

                              When should this form be used?

This form should be used to provide notice to the court and the other attorney or party when
an attorney is making a limited appearance for a client under Florida Family Law Rule of
Procedure 12.040.

This form should be typed or printed in black ink. After completing and signing this form, the
attorney should file this document with the clerk of the circuit court in the county in which the
action is pending and keep a copy for his or her records.


                                     What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her
attorney. The copy you are serving to the other party must be either mailed, e-mailed, or hand-
delivered to the opposing party or his or her attorney on the same day indicated on the
certificate of service. If it is mailed, it must be postmarked on the date indicated in the
certificate of service. Service must be in accordance with Florida Rule of Judicial Administration
2.516.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants
may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you
must do so in accordance with Florida Rule of Judicial Administration 2.525, and you must follow
the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of

Instructions for Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance
(11/20)
                                                - 20 -
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of
Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using
the Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family
Law Form 12.915, and you must provide your e-mail address on each form on which your
signature appears. Please CAREFULLY read the rules and instructions for: Certificate of Service
(General), Florida Supreme Court Approved Family Law Form 12.914; Designation of Current
Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and
Florida Rule of Judicial Administration 2.516.


                         Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance
(11/20)
                                                - 21 -
        IN THE CIRCUIT COURT OF THE _______________________________ JUDICIAL CIRCUIT,
               IN AND FOR ___________________________________ COUNTY, FLORIDA

                                                            Case No.: ________________________
                                                            Division: ________________________
_______________________________,
                     Petitioner,

                 and

_______________________________,
                    Respondent.


                             NOTICE OF LIMITED APPEARANCE

{Attorney’s name} __________________________________________ files this Notice of Limited
Appearance on behalf of {name} _____________________________________, [choose one
only] ( ) Petitioner     ( ) Respondent, for the following limited purpose(s).
[choose all that apply]:

1. ___ The hearing set for {date} _____________________________, at {time} ___________on
   the issue(s) of {specify} _______________________________________________________.

2. ___ To represent [check one only] ( ) Petitioner ( ) Respondent on the following issues
   throughout the proceedings:
   a. ___ Parental responsibility and time-sharing.
   b. ___ Equitable distribution of marital assets and liabilities.
   c. ___ Alimony.
   d. ___ Child support.
   e. ___ Other {specify}: _______________________________________________________

    The clerk of the above-styled court is requested to enter this notice of record.

Copies of all future court papers should be served on the undersigned attorney at the address
listed and on the [choose one only] ( ) Petitioner ( ) Respondent at {name, address, e-mail
address(es),telephone number, and fax number} _____________________________________
______________________________________________________________________________




Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance (11/20)

                                               - 22 -
I certify that a copy of this notice of limited appearance was: [check all used] ( ) e-mailed
( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed below on
{date} _______________________.

Other party or his/her attorney:
Name: _________________________________
Address: _______________________________
City, State, Zip: __________________________
Telephone Number: ______________________
Fax Number: ____________________________
E-mail Address(es): _______________________

                                                            ________________________________
                                                            Signature of Attorney
                                                            Printed Name: ____________________
                                                            Address: _________________________
                                                            City, State, Zip: ____________________
                                                            Telephone Number: ________________
                                                            E-mail Address(es):_________________
                                                            Florida Bar Number:
                                                            ________________



                                                            ________________________________
                                                            Signature of Petitioner/Respondent
                                                            Printed Name: ____________________
                                                            Address: _________________________
                                                            City, State, Zip: ____________________
                                                            Telephone Number: ________________
                                                            E-mail Address(es):_________________




Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance (11/20)

                                               - 23 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.900(c)
      CONSENT TO LIMITED APPEARANCE BY ATTORNEY
                        (11/20)

                              When should this form be used?

This form should be used for a client to give consent when an attorney is making a limited
appearance for the client under Florida Family Law Rule of Procedure 12.040.

This form should be typed or printed in black ink. After completing this form, the client should
sign the document. The attorney or client should then file the document with the clerk of the
circuit court in the county in which the action is pending. The attorney and client should each
keep a copy for his or her records.


                                    What should I do next?

A copy of this form must be served on the other party or his or her attorney. The copy you are
serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed,
it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.


                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants
may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you
must do so in accordance with Florida Rule of Judicial Administration 2.525, and you must follow
the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of
Instructions for Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by
Attorney (11/20)
                                                - 24 -
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of
Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using
the Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family
Law Form 12.915, and you must provide your e-mail address on each form on which your
signature appears. Please CAREFULLY read the rules and instructions for: Certificate of Service
(General), Florida Supreme Court Approved Family Law Form 12.914; Designation of Current
Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and
Florida Rule of Judicial Administration 2.516.


                         Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by
Attorney (11/20)
                                                - 25 -
              IN THE CIRCUIT COURT OF THE                                   JUDICIAL CIRCUIT,
                       IN AND FOR                                   COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                                                ,
                                  Petitioner,
        and

                                            ,
                                  Respondent.


                    CONSENT TO LIMITED APPEARANCE BY ATTORNEY

{Name} _______________________________________, the [check one only]
( ) Petitioner ( ) Respondent, consents to the limited representation by counsel,
{attorney’s name} ___________________________________________, for the following limited
purpose(s) [ check all that apply]:

1. ____The hearing set for {date} ___________________, at {time}________ on the issue(s) of {specify}
   ___________________________________________________________________.

2. ___To represent [ check one only] ( ) Petitioner ( ) Respondent on the following issues
   throughout the proceedings:
   a. ___Parental responsibility and time-sharing.
   b. ___ Equitable distribution of marital assets and liabilities.
   c. ___ Alimony.
   d. ___ Child support.
   e. ___ Other {specify}: _______________________________________________________

The clerk of the above-styled court is requested to enter this notice of record.

I certify that a copy of this consent to limited appearance was: [check all used] ( ) e-mailed (          )
mailed ( ) faxed ( ) hand delivered to the person(s) listed below on {date} _________.

Other party or his/her attorney:
Name: ________________________________
Address: ______________________________
City, State, Zip: _________________________
Telephone Number: ______________________
Fax Number: ____________________________
E-mail Address(es): _______________________




Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney (11/20)
                                                    - 26 -
                                                  _______________________________________
                                                  Signature of Petitioner/Respondent
                                                  Printed Name: ___________________________
                                                  Address: _______________________________
                                                  City, State, Zip: __________________________
                                                  Telephone Number: ______________________
                                                  Fax Number: ____________________________
                                                  E-mail Address(es): _______________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual} ____________________________________________________________,
{name of business} _____________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney (11/20)
                                                   - 27 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.900(d)
         TERMINATION OF LIMITED APPEARANCE (11/20)

                                   When should this form be used?

This form should be used by an attorney who is terminating a limited appearance for a client under Florida
Family Law Rule of Procedure 12.040.

This form should be typed or printed in black ink. After completing this form, the attorney should sign this
document and then file this document with the clerk of the circuit court in the county in which the action
is pending. The attorney should keep a copy for his or her records.


                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format requirements
set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through
the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial Administration 2.516. You may
find this rule at www.flcourts.org through the link to the Rules of Judicial Administration provided under
either Family Law Forms: Getting Started, or Rules of Court in the A-Z Topical Index.
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

Instructions for Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (11/20)

                                                    - 28 -
To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.



                              Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (11/20)

                                                    - 29 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                    COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                        ,
                              Petitioner,

                 and

                                      ,
                             Respondent.

                        TERMINATION OF LIMITED APPEARANCE
{Attorney’s name}                                                , files this Termination of Limited
Appearance on behalf of the [check one only] ( ) Petitioner ( ) Respondent, {name}, ________
______________________________________, and certifies that the proceeding or matter is concluded.
The clerk of the above-styled court is requested to enter this Notice of Termination of Limited
Appearance of record. Copies of all future court papers should be served on the [check one only]
( ) Petitioner ( ) Respondent at: {name, address, e-mail address(es), fax number, and telephone
number} _____________________________________________________________________________
                                                                                                     .

I certify that a copy of this termination of limited appearance was: [check all used] ( ) e-mailed
( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed below on {date} _________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number: _______________________
Fax Number:
E-mail Address(es):________________________

Client Party:
Name:
Address:
City, State, Zip:
Telephone Number: ______________________
Fax Number:
E-mail Address(es): _______________________
                                                            _______________________________________
                                                            Signature of Attorney
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:

Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (11/20)

                                                   - 30 -
                                                            Telephone Number:
                                                            E-mail Address(es): _______________________
                                                            Florida Bar Number:




Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (11/20)

                                                   - 31 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.900(e)
           ACKNOWLEDGMENT OF ASSISTANCE BY ATTORNEY
                             (11/20)

                                  When should this form be used?

This form, when added to the signature page of any petition, pleading, or motion, should be filed with the
court when an attorney making a limited appearance under Florida Family Law Rule of Procedure 12.040
has assisted the petitioner or respondent in the preparation of the document. The petitioner or
respondent should then sign the pleading and include his/her name and address.

                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of Judicial Administration 2.516.

                         IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

                 IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.
Instructions for Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney
(11/20)
                                                    - 32 -
To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                                Where can I get more information?

See the instructions to Florida Family Law Rules of Procedure Forms 12.900(b)-(d) and Rule 12.040.
Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. For more information, see rule 12.080, Florida Family Law Rules of Procedure.




Instructions for Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney
(11/20)
                                                    - 33 -
{Name},                                       , [check one only] ( ) Petitioner
( ) Respondent, certifies that he/she has received the assistance of the following attorney in the
preparation of this document.

                                                  Attorney Name:
                                                  Address:
                                                  City, State, Zip:
                                                  Telephone Number:
                                                  E-mail Address(es): _______________________
                                                  Florida Bar Number:




Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney (11/20)

                                                   - 34 -
  INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                      FORM 12.900(g)
AGREEMENT LIMITING REPRESENTATION (11/20)
                                   When should this form be used?

This form should be used as a “rider” or supplemental agreement, in addition to an Attorney-Client fee
agreement, between the attorney and client when the attorney is making a limited appearance under
Rules Regulating Florida Bar 4-1.2(c), 4-4.2(b), and 4-4.3(b) and Florida Family Law Rule of Procedure
12.040. A limited appearance means the attorney is not handling the whole case for the client, but is only
being retained to do a specific part of the case. This form is not to be filed with the clerk of the court.


                              Where can I look for more information?

See Rules Reg. Fla. Bar 4-1.2(c), 4-4.2(b), and 4-4.3(b) and Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(g), Agreement Limiting Representation (11/20)

                                                    - 35 -
                       AGREEMENT LIMITING REPRESENTATION
(This agreement is supplemental to the Attorney-Client fee agreement and is limited to addressing the
              consequences of Limited Legal Representation by an attorney in Florida)

TO THE CLIENT: THIS IS A LEGALLY BINDING CONTRACT. PLEASE READ IT CAREFULLY AND MAKE
CERTAIN THAT YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS. YOU MAY TAKE THIS
CONTRACT HOME WITH YOU, REVIEW IT WITH ANOTHER ATTORNEY IF YOU WISH, AND ASK ANY
QUESTIONS YOU MAY HAVE BEFORE SIGNING.

EMPLOYMENT OF AN ATTORNEY FOR LIMITED REPRESENTATION REQUIRES THAT THE ATTORNEY AND
CLIENT CAREFULLY AND THOROUGHLY REVIEW THE DUTIES AND RESPONSIBILITIES EACH WILL ASSUME.
ANY LIMITED REPRESENTATION AGREEMENT SHOULD DESCRIBE, IN DETAIL, THE ATTORNEY’S DUTIES IN
THE CLIENT’S INDIVIDUAL CASE.

1. SERVICES/LIMITED SCOPE OF REPRESENTATION: Client, {name} ______________________, employs
    Attorney, {name} _________________________________________________________to provide
    representation only in the limited matter(s) described as follows:
    _________________________________________________________________________________
    _________________________________________________________________________________
    _________________________________________________________________________________

2. COMPLIANCE WITH CHAPTER 4 OF THE RULES REGULATING THE FLORIDA BAR: Although legal
    assistance is limited, an attorney-client relationship exists, and the client is entitled to the standards
    of professional responsibility established by Chapter 4 of the Rules Regulating the Florida Bar,
    including confidentiality, competence, and diligence.

3. COMPLIANCE WITH FLORIDA FAMILY LAW RULE OF PROCEDURE 12.040: An Attorney hired to
    provide limited representation in court must comply with Florida Family Law Rule of Procedure
    12.040, as follows:
    a. The attorney will file with the court a Notice of Limited Appearance, Florida Family Law Rules of
        Procedure Form 12.900(b), signed by the client, specifically limiting the attorney's appearance to
        the particular proceeding or matter in which the attorney appears.
    b. If the attorney seeks to withdraw from representation before the conclusion of a limited
        appearance, the attorney must:
        (1) File a motion with the court setting forth the reasons and serve that motion on the client and
            interested persons, and
        (2) Obtain approval of the court.
    c. At the conclusion of the proceeding or matter, the attorney’s role terminates without the
        necessity of leave of court, on the attorney filing Termination of Limited Appearance, Florida
        Family Law Rules of Procedure Form 12.900(d). The notice shall include the names and last known
        addresses of the person(s) represented by the withdrawing attorney.
    d. THE CLIENT IS ADVISED THAT ANY OBJECTION TO THE ATTORNEY’S “TERMINATION OF LIMITED
        APPEARANCE” MUST BE MADE IN WRITING BY THE CLIENT BY PROVIDING THE JUDGE, THE
        ATTORNEY, AND EACH OTHER INTERESTED PERSON (OR THEIR ATTORNEY) A COPY AND FILING
        THE ORIGINAL WITH THE CLERK OF COURT.


Florida Family Law Rules of Procedure Form 12.900(g), Agreement Limiting Representation (11/20)

                                                   - 36 -
4. ADDITIONAL SERVICES/REPRESENTATION: The attorney and client may later determine that the
    attorney should provide additional limited services or assume full representation. The attorney may
    decline to provide additional services.
    a. If the attorney agrees to provide additional services, those additional services should be
        specifically listed in an amendment to this agreement, signed and dated by both the attorney and
        the client.
    b. If the attorney and client agree that the attorney shall serve as the client's attorney of record on
        all matters related to handling the client’s case, the client and the attorney should indicate that
        agreement in an amendment to this agreement, signed and dated by both the attorney and the
        client.
    c. In either case, additional compliance with the notice requirement of Rule 12.040 will be required
        by the attorney.
    d. THE ATTORNEY AND THE CLIENT SHOULD NOT RELY ON VERBAL DISCUSSIONS OR VERBAL
        AGREEMENTS WHEN CHANGING THE TERMS OF THE ATTORNEY’S RESPONSIBILITY FOR
        REPRESENTATION.

5. ATTORNEYS’ FEES AND COURT COSTS: The attorney and the client have made a separate agreement
    in writing as to payment of attorneys’ fees and all costs associated with the case and the attorney’s
    representation.

BY SIGNING THIS AGREEMENT YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL OF THE FOREGOING TERMS, AND YOU INTEND TO BE LEGALLY BOUND BY THEM.


___________________________                                 __________________________
Attorney                                                    Client

Name: __________________________                            Name: __________________________
Address: _________________________                          Address: _________________________
City, State, Zip: ___________________                       City, State, Zip: ____________________
Telephone Number: ________________                          Telephone Number: ________________
E-mail Address(es): _________________                       E-mail Address(es): _________________
Florida Bar Number: ________________

Date: __________________________                            Date: __________________________

I HAVE BEEN PROVIDED A FULLY EXECUTED COPY OF THIS AGREEMENT LIMITING REPRESENTATION

_______________________________
Client




Florida Family Law Rules of Procedure Form 12.900(g), Agreement Limiting Representation (11/20)

                                                   - 37 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.902(b)
           FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
                             (11/20)

                                    When should this form be used?

This form should be used when you are involved in a family law case which requires a financial affidavit
and your individual gross income is UNDER $50,000 per year unless:

    (1) You are filing a simplified dissolution of marriage under rule 12.105 and both parties have waived
        the filing of a financial affidavit;
    (2) You have no minor children, no support issues, and have filed a written settlement agreement
        disposing of all financial issues; or
    (3) The court lacks jurisdiction to determine any financial issues.

This form should be typed or printed in black ink. You should file this document with the clerk of the
circuit court in the county where the petition was filed and keep a copy for your records.


                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney in
your case within 45 days of being served with the petition, if it is not served on him or her with your initial
papers. The copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to
the opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(11/20)
                                                     - 38 -
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see Florida Family Law Rule of Procedure 12.285.


                                               Special notes...

If you want to keep your address confidential because you have been found by a judge to be the victim of
sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery, or domestic
violence, do not enter the address, telephone, and fax information at the bottom of this form. Instead,
file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form
12.980(h).

The affidavit must be completed using monthly income and expense amounts. If you are paid or your
bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided
below for making these conversions.

Hourly - If you are paid by the hour, you may convert your income to monthly as follows:
Hourly amount             x       Hours worked per week =        Weekly amount
Weekly amount             x       52 Weeks per year        =     Yearly amount
Yearly amount             ÷       12 Months per year       =     Monthly Amount
Daily - If you are paid by the day, you may convert your income to monthly as follows:
Daily amount              x       Days worked per week =         Weekly amount
Weekly amount             x       52 Weeks per year        =     Yearly amount
Yearly amount             ÷       12 Months per year       =     Monthly Amount
Weekly - If you are paid by the week, you may convert your income to monthly as follows:
Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(11/20)
                                                     - 39 -
Weekly amount            x       52 Weeks per year      =      Yearly amount
Yearly amount            ÷       12 Months per year     =      Monthly Amount
Bi-weekly - If you are paid every two weeks, you may convert your income to monthly as follows:
Bi-weekly amount         x              26              =      Yearly amount
Yearly amount            ÷       12 Months per year     =      Monthly Amount
Semi-monthly - If you are paid twice per month, you may convert your income to monthly as follows:
Semi-monthly amount x                   2               =      Monthly Amount

Expenses may be converted in the same manner.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(11/20)
                                                     - 40 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                     IN AND FOR                                       COUNTY, FLORIDA

                                                                     Case No.: ______________________
                                                                     Division: _______________________

                                         ,
                               Petitioner,
and

                                        ,
                              Respondent.



                FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
                              (Under $50,000 Individual Gross Annual Income)

I, {full legal name}                                                  , being sworn, certify that the following
information is true:
My Occupation:                                                Employed by: ___________________________
Business Address: ________________________________________________________________
Pay rate: $           ( ) every week ( ) every other week ( ) twice a month ( ) monthly
( ) other: ____________

___ Check here if unemployed and explain on a separate sheet your efforts to find employment.

SECTION I. PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should
be listed separately with separate dollar amounts.
1. $______ Monthly gross salary or wages
2. ______ Monthly bonuses, commissions, allowances, overtime, tips, and similar payments
3. _______ Monthly business income from sources such as self-employment, partnerships, close
           corporations, and/or independent contracts (gross receipts minus ordinary and necessary
           expenses required to produce income) (Attach sheet itemizing such income and expenses.)
4. _______ Monthly disability benefits/SSI
5. _______ Monthly Workers’ Compensation
6. _______ Monthly Unemployment Compensation
7. _______ Monthly pension, retirement, or annuity payments
8. _______ Monthly Social Security benefits
9. _______ Monthly alimony actually received (Add 9a and 9b)
      9a. From this case: $ _______
      9b. From other case(s): $ _______
Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 41 -
10. _______ Monthly interest and dividends
11. _______ Monthly rental income (gross receipts minus ordinary and necessary expenses
            required to produce income) (Attach sheet itemizing such income and expense items.)
12. _______ Monthly income from royalties, trusts, or estates
13. _______ Monthly reimbursed expenses and in-kind payments to the extent that they
            reduce personal living expenses
14. _______ Monthly gains derived from dealing in property (not including nonrecurring gains)
15. _______ Any other income of a recurring nature (list source) _________________________
16. __________________________________________________________________________
17. $ _______ TOTAL PRESENT MONTHLY GROSS INCOME (Add lines 1–16)

PRESENT MONTHLY DEDUCTIONS:
18. $______ Monthly federal, state, and local income tax (corrected for filing status and allowable
             dependents and income tax liabilities)
    a. Filing Status ____________
    b. Number of dependents claimed _______
19. _______ Monthly FICA or self-employment taxes
20. _______ Monthly Medicare payments
21. _______ Monthly mandatory union dues
22. _______ Monthly mandatory retirement payments
23. _______ Monthly health insurance payments (including dental insurance), excluding portion
              paid for any minor children of this relationship
24. _______ Monthly court-ordered child support actually paid for children from another
              relationship
25. _______ Monthly court-ordered alimony actually paid (Add 25a and 25b)
         25a. from this case:     $ _______
         25b. from other case(s): $ _______
26. $_______ TOTAL DEDUCTIONS ALLOWABLE UNDER SECTION 61.30, FLORIDA STATUTES
               (Add lines 18 through 25)
27. $_______ PRESENT NET MONTHLY INCOME (Subtract line 26 from line 17)




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 42 -
SECTION II. AVERAGE MONTHLY EXPENSES
Proposed/Estimated Expenses. If this is a dissolution of marriage case and your expenses as listed
below do not reflect what you actually pay currently, you should write “estimate” next to each amount
that is estimated.

A. HOUSEHOLD:
Mortgage or rent                   $ _______                  E. OTHER EXPENSES NOT LISTED ABOVE
Property taxes                     $_______                   Clothing                   $ _______
Utilities                          $_______                   Medical/Dental (uninsured) $_______
Telephone                          $ _______                  Grooming                   $ _______
Food                               $ _______                  Entertainment              $_______
Meals outside home                 $_______                   Gifts                      $_______
Maintenance/Repairs                $ _______                  Religious organizations    $_______
Other: __________                  $_______                   Miscellaneous              $_______
                                                              Other: ______________      $ _______
B. AUTOMOBILE                                                 ____________________       $_______
Gasoline                           $ _______                  ____________________       $_______
Repairs                            $_______                   ____________________       $_______
Insurance                          $_______                   ____________________       $_______
                                                              ____________________       $_______
C. CHILD(REN)’S EXPENSES
Day care                           $ _______
Lunch money                        $_______                   F. PAYMENTS TO CREDITORS
Clothing                           $ _______                  CREDITOR:                MONTHLY
Grooming                           $_______                                            PAYMENT
Gifts for holidays                 $ _______                  ____________________     $_______
Medical/Dental (uninsured)         $ _______                  ____________________     $_______
Other: ______________              $ _______                  ____________________     $_______
                                                              ____________________     $_______
D. INSURANCE                                                  ____________________     $_______
Medical/Dental (if not listed on                              ____________________     $_______
lines 23 or 45)                    $ _______                  ____________________     $_______
Child(ren)’s medical/dental        $ _______                  ____________________     $_______
Life                               $ _______                  ____________________     $_______
Other:                             $ _______                  ____________________     $_______
                                                              ____________________     $_______




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 43 -
28. $_______ TOTAL MONTHLY EXPENSES (add ALL monthly amounts in A through F above)

SUMMARY
29. $_______ TOTAL PRESENT MONTHLY NET INCOME (from line 27 of SECTION I. INCOME)
30. $_______ TOTAL MONTHLY EXPENSES (from line 28 above)
31. $_______ SURPLUS (If line 29 is more than line 30, subtract line 30 from line 29. This is the amount
              of your surplus. Enter that amount here.)
32. ($_______) (DEFICIT) (If line 30 is more than line 29, subtract line 29 from line 30. This is the amount
               of your deficit. Enter that amount here.)

SECTION III. ASSETS AND LIABILITIES
Use the nonmarital column only if this is a petition for dissolution of marriage and you believe an item
is “nonmarital,” meaning it belongs to only one of you and should not be divided. You should indicate
to whom you believe the item(s) or debt belongs. (Typically, you will only use this column if property/debt
was owned/owed by one spouse before the marriage. See the “General Information for Self-
Represented Litigants” found at the beginning of these forms and section 61.075(1), Florida Statutes, for
definitions of “marital” and “nonmarital” assets and liabilities.)


A. ASSETS:
 DESCRIPTION OF ITEM(S). List a description of each separate                                     Nonmarital
 item owned by you (and/or your spouse, if this is a petition                   Current     (check correct column)
 for dissolution of marriage). LIST ONLY LAST 4 DIGITS OF                         Fair
 ACCOUNT NUMBERS. Check the line next to any asset(s)                           Market
                                                                                 Value      Petitioner      Respondent
 which you are requesting the judge award to you.
         Cash (on hand)                                                 $
         Cash (in banks or credit unions)
         Stocks, Bonds, Notes
         Real estate: (Home)
         (Other)
         Automobiles
         Other personal property
         Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)
         Other




        ____Check here if additional pages are attached.
 Total Assets (add next column)                                             $




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 44 -
B. LIABILITIES:
 DESCRIPTION OF ITEM(S). List a description of each separate Current                            Nonmarital
 debt owed by you (and/or your spouse, if this is a petition for Amount                    (check correct column)
 dissolution of marriage). LIST ONLY LAST 4 DIGITS OF Owed
 ACCOUNT NUMBERS. Check the line next to any debt(s) for
 which you believe you should be responsible.                                            Petitioner     Respondent
         Mortgages on real estate: First mortgage on home                   $
         Second mortgage on home
         Other mortgages

         Auto loans

         Charge/credit card accounts




         Other




        ____Check here if additional pages are attached.
 Total Debts (add next column)                                              $

C. CONTINGENT ASSETS AND LIABILITIES:
INSTRUCTIONS: If you have any POSSIBLE assets (income potential, accrued vacation or sick leave, bonus,
inheritance, etc.) or POSSIBLE liabilities (possible lawsuits, future unpaid taxes, contingent tax liabilities,
debts assumed by another), you must list them here.

                       Contingent Assets                                                     Nonmarital
                                                                      Possible          (check correct column)
 Check the line next to any contingent asset(s) which you              Value
 are requesting the judge award to you.                                              Petitioner        Respondent
                                                                  $

 Total Contingent Assets                                          $

                      Contingent Liabilities                                                 Nonmarital
                                                                      Possible          (check correct column)
 Check the line next to any contingent debt(s) for which              Amount
 you believe you should be responsible.                                Owed          Petitioner        Respondent
                                                                  $

 Total Contingent Liabilities                                     $


Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 45 -
SECTION IV. CHILD SUPPORT GUIDELINES WORKSHEET
(Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet, MUST be
filed with the court at or prior to a hearing to establish or modify child support. This requirement cannot
be waived by the parties.)

[Check one only]
____ A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the
establishment or modification of child support.
____ A Child Support Guidelines Worksheet IS NOT being filed in this case. The establishment or
modification of child support is not an issue in this case.

I certify that a copy of this document was [check all used]: ( ) e-mailed ( ) mailed ( ) faxed
( ) hand delivered to the person(s) listed below on {date} ________________________________.

Other party or his/her attorney:
Name: _____________________________
Address: ____________________________
City, State, Zip: _______________________
Telephone Number: ___________________
Fax Number: _________________________
E-mail Address(es): _____________________

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated:
                                                    Signature of Party
                                                    Printed Name: ________________________________
                                                    Address: _____________________________________
                                                    City, State, Zip: ________________________________
                                                    Telephone Number: ____________________________
                                                    Fax Number: __________________________________
                                                    E-mail Address(es): ____________________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual} __________________________________________________________,
{name of business} ___________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (11/20)

                                                     - 46 -
      INSTRUCTIONS FOR FLORIDA FAMILY LAW RULE OF PROCEDURE
                          FORM 12.902(c)
            FAMILY LAW FINANCIAL AFFIDAVIT (LONG FORM)
                             (11/20)
                                   When should this form be used?

This form should be used when you are involved in a family law case which requires a financial affidavit
and your individual gross income is $50,000 OR MORE per year unless:

    (1) You are filing a simplified dissolution of marriage under rule 12.105 and both parties have waived
        the filing of financial affidavits;
    (2) you have no minor children, no support issues, and have filed a written settlement agreement
        disposing of all financial issues; or
    (3) the court lacks jurisdiction to determine any financial issues.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should then file this document with the clerk of the circuit court in the county where the petition
was filed and keep a copy for your records.


                                          What should I do next?
A copy of this form must be served on the other party in your case within 45 days of being served with
the petition, if it is not served on him or her with your initial papers. Service must be in accordance with
Florida Rule of Judicial Administration 2.516.
A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service.

                              Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see Florida Family Law Rule of Procedure 12.285.


                          IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(11/20)
                                                     - 47 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                                               Special notes...
If you want to keep your address confidential because you have been found by a judge to be the victim of
sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery, or domestic
violence do not enter the address, telephone, and fax information at the bottom of this form. Instead,
file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form
12.980(h).

The affidavit must be completed using monthly income and expense amounts. If you are paid or your
bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided
below for making these conversions.




Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(11/20)
                                                     - 48 -
        Hourly - If you are paid by the hour, you may convert your income to monthly as follows:
        Hourly amount             x       Hours worked per week          =      Weekly amount
        Weekly amount             x       52 Weeks per year              =      Yearly amount
        Yearly amount             ÷       12 Months per year             =      Monthly Amount
        Daily - If you are paid by the day, you may convert your income to monthly as follows:
        Daily amount              x       Days worked per week           =     Weekly amount
        Weekly amount             x       52 Weeks per year              =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Weekly - If you are paid by the week, you may convert your income to monthly as follows:
        Weekly amount             x       52 Weeks per year              =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Bi-weekly - If you are paid every two weeks, you may convert your income to monthly as follows:
        Bi-weekly amount          x              26                      =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Semi-monthly - If you are paid twice per month, you may convert your income to monthly as
        follows:
        Semi-monthly amount x                    2                       =     Monthly Amount

Expenses may be converted in the same manner.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(11/20)
                                                     - 49 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA


                                                              Case No.:
                                                              Division:
                                            ,
                                 Petitioner,

                 and

                                                ,
                               Respondent.


                 FAMILY LAW FINANCIAL AFFIDAVIT (LONG FORM)
                             ($50,000 or more Individual Gross Annual Income)

I, {full legal name}                                                                       , being sworn, certify
that the following information is true:

SECTION I. INCOME

1. My age is: ___________________
2. My occupation is: ________________________________________________________________
3. I am currently
    [Check all that apply]
    a. ____ Unemployed
        Describe your efforts to find employment, how soon you expect to be employed, and the pay
        you expect to receive: __________________________________________________________
        ____________________________________________________________________________
    b. ____ Employed by: ____________________________________________________________
        Address: ____________________________________________________________________
        City, State, Zip code: ________________________________ Telephone Number: _________
        Pay rate: $ ______ ( ) every week ( ) every other week ( ) twice a month
        ( ) monthly ( ) other: ________________________________________________________
        If you are expecting to become unemployed or change jobs soon, describe the change you
        expect and why and how it will affect your income: _________________________________
        ___________________________________________________________________________
        ___________________________________________________________________________.
        ____ Check here if you currently have more than one job. List the information above for the
        second job(s) on a separate sheet and attach it to this affidavit.

Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 50 -
    c. _____ Retired. Date of retirement: _______________________________________________
        Employer from whom retired: ___________________________________________________
        Address: _____________________________________________________________________
        City, State, Zip code: _______________________________ Telephone Number: __________

LAST YEAR’S GROSS INCOME:                           Your Income                Other Party’s Income (if known)
       YEAR _____                                   $ _______                  $ _______

PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should
be listed separately with separate dollar amounts.

1. $______ Monthly gross salary or wages
2. _______ Monthly bonuses, commissions, allowances, overtime, tips, and similar payments
3. _______ Monthly business income from sources such as self-employment, partnerships, close
            corporations, and/or independent contracts (Gross receipts minus ordinary and necessary
            expenses required to produce income.)(Attach sheet itemizing such income and expenses.)
4. _______ Monthly disability benefits/SSI
5. _______ Monthly Workers’ Compensation
6. _______ Monthly Unemployment Compensation
7. _______ Monthly pension, retirement, or annuity payments
8. _______ Monthly Social Security benefits
9. _______ Monthly alimony actually received (Add 9a and 9b)
             9a. From this case: $________
             9b. From other case(s): $________
10. _______ Monthly interest and dividends
11. _______ Monthly rental income (gross receipts minus ordinary and necessary expenses required to
             produce income) (Attach sheet itemizing such income and expense items.)
12. _______ Monthly income from royalties, trusts, or estates
13. _______ Monthly reimbursed expenses and in-kind payments to the extent that they reduce
             personal living expenses (Attach sheet itemizing each item and amount.)
14. _______ Monthly gains derived from dealing in property (not including nonrecurring gains)
    _______ Any other income of a recurring nature (identify source):
15. _______________________________________________________________________________
16. _______________________________________________________________________________
17. $_________ TOTAL PRESENT MONTHLY GROSS INCOME (Add lines 1 through 16.)

PRESENT MONTHLY DEDUCTIONS:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly.
18. $_______ Monthly federal, state, and local income tax (corrected for filing status and allowable
               dependents and income tax liabilities)
                a. Filing Status
                b. Number of dependents claimed
19. _______ Monthly FICA or self-employment taxes
20. _______ Monthly Medicare payments
21. _______ Monthly mandatory union dues
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 51 -
22. _______ Monthly mandatory retirement payments
23. _______ Monthly health insurance payments (including dental insurance), excluding portion paid for
            any minor children of this relationship
24. _______ Monthly court-ordered child support actually paid for children from another relationship
25. _______ Monthly court-ordered alimony actually paid (Add 25a and 25b)
            25a. from this case: $ _________
            25b. from other case(s): $ _________

26. $______ TOTAL DEDUCTIONS ALLOWABLE UNDER SECTION 61.30, FLORIDA STATUTES
             (Add lines 18 through 25.)

27. $______ PRESENT NET MONTHLY INCOME
             (Subtract line 26 from line 17.)

SECTION II. AVERAGE MONTHLY EXPENSES
Proposed/Estimated Expenses. If this is a dissolution of marriage case and your expenses as listed
below do not reflect what you actually pay currently, you should write “estimate” next to each amount
that is estimated.
HOUSEHOLD:
1. $______ Monthly mortgage or rent payments
2. _______ Monthly property taxes (if not included in mortgage)
3. _______ Monthly insurance on residence (if not included in mortgage)
4. _______ Monthly condominium maintenance fees and homeowner’s association fees
5. _______ Monthly electricity
6. _______ Monthly water, garbage, and sewer
7. _______ Monthly telephone
8. _______ Monthly fuel oil or natural gas
9. _______ Monthly repairs and maintenance
10. _______ Monthly lawn care
11. _______ Monthly pool maintenance
12. _______ Monthly pest control
13. _______ Monthly misc. household
14. _______ Monthly food and home supplies
15. _______ Monthly meals outside home
16. _______ Monthly cable t.v.
17. _______ Monthly alarm service contract
18. _______ Monthly service contracts on appliances
19. _______ Monthly maid service
Other:
20. __________________________________________________________________________________
21. __________________________________________________________________________________
22. __________________________________________________________________________________
23. __________________________________________________________________________________
24. __________________________________________________________________________________
 25. $__________ SUBTOTAL (Add lines 1 through 24.)



Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 52 -
      AUTOMOBILE:
26.   $______ Monthly gasoline and oil
27.   _______ Monthly repairs
28.   _______ Monthly auto tags and emission testing
29.   _______ Monthly insurance
30.   _______ Monthly payments (lease or financing)
31.   _______ Monthly rental/replacements
32.   _______ Monthly alternative transportation (bus, rail, car pool, etc.)
33.   _______ Monthly tolls and parking
34.   _______ Other: _________________________________________________
35.   $_______ SUBTOTAL (Add lines 26 through 34.)

MONTHLY EXPENSES FOR CHILDREN COMMON TO BOTH PARTIES:
36. $______ Monthly nursery, babysitting, or day care
37. _______ Monthly school tuition
38. _______ Monthly school supplies, books, and fees
39. _______ Monthly after school activities
40. _______ Monthly lunch money
41. _______ Monthly private lessons or tutoring
42. _______ Monthly allowances
43. _______ Monthly clothing and uniforms
44. _______ Monthly entertainment (movies, parties, etc.)
45. _______ Monthly health insurance
46. _______ Monthly medical, dental, prescriptions (nonreimbursed only)
47. _______ Monthly psychiatric/psychological/counselor
48. _______ Monthly orthodontic
49. _______ Monthly vitamins
50. _______ Monthly beauty parlor/barber shop
51. _______ Monthly nonprescription medication
52. _______ Monthly cosmetics, toiletries, and sundries
53. _______ Monthly gifts from child(ren) to others (other children, relatives, teachers, etc.)
54. _______ Monthly camp or summer activities
55. _______ Monthly clubs (Boy/Girl Scouts, etc.)
56. _______ Monthly time-sharing expenses
57. _______ Monthly miscellaneous
58. $_______ SUBTOTAL (Add lines 36 through 57.)

MONTHLY EXPENSES FOR CHILD(REN) FROM ANOTHER RELATIONSHIP
(other than court-ordered child support)
59. $________________________________________________________________________________
60. __________________________________________________________________________________
61. __________________________________________________________________________________
62. __________________________________________________________________________________
63. $_______ SUBTOTAL (Add lines 59 through 62.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 53 -
MONTHLY INSURANCE:
64. $______ Health insurance (if not listed on lines 23 or 45)
65. _______ Life insurance
66. _______ Dental insurance.
   Other:
67.________________________________________________________________________________
68.________________________________________________________________________________
69. $_______ SUBTOTAL (Add lines 66 through 68, exclude lines 64 and 65.)

OTHER MONTHLY EXPENSES NOT LISTED ABOVE:
70. $______ Monthly dry cleaning and laundry
71. _______Monthly clothing
72. _______ Monthly medical, dental, and prescription (unreimbursed only)
73. _______ Monthly psychiatric, psychological, or counselor (unreimbursed only)
74. _______ Monthly non-prescription medications, cosmetics, toiletries, and sundries
75. _______ Monthly grooming
76._______ Monthly gifts
77._______ Monthly pet expenses
78._______ Monthly club dues and membership
79._______ Monthly sports and hobbies
80._______ Monthly entertainment
81._______ Monthly periodicals/books/tapes/CDs
82._______ Monthly vacations
83._______ Monthly religious organizations
84._______ Monthly bank charges/credit card fees
85._______ Monthly education expenses
86.______ Other: (include any usual and customary expenses not otherwise mentioned in the items
            listed above)______________________________________________________________
87.__________________________________________________________________________________
88.__________________________________________________________________________________
89.__________________________________________________________________________________
90. $_______ SUBTOTAL (Add lines 70 through 89.)

MONTHLY PAYMENTS TO CREDITORS: (only when payments are currently made by you on outstanding
balances). List only last 4 digits of account numbers.
MONTHLY PAYMENT AND NAME OF CREDITOR(s):
91. $_________________________________________________________________________________
92.__________________________________________________________________________________
93.__________________________________________________________________________________
94.__________________________________________________________________________________
95.__________________________________________________________________________________
96.__________________________________________________________________________________
97.__________________________________________________________________________________
98.__________________________________________________________________________________
99.__________________________________________________________________________________
100._________________________________________________________________________________
101._________________________________________________________________________________
102._________________________________________________________________________________
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 54 -
103.______________________________________________________________________________
104. $_______ SUBTOTAL (Add lines 91 through 103.)
105. $_______TOTAL MONTHLY EXPENSES:
                (Add lines 25, 35, 58, 63, 69, 90, and 104 of Section II, Expenses.)

SUMMARY
106. $_______ TOTAL PRESENT MONTHLY NET INCOME (from line 27 of SECTION I. INCOME)

107. $_______ TOTAL MONTHLY EXPENSES (from line 105 above)

108. $_______ SURPLUS (If line 106 is more than line 107, subtract line 107 from line 106. This is the
                 amount of your surplus. Enter that amount here.)

109. ($______)(DEFICIT) (If line 107 is more than line 106, subtract line 106 from line 107. This is
                  the amount of your deficit. Enter that amount here.)

SECTION III. ASSETS AND LIABILITIES
A. ASSETS (This is where you list what you OWN.)
   INSTRUCTIONS:
   STEP 1: In column A, list a description of each separate item owned by you (and/or your spouse, if
   this is a petition for dissolution of marriage). Blank spaces are provided if you need to list more than
   one of an item.
   STEP 2: If this is a petition for dissolution of marriage, check the line in Column A next to any item
   that you are requesting the judge award to you.
   STEP 3: In column B, write what you believe to be the current fair market value of all items listed.
   STEP 4: Use column C only if this is a petition for dissolution of marriage and you believe an item
   is “nonmarital,” meaning it belongs to only one of you and should not be divided. You should
   indicate to whom you believe the item belongs. (Typically, you will only use Column C if property
   was owned by one spouse before the marriage. See the “General Information for Self-Represented
   Litigants” found at the beginning of these forms and section 61.075(1), Florida Statutes, for
   definitions of “marital” and “nonmarital” assets and liabilities.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 55 -
                           A                                       B               C
             ASSETS: DESCRIPTION OF ITEM(S)                      Current           Nonmarital
                                                                  Fair             (Check correct column)
LIST ONLY LAST FOUR DIGITS OF ACCOUNT NUMBERS.                   Market
Check the line next to any asset(s) which you are                Value
requesting the judge award to you.                                                 Petitioner       Respondent
         Cash (on hand)                                          $
         Cash (in banks or credit unions)


         Stocks/Bonds



         Notes (money owed to you in writing)



         Money owed to you (not evidenced by a note)



         Real estate: (Home)
         (Other)




         Business interests




         Automobiles




         Boats



         Other vehicles
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 56 -
         Retirement plans (Profit Sharing, Pension, IRA,
         401(k)s, etc.)




         Furniture & furnishings in home


         Furniture & furnishings elsewhere


         Collectibles


         Jewelry


         Life insurance (cash surrender value)



         Sporting and entertainment (T.V., stereo, etc.)
         equipment




         Other assets:




Total Assets (add column B)                                      $




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 57 -
B. LIABILITIES/DEBTS (This is where you list what you OWE.)
   INSTRUCTIONS:
   STEP 1: In column A, list a description of each separate debt owed by you (and/or your spouse, if
   this is a petition for dissolution of marriage). Blank spaces are provided if you need to list more than
   one of an item.
   STEP 2: If this is a petition for dissolution of marriage, check the line in Column A next to any debt(s)
   for which you believe you should be responsible.
   STEP 3: In column B, write what you believe to be the current amount owed for all items listed.
   STEP 4: Use column C only if this is a petition for dissolution of marriage and you believe an item
   is “nonmarital,” meaning the debt belongs to only one of you and should not be divided. You
   should indicate to whom you believe the debt belongs. (Typically, you will only use Column C if the
   debt was owed by one spouse before the marriage. See the “General Information for Self-
   Represented Litigants” found at the beginning of these forms and section 61.075(1), Florida
   Statutes, for definitions of “marital” and “nonmarital” assets and liabilities.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 58 -
                             A                                     B              C
            LIABILITIES: DESCRIPTION OF ITEM(S)                    Current Amount Nonmarital
                                                                   Owed           (Check correct column)
 LIST ONLY LAST FOUR DIGITS OF ACCOUNT NUMBERS.
 Check the line next to any debt(s) for which you believe
 you should be responsible.                                                             Petitioner         Respondent
         Mortgages on real estate: First mortgage on home          $
         Second mortgage on home
         Other mortgages


         Charge/credit card accounts




         Auto loan
         Auto loan
         Bank/Credit Union loans




         Money you owe (not evidenced by a note)


         Judgments


         Other:




 Total Debts (add column B)                                        $




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 59 -
C. NET WORTH (excluding contingent assets and liabilities)

$_______Total Assets (enter total of Column B in Asset Table; Section A)
$_______Total Liabilities (enter total of Column B in Liabilities Table; Section B)
$_______TOTAL NET WORTH (Total Assets minus Total Liabilities)
         (excluding contingent assets and liabilities)

D. CONTINGENT ASSETS AND LIABILITIES
   INSTRUCTIONS:
   If you have any POSSIBLE assets (income potential, accrued vacation or sick leave, bonus, inheritance,
   etc.) or POSSIBLE liabilities (possible lawsuits, future unpaid taxes, contingent tax liabilities, debts
   assumed by another), you must list them here.

                             A                                          B                           C
                      Contingent Assets                                                       Nonmarital
                                                                 Possible Value          (Check correct column)
 Check the line next to any contingent asset(s) which
 you are requesting the judge award to you.                                            Petitioner          Respondent
                                                                $




 Total Contingent Assets                                        $


                          A                                         B                               C
                 Contingent Liabilities                                                       Nonmarital
                                                             Possible Amount             (Check correct column)
                                                                  Owed
 Check the line next to any contingent debt(s) for
 which you believe you should be responsible.                                         Petitioner           Respondent
                                                         $




 Total Contingent Liabilities                            $



E. CHILD SUPPORT GUIDELINES WORKSHEET. Florida Family Law Rules of Procedure Form 12.902(e),
   Child Support Guidelines Worksheet, MUST be filed with the court at or prior to a hearing to
   establish or modify child support. This requirement cannot be waived by the parties.

Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 60 -
    [Check one only]
    ____A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the
        establishment or modification of child support.
    ____A Child Support Guidelines Worksheet IS NOT being filed in this case. The establishment or
        modification of child support is not an issue in this case.

I certify that a copy of this financial affidavit was [check all used]: ( ) e-mailed ( ) mailed, (         ) faxed
( ) hand delivered to the person(s) listed below on {date} ____________________.

Other party or his/her attorney:
Name: _____________________________
Address: ____________________________
City, State, Zip: _______________________
Telephone Number: __________________
Fax Number: _________________________
E-mail Address(es): _____________________


Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated: ______________________                       __________________________________________
                                                    Signature of Party
                                                    Printed Name: ______________________________
                                                    Address: ___________________________________
                                                    City, State, Zip: ______________________________
                                                    Telephone Number: __________________________
                                                    Fax Number: ________________________________
                                                    E-mail Address(es): ____________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
 [fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual}         ___________________________________________________________,
{name of business} _______________________________________________________________,
{address}                                                           ___________________________,
{city}                       ____,{state}           _, {telephone number} ______________________.




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (11/20)

                                                     - 61 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.902(e)
           CHILD SUPPORT GUIDELINES WORKSHEET (11/20)

                                   When should this form be used?

You should complete this worksheet if child support is being requested in your case. If you know the
income of the other party, this worksheet should accompany your financial affidavit. If you do not know
the other party’s income, this form must be completed after the other party files his or her financial
affidavit, and serves a copy on you.

This form should be typed or printed in black ink. You should file this document with the clerk of the
circuit court in the county where your case is filed and keep a copy for your records.


                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, emailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of Judicial Administration 2.516.


                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 62 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see section 61.30, Florida Statutes.



                                              Special notes. . .

If you want to keep your address confidential because you have been found by a judge to be the victim
of sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery or
domestic violence, do not enter the address, telephone, and fax information at the bottom of this form.
Instead, file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law
Form 12.980(h).

The chart below contains the guideline amounts that you should use when calculating child support. This
amount is based on the number of children and the combined income of the parents, and it is divided
between the parents in direct proportion to their income or earning capacity. From time to time, some
of the amounts in the child support guidelines chart will change. Be sure you have the most recent version
of the chart before using it.
Because the guidelines are based on monthly amounts, it may be necessary to convert some income and
expense figures from other frequencies to monthly. You should do this as follows:

If payment is twice per month              Payment amount            x   2     =        Monthly amount
If payment is every two weeks              Payment amount            x   26    =       Yearly amount due
                                           Yearly amount             ÷   12    =       Monthly amount
If payment is weekly                       Weekly amount             x   52    =      Yearly amount due
                                           Yearly amount             ÷   12    =      Monthly amount

If you or the other parent request that the court award an amount that is different than the guideline
amount, you must also complete and attach a Motion to Deviate from Child Support Guidelines, Florida
Supreme Court Approved Family Law Form 12.943.
Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 63 -
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 64 -
                             CHILD SUPPORT GUIDELINES CHART
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 800.00           190               211              213              216               218                 220
 850.00           202               257              259              262               265                 268
 900.00           213               302              305              309               312                 315
 950.00           224               347              351              355               359                 363
 1000.00          235               365              397              402               406                 410
 1050.00          246               382              443              448               453                 458
 1100.00          258               400              489              495               500                 505
 1150.00          269               417              522              541               547                 553
 1200.00          280               435              544              588               594                 600
 1250.00          290               451              565              634               641                 648
 1300.00          300               467              584              659               688                 695
 1350.00          310               482              603              681               735                 743
 1400.00          320               498              623              702               765                 790
 1450.00          330               513              642              724               789                 838
 1500.00          340               529              662              746               813                 869
 1550.00          350               544              681              768               836                 895
 1600.00          360               560              701              790               860                 920
 1650.00          370               575              720              812               884                 945
 1700.00          380               591              740              833               907                 971
 1750.00          390               606              759              855               931                 996
 1800.00          400               622              779              877               955                 1022
 1850.00          410               638              798              900               979                 1048
 1900.00          421               654              818              923               1004                1074
 1950.00          431               670              839              946               1029                1101
 2000.00          442               686              859              968               1054                1128
 2050.00          452               702              879              991               1079                1154
 2100.00          463               718              899              1014              1104                1181
 2150.00          473               734              919              1037              1129                1207
 2200.00          484               751              940              1060              1154                1234
 2250.00          494               767              960              1082              1179                1261
 2300.00          505               783              980              1105              1204                1287
 2350.00          515               799              1000             1128              1229                1314
 2400.00          526               815              1020             1151              1254                1340
 2450.00          536               831              1041             1174              1279                1367
 2500.00          547               847              1061             1196              1304                1394
 2550.00          557               864              1081             1219              1329                1420
 2600.00          568               880              1101             1242              1354                1447
 2650.00          578               896              1121             1265              1379                1473
 2700.00          588               912              1141             1287              1403                1500
Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(11/20)

                                                  - 65 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 2750.00          597               927              1160             1308              1426                1524
 2800.00          607               941              1178             1328              1448                1549
 2850.00          616               956              1197             1349              1471                1573
 2900.00          626               971              1215             1370              1494                1598
 2950.00          635               986              1234             1391              1517                1622
 3000.00          644               1001             1252             1412              1540                1647
 3050.00          654               1016             1271             1433              1563                1671
 3100.00          663               1031             1289             1453              1586                1695
 3150.00          673               1045             1308             1474              1608                1720
 3200.00          682               1060             1327             1495              1631                1744
 3250.00          691               1075             1345             1516              1654                1769
 3300.00          701               1090             1364             1537              1677                1793
 3350.00          710               1105             1382             1558              1700                1818
 3400.00          720               1120             1401             1579              1723                1842
 3450.00          729               1135             1419             1599              1745                1867
 3500.00          738               1149             1438             1620              1768                1891
 3550.00          748               1164             1456             1641              1791                1915
 3600.00          757               1179             1475             1662              1814                1940
 3650.00          767               1194             1493             1683              1837                1964
 3700.00          776               1208             1503             1702              1857                1987
 3750.00          784               1221             1520             1721              1878                2009
 3800.00          793               1234             1536             1740              1899                2031
 3850.00          802               1248             1553             1759              1920                2053
 3900.00          811               1261             1570             1778              1940                2075
 3950.00          819               1275             1587             1797              1961                2097
 4000.00          828               1288             1603             1816              1982                2119
 4050.00          837               1302             1620             1835              2002                2141
 4100.00          846               1315             1637             1854              2023                2163
 4150.00          854               1329             1654             1873              2044                2185
 4200.00          863               1342             1670             1892              2064                2207
 4250.00          872               1355             1687             1911              2085                2229
 4300.00          881               1369             1704             1930              2106                2251
 4350.00          889               1382             1721             1949              2127                2273
 4400.00          898               1396             1737             1968              2147                2295
 4450.00          907               1409             1754             1987              2168                2317
 4500.00          916               1423             1771             2006              2189                2339
 4550.00          924               1436             1788             2024              2209                2361
 4600.00          933               1450             1804             2043              2230                2384
 4650.00          942               1463             1821             2062              2251                2406
 4700.00          951               1477             1838             2081              2271                2428
 4750.00          959               1490             1855             2100              2292                2450
Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(11/20)

                                                  - 66 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 4800.00          968               1503             1871             2119              2313                2472
 4850.00          977               1517             1888             2138              2334                2494
 4900.00          986               1530             1905             2157              2354                2516
 4950.00          993               1542             1927             2174              2372                2535
 5000.00          1000              1551             1939             2188              2387                2551
 5050.00          1006              1561             1952             2202              2402                2567
 5100.00          1013              1571             1964             2215              2417                2583
 5150.00          1019              1580             1976             2229              2432                2599
 5200.00          1025              1590             1988             2243              2447                2615
 5250.00          1032              1599             2000             2256              2462                2631
 5300.00          1038              1609             2012             2270              2477                2647
 5350.00          1045              1619             2024             2283              2492                2663
 5400.00          1051              1628             2037             2297              2507                2679
 5450.00          1057              1638             2049             2311              2522                2695
 5500.00          1064              1647             2061             2324              2537                2711
 5550.00          1070              1657             2073             2338              2552                2727
 5600.00          1077              1667             2085             2352              2567                2743
 5650.00          1083              1676             2097             2365              2582                2759
 5700.00          1089              1686             2109             2379              2597                2775
 5750.00          1096              1695             2122             2393              2612                2791
 5800.00          1102              1705             2134             2406              2627                2807
 5850.00          1107              1713             2144             2418              2639                2820
 5900.00          1111              1721             2155             2429              2651                2833
 5950.00          1116              1729             2165             2440              2663                2847
 6000.00          1121              1737             2175             2451              2676                2860
 6050.00          1126              1746             2185             2462              2688                2874
 6100.00          1131              1754             2196             2473              2700                2887
 6150.00          1136              1762             2206             2484              2712                2900
 6200.00          1141              1770             2216             2495              2724                2914
 6250.00          1145              1778             2227             2506              2737                2927
 6300.00          1150              1786             2237             2517              2749                2941
 6350.00          1155              1795             2247             2529              2761                2954
 6400.00          1160              1803             2258             2540              2773                2967
 6450.00          1165              1811             2268             2551              2785                2981
 6500.00          1170              1819             2278             2562              2798                2994
 6550.00          1175              1827             2288             2573              2810                3008
 6600.00          1179              1835             2299             2584              2822                3021
 6650.00          1184              1843             2309             2595              2834                3034
 6700.00          1189              1850             2317             2604              2845                3045
 6750.00          1193              1856             2325             2613              2854                3055
 6800.00          1196              1862             2332             2621              2863                3064
Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(11/20)

                                                  - 67 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 6850.00          1200              1868             2340             2630              2872                3074
 6900.00          1204              1873             2347             2639              2882                3084
 6950.00          1208              1879             2355             2647              2891                3094
 7000.00          1212              1885             2362             2656              2900                3103
 7050.00          1216              1891             2370             2664              2909                3113
 7100.00          1220              1897             2378             2673              2919                3123
 7150.00          1224              1903             2385             2681              2928                3133
 7200.00          1228              1909             2393             2690              2937                3142
 7250.00          1232              1915             2400             2698              2946                3152
 7300.00          1235              1921             2408             2707              2956                3162
 7350.00          1239              1927             2415             2716              2965                3172
 7400.00          1243              1933             2423             2724              2974                3181
 7450.00          1247              1939             2430             2733              2983                3191
 7500.00          1251              1945             2438             2741              2993                3201
 7550.00          1255              1951             2446             2750              3002                3211
 7600.00          1259              1957             2453             2758              3011                3220
 7650.00          1263              1963             2461             2767              3020                3230
 7700.00          1267              1969             2468             2775              3030                3240
 7750.00          1271              1975             2476             2784              3039                3250
 7800.00          1274              1981             2483             2792              3048                3259
 7850.00          1278              1987             2491             2801              3057                3269
 7900.00          1282              1992             2498             2810              3067                3279
 7950.00          1286              1998             2506             2818              3076                3289
 8000.00          1290              2004             2513             2827              3085                3298
 8050.00          1294              2010             2521             2835              3094                3308
 8100.00          1298              2016             2529             2844              3104                3318
 8150.00          1302              2022             2536             2852              3113                3328
 8200.00          1306              2028             2544             2861              3122                3337
 8250.00          1310              2034             2551             2869              3131                3347
 8300.00          1313              2040             2559             2878              3141                3357
 8350.00          1317              2046             2566             2887              3150                3367
 8400.00          1321              2052             2574             2895              3159                3376
 8450.00          1325              2058             2581             2904              3168                3386
 8500.00          1329              2064             2589             2912              3178                3396
 8550.00          1333              2070             2597             2921              3187                3406
 8600.00          1337              2076             2604             2929              3196                3415
 8650.00          1341              2082             2612             2938              3205                3425
 8700.00          1345              2088             2619             2946              3215                3435
 8750.00          1349              2094             2627             2955              3224                3445
 8800.00          1352              2100             2634             2963              3233                3454
 8850.00          1356              2106             2642             2972              3242                3464
Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(11/20)

                                                  - 68 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 8900.00          1360              2111             2649             2981              3252                3474
 8950.00          1364              2117             2657             2989              3261                3484
 9000.00          1368              2123             2664             2998              3270                3493
 9050.00          1372              2129             2672             3006              3279                3503
 9100.00          1376              2135             2680             3015              3289                3513
 9150.00          1380              2141             2687             3023              3298                3523
 9200.00          1384              2147             2695             3032              3307                3532
 9250.00          1388              2153             2702             3040              3316                3542
 9300.00          1391              2159             2710             3049              3326                3552
 9350.00          1395              2165             2717             3058              3335                3562
 9400.00          1399              2171             2725             3066              3344                3571
 9450.00          1403              2177             2732             3075              3353                3581
 9500.00          1407              2183             2740             3083              3363                3591
 9550.00          1411              2189             2748             3092              3372                3601
 9600.00          1415              2195             2755             3100              3381                3610
 9650.00          1419              2201             2763             3109              3390                3620
 9700.00          1422              2206             2767             3115              3396                3628
 9750.00          1425              2210             2772             3121              3402                3634
 9800.00          1427              2213             2776             3126              3408                3641
 9850.00          1430              2217             2781             3132              3414                3647
 9900.00          1432              2221             2786             3137              3420                3653
 9950.00          1435              2225             2791             3143              3426                3659
 10000.00         1437              2228             2795             3148              3432                3666




Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(11/20)

                                                  - 69 -
           IN THE CIRCUIT COURT OF THE                              JUDICIAL CIRCUIT,
                   IN AND FOR                                 COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                             ,
                               Petitioner,
                  and

                                        ,
                             Respondent.



    NOTICE OF FILING CHILD SUPPORT GUIDELINES WORKSHEET
PLEASE TAKE NOTICE, that {name}                                        _______, is filing his/her Child

Support Guidelines Worksheet attached and labeled Exhibit 1.



                                    CERTIFICATE OF SERVICE

I certify that a copy of this Notice of Filing with the Child Support Guidelines Worksheet was
[check all used]: ( ) e-mailed ( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed
below on {date}                    __________.

Other party or his/her attorney:
Name: _____________________________
Address: ____________________________
City, State, Zip: _______________________
Telephone Number: ___________________
Fax Number: _________________________
E-mail Address(es): ____________________



                                                    Signature of Party or his/her Attorney
                                                    Printed Name: _________________________
                                                    Address: ______________________________
                                                    City, State, Zip: _________________________
                                                    Telephone Number: _____________________
                                                    Fax Number: ___________________________
                                                    E-mail Address(es): ______________________
                                                    Florida Bar Number: _____________________


Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                 - 70 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL

          1. Present Net Monthly Income
             Enter the amount from line 27,
             Section I of Florida Family Law
             Rules of Procedure Form
             12.902(b) or (c), Financial
             Affidavit.


          2.    Basic Monthly Obligation
                There is (are) {number}_____
                minor child(ren) common to the
                parties. Using the total amount
               from line 1, enter the appropriate
               amount from the child support
                guidelines chart.

          3. Percent of Financial Responsibility                        %                    %
             Divide the amount on line 1A by
             the total amount on line 1 to get
             Petitioner’s percentage of
             financial responsibility. Enter
              answer on line 3A. Divide the
              amount on line 1B by the total
              amount on line 1 to get
             Respondent’s percentage
             of financial responsibility. Enter
             answer on line 3B.

           4. Share of Basic Monthly Obligation
              Multiply the number on line 2 by
              the percentage on line 3A to get
              Petitioner’s share of basic
              obligation. Enter answer on line
             4A. Multiply the number on line 2
             by the percentage on line 3B to
             Respondent’s share of basic
             obligation.
             Enter answer on line 4B.


                           Additional Support — Health Insurance, Child Care & Other

Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 71 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL

          5. a. 100% of Monthly Child Care
                Costs
                [Child care costs should not exceed
                the level required to provide quality
                care from a licensed source. See
               section 61.30(7), Florida Statutes,
               for more information.]



              b. Total Monthly Child(ren)’s Health
                 Insurance Cost
                 [This is only amounts actually paid
                 for health insurance on the
                 child(ren).]
              c. Total Monthly Child(ren)’s
                 Noncovered Medical, Dental and
                 Prescription Medication Costs

              d. Total Monthly Child Care & Health
                 Costs
                 [Add lines 5a + 5b +5c.]

           6. Additional Support Payments
               Multiply the number on line 5d by
              the percentage on line 3A to
              determine the Petitioner’s share.
              Enter answer on line 6A. Multiply the
              number on line 5d by the percentage
              on line 3B to determine the
              Respondent’s share.
              Enter answer on line 6B.
                                           Statutory Adjustments/Credits

           7. a. Monthly child care payments
                actually made.
              b. Monthly health insurance
                 payments actually made.




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 72 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
              c. Other payments/credits actually
                 made for any noncovered
                 medical, dental and prescription
                 medication expenses of the
                 child(ren) not ordered to be
                 separately paid on a percentage
                 basis. (See section 61.30 (8),
                 Florida Statutes.)

           8. Total Support Payments actually made
              (Add 7a though 7c.)

           9. MINIMUM CHILD SUPPORT
             OBLIGATION FOR EACH PARENT
              [Line 4 plus line 6; minus line 8.]

             Substantial Time-Sharing (GROSS UP METHOD) If each parent exercises time-sharing at
           least 20 percent of the overnights in the year (73 overnights in the year), complete Nos. 10
                                                   through 21.
          10. Basic Monthly Obligation x 150%
               [Multiply line 2 by 1.5]
          11. Increased Basic Obligation for each
              parent. Multiply the number on line
              10 by the percentage on line 3A to
              determine the Petitioner’s share.
              Enter answer on line 11A. Multiply
              the number on line 10 by the
             percentage on line 3B to
              determine the Respondent’s share.
              Enter answer on line 11B.
          12. Percentage of overnight stays with
                                                                        %                    %
              each parent. The child(ren) spend(s)
             ____overnight stays with the
            Petitioner each year. Using the
            number on the above line, multiply it
            by 100 and divide by 365. Enter this
            number on line 12A. The child(ren)
            spend(s) _____ overnight stays with
            the Respondent each year. Using the
            number on the above line, multiply it
            by 100 and divide by 365.
            Enter this number on line 12B.
Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 73 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
          13. Parent’s support multiplied by other
              Parent’s percentage of overnights.
              [Multiply line 11A by line 12B. Enter
              this number in 13A. Multiply line 11B
              by line 12A. Enter this number in
              13B.]
                            Additional Support — Health Insurance, Child Care & Other
           14. a. Total Monthly Child Care Costs
                  [Child care costs should not
                  exceed the level required to
                  provide quality care from a
                  licensed source. See section
                  61.30(7), Florida Statutes, for
                  more information.]
              b. Total Monthly Child(ren)’s Health
                 Insurance Cost. [This is only
                 amounts actually paid for
                 health insurance on the
                 child(ren).]

              c. Total Monthly Child(ren)’s
                 Noncovered Medical, Dental and
                 Prescription Medication Costs.
              d. Total Monthly Child Care & Health
                 Costs [Add lines 14a + 14b + 14c.]

           15. Additional Support Payments.
               Multiply the number on line 14d by
               the percentage on line 3A to
               determine the Petitioner’s share.
               Enter answer on line 15A. Multiply
               the number on line 14d by the
               percentage on line 3B to determine
               the Respondent’s share. Enter
               answer on line 15B.

                                       Statutory Adjustments/Credits
           16. a. Monthly child care payments
                  actually made.
                b.   Monthly health insurance
                     payments actually made.

Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                     - 74 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
                c.   Other payments/credits
                    actually made for any
                    noncovered medical, dental and
                    prescription medication
                    expenses of the child(ren) not
                    ordered to be separately paid
                    on a percentage basis. [See
                    section 61.30(8), Florida
                    Statutes.]
          17. Total Support Payments actually
               made [Add 16a though 16c.]

          18. Total Additional Support Transfer
              Amount [Line 15 minus line 17;
              enter any negative number as
              zero.]
          19. Total Child Support Owed from
               Petitioner to Respondent [Add line
              13A plus 18A.]
          20. Total Child Support Owed from
              Respondent to Petitioner. [Add line
              13B plus line 18B.]
          21. Presumptive Child Support to Be
          Paid. [Comparing lines 19 and 20,               $
          Subtract the smaller amount owed from
          the larger amount owed and enter the
          result in the column for the parent that
          owes the larger amount of support.]
                       ]

ADJUSTMENTS TO GUIDELINES AMOUNT. If you or the other parent is requesting the Court to award a
child support amount that is more or less than the child support guidelines, you must complete and file
Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form
12.943.


[check one only]
   a. ____ Deviation from the guidelines amount is requested. The Motion to Deviate from Child
       Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is attached.
   b. ____ Deviation from the guidelines amount is NOT requested. The Motion to Deviate from Child
       Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is not attached.

Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 75 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ____ Petitioner ____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                 ,
{name of business} ____________________________________________________________,
{address} ____________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (11/20)

                                                    - 76 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.902(f)(3)
               MARITAL SETTLEMENT AGREEMENT FOR
            SIMPLIFIED DISSOLUTION OF MARRIAGE (11/20)

                                     When should this form be used?

This form should be used when a Petition for Simplified Dissolution of Marriage, Florida Family Law Rules
of Procedure Form 12.901(a), has been filed and the parties have reached an agreement on all of the
issues at hand.

This form should be typed or printed in black ink. Both parties must sign the agreement and have their
signatures witnessed by a notary public or deputy clerk. After completing this form, you should file this
document with the clerk of the circuit court in the county where the petition was filed and keep a copy
for your records. You should then refer to the instructions for your petition, answer, or answer and
counterpetition concerning the procedures for setting a hearing or trial (final hearing).

                                           What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney in
your case. The copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered
to the opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.

                          IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.


                 IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link

Instructions for Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for
Simplified Dissolution of Marriage (11/20)
                                                     - 77 -
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                                Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline in these instructions are defined there.
For further information, see chapter 61, Florida Statutes, and the instructions for the petition which was
filed in this case.

                                               Special notes. . .

This form does not act to transfer title to the property. Such transfer must be done by deed or
supplemental final judgment.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for
Simplified Dissolution of Marriage (11/20)
                                                     - 78 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                              Case No.:
                                                              Division:
In re: the Marriage of:



                       _________________,
                                Petitioner,

                 and

                       _________________,
                              Respondent.


                          MARITAL SETTLEMENT AGREEMENT FOR
                          SIMPLIFIED DISSOLUTION OF MARRIAGE
We, {Petitioner’s full legal name}_______________________________, and {Respondent’s full legal
name} __________________________________________, being sworn, certify that the following
statements are true:

    1. We were married to each other on {date}                                         .

    2. Because of irreconcilable differences in our marriage (no chance of staying together), we have
       made this agreement to settle once and for all what we owe to each other and what we can
       expect to receive from each other. Each of us states that nothing has been held back, that we
       have honestly included everything we could think of in listing our assets (everything we own and
       that is owed to us) and our debts (everything we owe), and that we believe the other has been
       open and honest in writing this agreement.

    3. Each of us agrees to execute and exchange any documents that might be needed to complete
       this agreement, including deeds, title certificates, etc.

SECTION I. MARITAL ASSETS AND LIABILITIES
A. Division of Assets. We divide our assets (everything we own and that is owed to us) as follows: Any
   personal item(s) not listed below is the property of the party currently in possession of the item(s).
   1. Petitioner shall receive as his/her own and Respondent shall have no further rights or
   responsibilities regarding these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 79 -
                                                                                                 Current Fair
              ASSETS: DESCRIPTION OF ITEM(S) PETITIONER SHALL RECEIVE                            Market Value
    To avoid confusion at a later date, describe each item as clearly as possible.
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
  Where applicable, include whether the name on any title/deed/account described
            below is in one spouse’s name, or in both spouses’ names.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

 Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere


  Collectibles


  Jewelry
Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 80 -
  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Petitioner                                                                     $

    2. Respondent shall receive as his/her own and Petitioner shall have no further rights or
    responsibilities regarding these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 81 -
           ASSETS: DESCRIPTION OF ITEM(S) RESPONDENT SHALL RECEIVE
                                                                                                 Current Fair
     To avoid confusion at a later date, describe each item as clearly as possible.              Market Value
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any title/deed/account described
              below is in one spouse’s name or in both spouses’ names.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

  Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere


  Collectibles


  Jewelry

Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 82 -
  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Respondent                                                                     $




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 83 -
    B. Division of Liabilities/Debts. We divide our liabilities (everything we owe) as follows:
    1. Petitioner shall pay as his/her own the following and will not at any time ask Respondent to pay
       these debts/bills:
     LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY PETITIONER
     To avoid confusion at a later date, describe each item as clearly as
                                  possible.
         LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any mortgage, note, or                                  Current
    account described below is in one spouse’s name or in both spouses’                  Monthly         Amount
                                   names.                                                Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Petitioner                                                $               $




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 84 -
    2. Respondent shall pay as his/her own the following and will not at any time ask Petitioner to pay
       these debts/bills:
     LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY RESPONDENT
      To avoid confusion at a later date, describe each item as clearly as
                                   possible.
          LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any mortgage, note, or                                  Current
   account described below is in one spouse’s name or, or in both spouses’               Monthly         Amount
                                    names.                                               Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Respondent                                                $               $

C. Contingent Assets and Liabilities (listed in Section III of our Family Law Financial Affidavits) will be
   divided as follows:




                                                                                                                   .



Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 85 -
SECTION II. SPOUSAL SUPPORT (ALIMONY) Each of us forever gives up any right to spousal support
(alimony) that we may have.

SECTION III. OTHER


         ______________________________________________________________________________
         ______________________________________________________________________________

I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.

Dated:             ______                                               ___________    ____________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-mail Address(es): _____________________________

STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by                                            .



                                                    NOTARY PUBLIC or DEPUTY CLERK


                                                    {Print, type, or stamp commissioned name of notary or
                                                    clerk.}
_____ Personally known
_____ Produced identification
Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for the Petitioner.
This form was completed with the assistance of:
{name of individual} ________________________________________________________________,
{name of business} __________________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 86 -
I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.


Dated:
                                                    Signature of Respondent
                                                    Printed Name: _________________________________
                                                    Address: ______________________________________
                                                    City, State, Zip: _________________________________
                                                    Telephone Number: _____________________________
                                                    Fax Number: _________________________________________
                                                    E-mail Address(es): _____________________________
STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by          .


                                                    NOTARY PUBLIC or DEPUTY CLERK


                                                    {Print, type, or stamp commissioned name of notary or
                                                    clerk.}
_____ Personally known
_____ Produced identification
      Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
 [fill in all blanks]
This form was prepared for the Respondent.
This form was completed with the assistance of:
{name of individual} _____________________________________________________________,
{name of business} _______________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (11/20)
                                                     - 87 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.910(a)
           SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
                             (11/20)

                                  When should this form be used?


This form should be used to obtain personal service on the other party when you begin your lawsuit.
Service is required for all documents filed in your case. Service means giving a copy of the required papers
to the other party using the procedure that the law requires. Generally, there are two ways to make
service: (1) personal service, or (2) service by email, mail, or hand delivery. A third method for service is
called constructive service; however, the relief a court may grant may be limited in a case where
constructive service has been used.

The law requires that certain documents be served by personal service if personal service is possible.
Personal service means that a summons (this form) and a copy of the forms you are filing with the court
that must be personally served are delivered by a deputy sheriff or private process server

    a. directly to the other party, or
    b. to someone over the age of fifteen with whom the other party lives.

Personal service is required for all petitions, including petitions for modification. You cannot serve these
papers on the other party yourself or by mail or hand delivery. Personal service must be made by the
sheriff’s department in the county where the other party lives or works or by a private process server
certified in the county where the other party lives or works.

In many counties, there are private process servers who, for a fee, will personally serve the summons and
other documents that require personal service. You should look under process servers in the yellow pages
of the telephone book for a list of private process servers in your area. You may use a private process
server to serve any paper required to be personally served in a family law case except a petition for
injunction for protection against domestic or repeat violence.

                                              How do I start?


When you begin your lawsuit, you need to complete this form (summons) and a Process Service
Memorandum, Florida Supreme Court Approved Family Law Form 12.910(b). The forms should be typed
or printed legibly in black ink. Next, you will need to take these forms and, if you have not already done
so, file your petition with the clerk of the circuit court in the county where you live. You should keep a
copy of the forms for your records. The clerk will sign the summons, and then the summons, a copy of the
papers to be served, and the process service memorandum must be delivered to the appropriate sheriff’s
office or to a private process server for service on the other party.


Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (11/20)
                                                    - 88 -
IF THE OTHER PARTY LIVES IN THE COUNTY WHERE SUIT IS FILED: Ask the clerk in your county about any
local procedures regarding service. Generally, if the other party lives in the county in which you are filing
suit and you want the sheriff’s department to serve the papers, you will file the summons along with a
Process Service Memorandum, Florida Supreme Court Approved Family Law Form 12.910(b), with the
clerk and the clerk will forward those papers to the sheriff for service. Make sure that you attach a copy
of the papers you want personally served to the summons. You may also need to provide the sheriff with
a stamped envelope addressed to you. This will allow the sheriff to send the proof of service to you, after
the sheriff serves your papers on the other party. However, in some counties the sheriff may send the
proof of service directly to the clerk. If you are instructed to supply a self-addressed, stamped envelope
and you receive the proof of service, you should file the proof of service with the clerk after you receive
it from the sheriff. Also, you will need to find out how much the sheriff charges to serve the papers.
Personal checks are not accepted. You should attach to the summons a cashier’s check or money order
made payable to the sheriff, and either give it to the clerk for delivery to the sheriff or send all of the
paperwork and the fee to the sheriff yourself. The clerk will tell you which procedure to use. The costs for
service may be waived if you are indigent.

If you want a private process server to serve the other party, you should still bring the summons to the
clerk’s office and have the clerk sign it for you. You should deliver the summons, along with the copy of
your initial petition and any other papers to be served, and a Process Service Memorandum, Florida
Supreme Court Approved Family Law Form 12.910(b), to the private process server. The private process
server will charge you a fee for serving the papers. After service is complete, proof of service by the
private process server must be filed with the clerk. You should discuss how this will occur with the private
process server.

IF THE OTHER PARTY LIVES IN ANOTHER COUNTY: If the other party lives in another county, service needs
to be made by a sheriff in the county where the other party lives or by a private process server certified
in the county where the other party lives. Make sure that you attach a copy of the papers you want
personally served to the summons as well as the Process Service Memorandum, Florida Supreme Court
Approved Family Law Form 12.910(b). If you want the sheriff to serve the papers, the clerk may send your
papers to that sheriff’s office for you, or you may have to send the papers yourself. The clerk will tell you
which procedure to use. Either way, you will need to provide the sheriff with a stamped envelope
addressed to you. This will allow the sheriff to send the proof of service to you, after the sheriff serves
your papers on the other party. You should file the proof of service with the clerk after you receive it from
the sheriff. Also, you will need to find out how much the sheriff charges to serve the papers. Personal
checks are not accepted. You should attach to the summons a cashier’s check or money order made
payable to the sheriff, and either give it to the clerk for delivery to the sheriff or send all of the paperwork
and the fee to the sheriff yourself. The clerk will tell you which procedure to use. The costs for service
may be waived if you are indigent.

If you want a private process server to serve the other party, you should still bring the summons to the
clerk’s office where the clerk will sign it for you. You should deliver the summons, along with the copy of
your initial petition and any other papers to be served, and a Process Service Memorandum, Florida
Supreme Court Approved Family Law Form 12.910(b), to the private process server. The private process
server will charge you a fee for serving the papers. After service is complete, proof of service by the
private process server must be filed with the clerk. You should discuss how this will occur with the private
process server.
Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (11/20)
                                                    - 89 -
IF THE OTHER PARTY CANNOT BE LOCATED OR DOES NOT LIVE IN FLORIDA: If, after you have made a
diligent effort to locate the other party, you absolutely cannot locate the other party, you may serve the
other party by publication. Service by publication is also known as constructive service. You may also be
able to use constructive service if the other party does not live in Florida. However, Florida courts have
only limited jurisdiction over a party who is served by constructive service and may have only limited
jurisdiction over a party living outside of Florida regardless of whether that party is served by
constructive or personal service; that is, the judge’s power to order the other party to do certain things
may be limited. For example, the judge may be able to grant your request for a divorce, but the judge
may not be able to address issues such as child support, spousal support (alimony), or division of property
or debts.

Regardless of the type of service used, if the other party once lived in Florida but is living outside of Florida
now, you should include in your petition a statement regarding the length of time the party lived in Florida,
if any, and when. For example: “Respondent last lived in Florida from {date}                                   to
{date}                            .”

This area of the law is very complex and you may need to consult with an attorney regarding the proper
type of service to be used in your case if the other party does not live in Florida or cannot be located.

               What happens when the papers are served on the other party?


The date and hour of service are written on the original summons and on all copies of it by the person
making the service. The person who delivers the summons and copies of the petition must file a proof of
service with the clerk or provide a proof of service to you for filing with the court. It is your responsibility
to make sure the proof of service has been returned to the clerk and placed in your case file.

                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.




Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (11/20)
                                                    - 90 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or
Rules of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                             Where can I look for more information?


Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. For further information regarding service of process, see chapters 48 and 49,
Florida Statutes, and Florida Family Law Rule of Procedure 12.070, as well as the instructions for Notice
of Action for Dissolution of Marriage (No Child or Financial Support), Florida Supreme Court Approved
Family Law Form 12.913(a)(1), Notice of Action for Family Cases with Minor Child(ren), Florida Supreme
Court Approved Family Law Form 12.913(a)(2), Affidavit of Diligent Service and Inquiry, Florida Family
Law Rules of Procedure Form 12.913(b), and Affidavit of Diligent Search, Florida Family Law Rules of
Procedure Form 12.913(c).

                                             Special notes. . .
If you have been unable to obtain proper service on the other party within 120 days after filing your
lawsuit, the court will dismiss your lawsuit against the other party unless you can show the court a good
reason why service was not made within 120 days. For this reason, if you had the local sheriff serve the
papers, you should check with the clerk every couple of weeks after completing the service papers to see
if service has been completed. You may need to supply the sheriff with a new or better address. If you
had a private process server or a sheriff in another county serve the papers, you should be in contact with
that person or sheriff until you receive proof of service from that person or sheriff. You should then file
the proof of service with the clerk immediately.
Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (11/20)
                                                    - 91 -
If the other party fails to respond, i.e., fails to file a written response with the court, within 20 days after
the service of the summons, you are entitled to request a default. See the instructions to Motion for
Default, Florida Supreme Court Approved Family Law Form 12.922 (a), and Default, Florida Supreme Court
Approved Family Law Form 12.922(b), for further information. You will need to file an Affidavit of Military
Service, Florida Supreme Court Approved Family Law Form 12.912(b), before a default may be granted.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (11/20)
                                                    - 92 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                    COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                                         ,
                               Petitioner,

                 and

                                       ,
                              Respondent.


          SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
   ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
      CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

TO/PARA/A: {enter other party’s full legal name}                                                           ,
{address (including city and state)/location for service}                                                  .

                                              IMPORTANT
A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
file a written response to the attached complaint/petition with the clerk of this circuit court, located at:
{street address} _______________________________________________________________________.
A phone call will not protect you. Your written response, including the case number given above and the
names of the parties, must be filed if you want the Court to hear your side of the case.
If you do not file your written response on time, you may lose the case, and your wages, money, and
property may be taken thereafter without further warning from the Court. There are other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
an attorney referral service or a legal aid office (listed in the phone book).
If you choose to file a written response yourself, at the same time you file your written response to the
Court, you must also serve a copy of your written response on the party serving this summons at:
{Name and address of party serving summons}
                                                                                                           .


If the party serving summons has designated email address(es) for service or is represented by an
attorney, you may designate email address(es) for service by or on you. Service must be in accordance
with Florida Rule of Judicial Administration 2.516.
Copies of all court documents in this case, including orders, are available at the Clerk of the Circuit
Court’s office. You may review these documents, upon request.
You must keep the Clerk of the Circuit Court’s office notified of your current address. (You may file
Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (11/20)

                                                    - 93 -
Designation of Current Mailing and Email Address, Florida Supreme Court Approved Family Law Form
12.915.) Future papers in this lawsuit will be mailed to the address on record at the clerk’s office.
WARNING: Rule 12.285, Florida Family Law Rules of Procedure, requires certain automatic disclosure
of documents and information. Failure to comply can result in sanctions, including dismissal or striking
of pleadings.


                                             IMPORTANTE
Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Localizado
en:                                             . Una llamada telefonica no lo protegera. Si usted desea
que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero del
caso y los nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder
el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso
del tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que
aparecen en la guia telefonica.
Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su respuesta ante el
tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la persona denominada
abajo.
Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento que usted
presente su respuesta por escrito al Tribunal, usted debe enviar por correo o llevar una copia de su
respuesta por escrito a la parte entregando esta orden de comparencencia a:
Nombre y direccion de la parte que entrega la orden de comparencencia:
                                                                                                           .
Copias de todos los documentos judiciales de este caso, incluyendo las ordenes, estan disponibles en la
oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit Court’s office]. Estos documentos
pueden ser revisados a su solicitud.
Usted debe de manener informada a la oficina del Secretario de Juzgado del Circuito de su direccion
actual. (Usted puede presentar         el Formulario: Ley de Familia de la Florida 12.915, Florida Supreme
Court Approved Family Law Form 12.915, [Designation of Current Mailing and Email Address].) Los
papelos que se presenten en el futuro en esta demanda judicial seran env ados por correo a la direccion
que este registrada en la oficina del Secretario.
ADVERTENCIA: Regla 12.285 (Rule 12.285), de las Reglas de Procedimiento de Ley de Familia de la
Florida [Florida Family Law Rules of Procedure], requiere cierta revelacion automatica de documentos
e informacion. El incumplimient, puede resultar en sanciones, incluyendo la desestimacion o anulacion
de los alegatos.

                                              IMPORTANT
Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la
date de l’assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
tribunal. Qui se trouve a: {L’Adresse}                         . Un simple coup de telephone est
Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (11/20)

                                                    - 94 -
insuffisant pour vous proteger; vous etes obliges de deposer votre reponse ecrite, avec mention du
numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende
votre cause. Si vous ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la
cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulterieur du tribunal. Il y a d’autres obligations juridiques et vous pouvez requerir les services immediats
d’un avocat. Si vous ne connaissez pas d’avocat, vous pourriez telephoner a un service de reference
d’avocats ou a un bureau d’assistance juridique (figurant a l’annuaire de telephones).
Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme temps
que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre reponse
ecrite a la partie qui vous depose cette citation.


Nom et adresse de la partie qui depose cette citation:
Les photocopies de tous les documents tribunals de cette cause, y compris des arrets, sont disponible
au bureau du greffier. Vous pouvez revue ces documents, sur demande.
Il faut aviser le greffier de votre adresse actuelle. (Vous pouvez deposer Florida Supreme Court
Approved Family Law Form 12.915, Designation of Current Mailing and Email Address.) Les documents
de l’avenir de ce proces seront envoyer a l’adresse que vous donnez au bureau du greffier.
ATTENTION: La regle 12.285, des regles de procedure du droit de la famille de la Floride exige que l’on
remette certains renseignements et certains documents a la partie adverse. Tout refus de les fournir
pourra donner lieu a des sanctions, y compris le rejet ou la suppression d’un ou de plusieurs actes de
procedure.

THE STATE OF FLORIDA
TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy of the complaint
in this lawsuit on the above-named person.

DATED:

                                                   CLERK OF THE CIRCUIT COURT
(SEAL)

                                                   By:
                                                         Deputy Clerk




Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (11/20)

                                                    - 95 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.913(b)
            AFFIDAVIT OF DILIGENT SEARCH AND INQUIRY
                             (11/20)

                                    When should this form be used?


This form is to be used with Notice of Action for Dissolution of Marriage (No Child or Financial
Support), Florida Supreme Court Approved Family Law Form 12.913(a)(1) and Notice of Action For
Family Cases With Minor Child(ren), Form 12.913(a)(2), to obtain constructive service (also called
service by publication).

The other party is entitled to actual notice of the proceedings when possible. When it is necessary to
use constructive notice, it must be given in a way that is likely to provide actual notice. You must
disclose the last known address of the other party. A last known address cannot be unknown. This form
includes a checklist of places you can look for information on the location of the other party. While you
do not have to look in all of these places, the court must believe that you have made a very serious
effort to get information about the other party’s location and that you have followed up on any
information you received.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should file this document and a Notice of Action for Dissolution of Marriage (No Child or Financial
Support), Florida Supreme Court Approved Family Law Form 12.913(a)(1), or Notice of Action For
Family Cases With Minor Child(ren), Form 12.913(a)(2), with the clerk of the circuit court in the county
where your petition is filed. You should keep a copy for your records.

                                   What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.



Instructions for Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry
(11/20)
                                                      - 96 -
        IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                               Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of
Procedure and chapter 49, Florida Statutes.

                                               Special notes. . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry
(11/20)
                                                      - 97 -
            IN THE CIRCUIT COURT OF THE                        __               JUDICIAL CIRCUIT,
                    IN AND FOR                          ___              COUNTY, FLORIDA

                                                         Case No.:
                                                         Division:
                                       __       ,
                                      Petitioner,

                 and

                                 ____       ,
                                  Respondent.

                    AFFIDAVIT OF DILIGENT SEARCH AND INQUIRY

I, {full legal name}                                                            , being sworn, certify that the
following information is true:

    1. I have made diligent search and inquiry to discover the name and current residence of
       Respondent: {Specify details of search} Refer to checklist below and identify all actions taken
       (any additional information included such as the date the action was taken and the person
       with whom you spoke is helpful) (attach additional sheet if necessary):
       [Check all that apply]

____    United States Post Office inquiry through Freedom of Information Act for current address or any
        relocations.
____    Last known employment of Respondent, including name and address of employer. You should
        also ask for any addresses to which W-2 Forms were mailed, and, if a pension or profit-sharing
        plan exists, then for any addresses to which any pension or plan payment is and/or has been
        mailed.
____    Unions from which Respondent may have worked or that governed his or her particular trade or
        craft.
____    Regulatory agencies, including professional or occupational licensing.
____    Names and addresses of relatives and contacts with those relatives, and inquiry as to
        Respondent’s last known address. You are to follow up any leads of any addresses where
        Respondent may have moved. Relatives include, but are not limited to: parents, brothers,
        sisters, aunts, uncles, cousins, nieces, nephews, grandparents, great-grandparents, former in-
        laws, stepparents, stepchildren.
____    Information about the Respondent’s possible death and, if dead, the date and location of the
        death.
____    Telephone listings in the last known locations of Respondent’s residence.
____    Internet at http://www.switchboard.com or other Internet databank locator service. Please
        indicate if a public library assisted you in your search.
____    Law enforcement arrest and/or criminal records in the last known residential area of
        Respondent.
____    Highway Patrol records in the state of Respondent’s last known address.
Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (11/20)

                                                      - 98 -
____     Department of Motor Vehicle records in the state of Respondent’s last known address.
____     Department of Corrections records in the state of Respondent’s last known address.
____     Title IV-D (child support enforcement) agency records in the state of Respondent’s last known
         address.
____     Hospitals in the last known area of Respondent’s residence.
____     Utility companies, which include water, sewer, cable TV, and electric, in the last known area of
         Respondent’s residence.
____     Letters to the Armed Forces of the U.S. and their response as to whether or not there is any
         information about Respondent. (See Memorandum for Certificate of Military Service, Florida
         Supreme Court Approved Family Law Form 12.912(a).)
____     Tax Assessor’s and Tax Collector’s Office in the area where Respondent last resided.
____     Other: {explain} ______________________________________________________________
          ___________________________________________________________________________
         ___________________________________________________________________________
         ___________________________________________________________________________
          ___________________________________________________________________________

    2. The age of Respondent is [Choose only one] ( ) known {enter age} _____ or ( ) unknown.

    3. Respondent’s current residence
       [Choose only one]

             a. _____Respondent’s current residence is unknown to me.

             b. _____Respondent’s current residence is in some state or country other than Florida.
                ________________________________________________________________________

             c. _____The Respondent, having residence in Florida, has been absent from Florida for
                more than 60 days prior to the date of this affidavit, or conceals him/her self so that
                process cannot be served personally upon him or her, and I believe there is no person in
                the state upon whom service of process would bind this absent or concealed
                Respondent.

    4.   Respondent’s last known address as of {date}____________________________________, was:
         Address ___________________________City _____________________State ____ Zip ________
         Telephone No. __________________Fax No. _________________________.

         Respondent’s last known employment, as of {date}_________________________________, was
         Name of Employer _______________________________________________________________
         Address _____________________________City __________________State ____ Zip _________
         Telephone No. __________________ Fax No. _______________________.




Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (11/20)

                                                      - 99 -
Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated: ___________________
                                                              _______________________________________
                                                              Signature of Petitioner
                                                              Printed Name: ___________________________
                                                              Address: _______________________________
                                                              City, State, Zip: __________________________
                                                              Telephone Number: ______________________
                                                              Fax Number: ____________________________
                                                              E-mail Address(es): _______________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} _______________________________________________________________,
{name of business} ________________________________________________________________,
{address} ________________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} ______________.




Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (11/20)

                                                     - 100 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.913(c)
                AFFIDAVIT OF DILIGENT SEARCH
                           (11/20)

                                    When should this form be used?

This form is to be used with Notice of Action For Family Cases With Minor Child(ren), Florida Supreme
Court Approved Family Law Form 12.913(a)(2), to obtain constructive service (also called service by
publication) on the legal father in any action or proceeding to determine paternity which may result in
termination of the legal father’s parental rights.

The legal father is entitled to actual notice of the proceedings when possible. When it is necessary to
use constructive notice, it must be given in a way that is likely to provide actual notice. You must
disclose the last known address of the legal father. A last known address cannot be unknown. This form
includes a checklist of places you must look for information on the location of the legal father. You have
to look in all of these places, and the court must believe that you have made a very serious effort to get
information about the person’s location and that you have followed up on any information you received.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should file this document and a Notice of Action For Family Cases With Minor Child(ren), Florida
Supreme Court Approved Family Law Form 12.913(a)(2), with the clerk of the circuit court in the county
where your petition for dissolution of marriage is filed. You should keep a copy for your records.

                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.

                        IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
Instructions for Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (11/20)

                                                     - 101 -
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.



                               Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of
Procedure, chapter 49, Florida Statutes, and section 409.257, Florida Statutes.

                                               Special notes. . .

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (11/20)

                                                     - 102 -
               IN THE CIRCUIT COURT OF THE _______________________ JUDICIAL CIRCUIT,
                    IN AND FOR ______________________________COUNTY, FLORIDA

                                                              Case No.: __________________________
                                                              Division:___________________________

__________________________________,
                         Petitioner,

                 and

__________________________________,
                        Respondent.



                               AFFIDAVIT OF DILIGENT SEARCH

I, {full legal name}_________________________________, being sworn, certify that the following
information is true:

    1. The last known address of the child(ren)’s legal father {name}______________________, as of
       {date}______________________________, was:
       Address _________________________ City ____________ State __________ Zip ______
       Telephone No. ____________________ Fax No. _______________________.

        His last known employment, as of {date} __________________, was:
        Name of Employer __________________________________________________________
        Address __________________________ City ___________ State ________ Zip _________
        Telephone No. _____________________ Fax No. _______________________

    2. The legal father is over the age of 18.

    3. The legal father’s current residence is not known and cannot be determined, although I have
       made a diligent search and inquiry to locate him through the following:
       You must search ALL of the following sources of information and state the results.

        ____     United States Post Office inquiry through the Freedom of Information Act for the legal
                 father’s current address or any previous address.
                 Result of search: _____________________________________________________

        ____     Last known employment of the legal father, including name and address of employer.
                 Result of search: ____________________________________________



Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (11/20)

                                                     - 103 -
        ____     Regulatory agencies, including professional or occupational licensing, in the area where
                 the legal father last resided.
                 Result of search: ____________________

        ____     Names and addresses of relatives to the extent such can be reasonably obtained from
                 the petitioner or other sources, contacts with those relatives and inquiry as to the legal
                 father’s last known address. You are to follow up any leads of any addresses where the
                 legal father may have moved.
                 Result of search: _____________________________________________________

        ____     Information about the legal father’s possible death and, if dead, the date and location.
                 Result of search: ______________________________________________

        ____     Telephone listings in the area where the legal father last resided.
                 Result of search: _____________________________________________________

        ____     Law enforcement agencies in the area where the legal father last resided.
                 Result of search: _____________________________________________________

        ____     Highway Patrol records in the state where the legal father last resided.
                 Result of search: _____________________________________________________

        ____     Department of Corrections records in the state where the legal father last resided.
                 Result of search: _____________________________________________________

        ____     Hospitals in the last known area of the legal father’s residence.
                 Result of search: _____________________________________________________

        ____     Records of utility companies, which include water, sewer, cable TV, and electric in the
                 last known area of the legal father’s residence.
                 Result of search: _____________________________________________________

        ____     Records of the Armed Forces of the U.S. and their response as to whether or not there is
                 any information about the legal father. (See Florida Supreme Court Approved Family
                 Law Form 12.912(a), Memorandum for Certificate of Military Service.)
                 Result of search: _____________________________________________________

         ____    Records of the tax assessor’s and tax collector’s office in the area where the legal father
                 last resided.
                 Result of search: _____________________________________________________

         ____    Search of one Internet databank locator service.
                 Result of search: _____________________________________________________

         ____    Title IV-D (child support enforcement) agency records in the state of the legal father’s
                 last known address.

Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (11/20)

                                                     - 104 -
                 Result of search: _____________________________________________________



Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated: _________________________                     _________________________________________

                                                     Signature of Petitioner
                                                     Printed Name: _____________________________
                                                     Address: _________________________________
                                                     City, State, Zip: ____________________________
                                                     Telephone Number: ________________________
                                                     Fax Number: ______________________________
                                                     E-mail Address(es): _________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in
all blanks]
This form was prepared for: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual} ______________________________________________________________,
{name of business} ________________________________________________________________,
{address} _______________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _____________.




Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (11/20)

                                                     - 105 -
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                        FORM 12.921
                     NOTICE OF HEARING
        (CHILD SUPPORT ENFORCEMENT HEARING OFFICER)
                           (11/20)


                                  When should this form be used?
A child support enforcement hearing officer is an attorney who has been appointed by administrative
order of the court to take testimony and recommend decisions in cases involving the establishment,
enforcement, and/or modification of child support. If your case only involves issues pertaining to child
support, you cannot object to the referral of your case to a hearing officer.

Use this form anytime you have set a hearing before a child support enforcement hearing officer and
have been instructed to send notice of the hearing to the other party. Before you fill out this form, you
should coordinate a hearing time and date with the hearing officer and the other party. If the
Department of Revenue is a party to the case, you may need to schedule your hearing time with the
attorney for the Department of Revenue. If your case involves a Motion for Civil Contempt in Support
Matters pursuant to Florida Family Rule of Procedure 12.615, you should use form 12.961—Notice of
Hearing on Motion for Civil Contempt/Enforcement Matters (Rule 12.615).

This form should be typed or printed in black ink. After completing this form, you should file this
document with the clerk of the circuit court in the county where your case is filed and keep a copy for
your records.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

                                        What should I do next?
A copy of this form must be mailed, e-mailed, or hand-delivered to the other party in your case.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of

Instructions for Florida Supreme Court Approved Family Law Form 12.921, Notice of Hearing (Child Support
Enforcement Hearing Officer) (11/20)

                                                   - 106 -
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                                  Where can I look for more information?


Before proceeding, you should read General Information for Self Represented Litigants found at the
beginning of these forms. For further information, See Rule 12.941, Florida Family Law Rules of
Procedure.

                                              Special notes...


An attorney who has been appointed by the court to serve as a child support enforcement hearing
officer can also be appointed to serve as a general magistrate. If your case involves only child support
issues, your case may properly be referred to a general magistrate acting as a child support enforcement
hearing officer.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900 (a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Supreme Court Approved Family Law Form 12.921, Notice of Hearing (Child Support
Enforcement Hearing Officer) (11/20)

                                                   - 107 -
               IN THE CIRCUIT COURT OF THE ____________________ JUDICIAL CIRCUIT,
                        IN AND FOR ____________________ COUNTY, FLORIDA


                                                                Case No.: __________________________
                                                                Division: ___________________________

______________________________________,
                              Petitioner,

                and

_____________________________________,
                           Respondent.

                           NOTICE OF HEARING
              (CHILD SUPPORT ENFORCEMENT HEARING OFFICER)
TO: {name of other party}: _______________________________________________________________
There will be a hearing before Child Support Enforcement Hearing Officer {name} __________________,
on {date} ________________, at {time} _____ m., in Room ______ of the _________________________
County Courthouse, {address} ___________________________________________________________
on the following issues:
_____________________________________________________________________________________
____________________________________________________________________________________.
_____ hour(s)/_____ minutes have been reserved for this hearing.


If the matter before the Child Support Enforcement Hearing Officer is a Motion for Civil
Contempt/Enforcement, FAILURE TO APPEAR AT THE HEARING MAY RESULT IN THE COURT ISSUING A
WRIT OF BODILY ATTACHMENT FOR YOUR ARREST. IF YOU ARE ARRESTED, YOU MAY BE HELD IN JAIL
UP TO 48 HOURS BEFORE A HEARING IS HELD.

YOUR ABILITY TO PAY IS A CRITICAL ISSUE IN THIS CONTEMPT PROCEEDING.

YOU ARE STRONGLY URGED TO PREPARE AND FILE A FAMILY LAW FINANCIAL AFFIDAVIT, FLORIDA
FAMILY LAW RULES OF PROCEDURE FORM 12.902(b)(Short Form), PRIOR TO THE HEARING IN ORDER
FOR THE COURT TO BE ABLE TO ELICIT RELEVANT FINANCIAL INFORMATION FROM YOU.

YOU WILL BE PROVIDED AN OPPORTUNITY AT THE HEARING TO RESPOND TO STATEMENTS AND
QUESTIONS ABOUT YOUR FINANCIAL STATUS.

THIS COURT MUST MAKE AN EXPRESS FINDING THAT YOU HAVE THE ABILITY TO PAY.

This part to be filled out by the court or filled in with information you have obtained from the court:

Florida Supreme Court Approved Family Law Form 12.921, Notice of Hearing (Child Support Enforcement Hearing
Officer) (11/20)
                                                  - 108 -
If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact:
__________________________________________________________________
{identify applicable court personnel by name, address, and telephone number} at
least 7 days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled appearance is less
than 7 days; if you are hearing or voice impaired, call 711.

                                  YOU ARE ADVISED THAT FOR THIS HEARING

        a. _____ Electronic recording is provided by the court. A party may provide a court
        reporter at that party’s expense.

        b. _____ A court reporter is provided by the court.

If you are represented by an attorney or plan to retain an attorney for this matter, you should notify the
attorney of this hearing.

If this matter is resolved, the moving party shall contact the hearing officer’s office to cancel this hearing.

SHOULD YOU WISH TO SEEK REVIEW OF THE ORDER UPON THE RECOMMENDATIONS OF THE CHILD
SUPPORT ENFORCEMENT HEARING OFFICER, YOU MUST FILE A MOTION TO VACATE WITHIN TEN DAYS
FROM THE DATE OF ENTRY OF THE ORDER, IN ACCORDANCE WITH FLORIDA FAMILY LAW RULE OF
PROCEDURE 12.491(f). YOU WILL BE REQUIRED TO PROVIDE THE COURT WITH A RECORD SUFFICIENT
TO SUPPORT YOUR POSITION OR YOUR MOTION WILL BE DENIED. A RECORD ORDINARILY INCLUDES A
WRITTEN TRANSCRIPT OF ALL RELEVANT PROCEEDINGS. THE PERSON SEEKING REVIEW MUST HAVE THE
TRANSCRIPT PREPARED IF NECESSARY FOR THE COURT’S REVIEW.

I certify that a copy of this document was _____ mailed _____ faxed and mailed _____ e-mailed
_____ hand-delivered to the person(s) listed below on {date} ______________________.

Other party or his/her attorney:
Name: ________________________________________
Address: ______________________________________
City, State, Zip: _________________________________
Telephone Number: ____________________________
Fax Number: ___________________________________
Designated E-mail Address(es): ____________________
______________________________________________




Florida Supreme Court Approved Family Law Form 12.921, Notice of Hearing (Child Support Enforcement Hearing
Officer) (11/20)
                                                   - 109 -
                                                  _____________________________________________
                                                  Signature of Party
                                                  Printed Name: _________________________________
                                                  Address: ______________________________________
                                                  City, State, Zip: _________________________________
                                                  Telephone Number: _____________________________
                                                  Fax Number: ___________________________________
                                                  Designated E-mail Address(es): ____________________
                                                  _____________________________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual } __________________________________________________________________,
{name of business} ____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ________________, {state} ____, {zip code} __________,{telephone number} ________________.




Florida Supreme Court Approved Family Law Form 12.921, Notice of Hearing (Child Support Enforcement Hearing
Officer) (11/20)
                                                  - 110 -
 INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                       FORM 12.928
        COVER SHEET FOR FAMILY COURT CASES (11/20)

                               When should this form be used?

The Cover Sheet for Family Court Cases and the information contained in it does not replace nor
supplement the filing and service of pleadings or other documents as required by law. This form
shall be filed by the petitioner/party opening or reopening a case for the use of the clerk of the
circuit court for the purpose of reporting judicial workload data pursuant to Florida Statutes
section 25.075.

This form should be typed or printed in black ink. The petitioner must file this cover sheet with
the first pleading or motion filed to open or reopen a case in all domestic and juvenile cases.


                                     What should I do next?

Follow these instructions for completing the form:

I.   Case Style. Enter the name of the court, the appropriate case number assigned at the time
     of filing of the original petition, the name of the judge assigned (if applicable), and the name
     (last, first, middle initial) of the petitioner(s) and respondent(s).

II. Type of Action /Proceeding. Place a check beside the proceeding you are initiating. If you are
    filing more than one type of proceeding, (such as a modification and an enforcement
    proceeding) against the same party at the same time, then you must complete a separate
    cover sheet for each action being filed.

     (A) Initial Action/Petition
     (B) Reopening Case. If you check “Reopening Case,” indicate whether you are filing a
         modification or supplemental petition or an action for enforcement by placing a check
         beside the appropriate action/petition.
     1.       Modification/Supplemental Petition
     2.       Motion for Civil Contempt/ Enforcement
     3.       Other – All reopening actions not involving modification/supplemental petitions or
              petition enforcement.

III. Type of Case. Place a check beside the appropriate case. If the case fits more than one
     category, select the most definitive. Definitions of the categories are provided below.
     (A) Simplified Dissolution of Marriage‐ petitions for the termination of marriage pursuant to
         Florida Family Law Rule of Procedure 12.105.
     (B) Dissolution of Marriage ‐ petitions for the termination of marriage pursuant to Chapter
         61, Florida Statutes, other than simplified dissolution.


Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(11/20)
                                               - 111 -
    (C) Domestic Violence ‐ all matters relating to injunctions for protection against domestic
        violence pursuant to section 741.30, Florida Statutes.
    (D) Dating Violence ‐ all matters relating to injunctions for protection against dating
        violence pursuant to section 784.046, Florida Statutes.
    (E) Repeat Violence ‐ all matters relating to injunctions for protection against repeat
        violence pursuant to section 784.046, Florida Statutes.
    (F) Sexual Violence ‐ all matters relating to injunctions for protection against sexual
        violence pursuant to section 784.046, Florida Statutes.
    (G) Stalking-all matters relating to injunctions for protection against stalking pursuant to
        section 784.0485, Florida Statutes
    (H) Support ‐ IV‐D ‐ all matters relating to child or spousal support in which an application
        for assistance has been filed with the Department of Revenue, Child Support
        Enforcement under Title IV‐D, Social Security Act, except for such matters relating to
        dissolution of marriage petitions (sections 409.2564, 409.2571, and 409.2597, Florida
        Statutes), paternity, or UIFSA.
    (I) Support‐Non IV‐D ‐ all matters relating to child or spousal support in which an
        application for assistance has not been filed under Title IV‐D, Social Security Act.
    (J) UIFSA‐ IV‐D ‐ all matters relating to Chapter 88, Florida Statutes, in which an application
        for assistance has been filed under Title IV‐D, Social Security Act.
    (K) UIFSA ‐ Non IV‐D ‐ all matters relating to Chapter 88, Florida Statutes, in which an
        application for assistance has not been filed under Title IV‐D, Social Security Act.
    (L) Other Family Court ‐ all matters involving time-sharing and/or parenting plans relating
        to minor child(ren), support unconnected with dissolution of marriage, annulment,
        delayed birth certificates pursuant to Florida Statutes section 382.0195, expedited
        affirmation of parental status pursuant to Florida Statutes section 742.16, termination
        of parental rights proceedings pursuant to Florida Statutes section 63.087, declaratory
        judgment actions related to premarital, marital, post-marital agreements, or other
        matters not included in the categories above.
    (M) Adoption Arising Out Of Chapter 63 ‐ all matters relating to adoption pursuant to
        Chapter 63, Florida Statutes, excluding any matters arising out of Chapter 39, Florida
        Statutes.
    (N) Name Change ‐ all matters relating to name change, pursuant to section 68.07, Florida
        Statutes.
    (O) Paternity/Disestablishment of Paternity – all matters relating to paternity pursuant to
        Chapter 742, Florida Statutes.
    (P) Juvenile Delinquency ‐ all matters relating to juvenile delinquency pursuant to Chapter
        985, Florida Statutes.
    (Q) Petition for Dependency ‐ all matters relating to petitions for dependency.
    (R) Shelter Petition – all matters relating to shelter petitions pursuant to Chapter 39, Florida
        Statutes.
    (S) Termination of Parental Rights Arising Out Of Chapter 39 – all matters relating to
        termination of parental rights pursuant to Chapter 39, Florida Statutes.
    (T) Adoption Arising Out Of Chapter 39 – all matters relating to adoption pursuant to
        Chapter 39, Florida Statutes.
    (U) CINS/FINS – all matters relating to children in need of services (and families in need of
        services) pursuant to Chapter 984, Florida Statutes.
Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(11/20)
                                               - 112 -
    (V) Petition for Temporary or Concurrent Custody by Extended Family-all matters relating to
        petitions for temporary or concurrent custody pursuant to Chapter 751.
    (W) Emancipation of a Minor-all matters relating to emancipation of a minor pursuant to
        Chapter 743.


ATTORNEY OR PARTY SIGNATURE. Sign the Cover Sheet for Family Court Cases. Print legibly the
name of the person signing the Cover Sheet for Family Court Cases. Attorneys must include a
Florida Bar number. Insert the date the Cover Sheet for Family Court Cases is signed. Signature is
a certification that filer has provided accurate information on the Cover Sheet for Family Court
Cases.

Nonlawyer Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer
helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer,
Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer
helping you fill out these forms also must put his or her name, address, and telephone number
on the bottom of the last page of every form he or she helps you complete.

A copy of this form must be filed with the court and served on the other party or his or her
attorney. The copy you are serving to the other party must be either mailed, e-mailed, or hand-
delivered to the opposing party or his or her attorney on the same day indicated on the
certificate of service. If it is mailed, it must be postmarked on the date indicated in the
certificate of service.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants
may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you
must do so in accordance with Florida Rule of Judicial Administration 2.525, and you must follow
the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of
Court in the A-Z Topical Index.


Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(11/20)
                                               - 113 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using
the Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family
Law Form 12.915, and you must provide your e-mail address on each form on which your
signature appears. Please CAREFULLY read the rules and instructions for: Certificate of Service
(General), Florida Supreme Court Approved Family Law Form 12.914; Designation of Current
Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and
Florida Rule of Judicial Administration 2.516.


                         Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants”
found at the beginning of these forms. For further information, see Rule 12.100, Florida Family
Law Rules of Procedure.




Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(11/20)
                                               - 114 -
                  COVER SHEET FOR FAMILY COURT CASES


I.   Case Style

                     IN THE CIRCUIT COURT OF THE ______ JUDICIAL CIRCUIT,
                       IN AND FOR __________________ COUNTY, FLORIDA

                                                                     Case No.: ________________
                                                                     Judge: __________________
_____________________________
                     Petitioner

                  and

_____________________________
                    Respondent

II. Type of Action/Proceeding. Place a check beside the proceeding you are initiating. If you are
    filing more than one type of proceeding (such as a modification and an enforcement
    proceeding) against the same party at the same time, then you must complete a separate
    cover sheet for each action being filed. If you are reopening a case, choose one of the three
    options below it.

     (A) ____ Initial Action/Petition
     (B) ____ Reopening Case
         1. ____ Modification/Supplemental Petition
         2. ____ Motion for Civil Contempt/Enforcement
         3. ____ Other

III. Type of Case. If the case fits more than one type of case, select the most definitive.

     (A) ____ Simplified Dissolution of Marriage
     (B) ____ Dissolution of Marriage
     (C) ____ Domestic Violence
     (D) ____ Dating Violence
     (E) ____ Repeat Violence
     (F) ____ Sexual Violence
     (G) ____ Stalking
     (H) ____ Support IV‐D (Department of Revenue, Child Support Enforcement)
     (I) ____ Support Non‐IV‐D (not Department of Revenue, Child Support Enforcement)
     (J) ____ UIFSA IV‐D (Department of Revenue, Child Support Enforcement)
     (K) ____ UIFSA Non‐IV‐D (not Department of Revenue, Child Support Enforcement)
     (L) ____ Other Family Court
     (M) ____ Adoption Arising Out Of Chapter 63
     (N) ____ Name Change
     (O) ____ Paternity/Disestablishment of Paternity
Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases (11/20)

                                               - 115 -
    (P) ____ Juvenile Delinquency
    (Q) ____ Petition for Dependency
    (R) ____ Shelter Petition
    (S) ____ Termination of Parental Rights Arising Out Of Chapter 39
    (T) ____ Adoption Arising Out Of Chapter 39
    (U) ____ CINS/FINS
    (V) ____ Petition for Temporary or Concurrent Custody by Extended Family
    (W) ____ Emancipation of a Minor

IV. Rule of Judicial Administration 2.545(d) requires that a Notice of Related Cases Form, Family
    Law Form 12.900(h), be filed with the initial pleading/petition by the filing attorney or self-
    represented litigant in order to notify the court of related cases. Is Form 12.900(h) being filed
    with this Cover Sheet for Family Court Cases and initial pleading/petition?

    ____ No, to the best of my knowledge, no related cases exist.
    ____ Yes, all related cases are listed on Family Law Form 12.900(h).

ATTORNEY OR PARTY SIGNATURE

        I CERTIFY that the information I have provided in this cover sheet is accurate to the best
of my knowledge and belief.


Signature________________________________________ FL Bar No.: _____________________
         Attorney or party                                    (Bar number, if attorney)

        ________________________________________                     __________________________
               (Type or print name)                                      (E-mail Address(es))

       ____________________________
                Date


IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS
BELOW: [fill in all blanks]
This form was prepared for the: {choose only one} _____Petitioner _____ Respondent
This form was completed with the assistance of:
 {name of individual}____________________________________________________________,
{name of business} ______________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases (11/20)

                                               - 116 -
      INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.930(a)
   NOTICE OF SERVICE OF STANDARD FAMILY LAW INTERROGATORIES
                             (11/20)
                                  When should this form be used?
You should use this form to tell the court that you are asking the other party in your case to answer
certain standard questions in writing. These questions are called interrogatories, and they must relate
to your case. The standard family law interrogatories are designed to supplement the information
provided in the Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You
should carefully read the standard interrogatory forms, Florida Family Law Rules of Procedure Form
12.930(b) and (c), to determine which questions, if any, the other party needs to answer in order to
provide you with information not covered by the financial affidavit forms.

This form should be typed or printed in black ink. You must indicate whether you are sending the
interrogatories for original and enforcement proceedings or the interrogatories for modification
proceedings. You must also indicate which questions you are asking the other party to answer. After
completing this form you should file this document with the clerk of the circuit court in the county
where your case was filed and keep a copy for your records.

                                        What should I do next?

You must serve the other party with a copy of this form along with an original and a copy of the
appropriate interrogatories, Florida Family Law Rules of Procedure Form 12.930(b) or (c), if service is by
mail or hand delivery. You must serve a copy of this form and a copy of the interrogatories if service is
by email. Service must be in accordance with Florida Rule of Judicial Administration 2.516.

          You may want to inform the other party of the following information:

As a general rule, within 30 days after service of interrogatories, the other party must answer the
questions in writing and serve you with the answers. Service of the answers must be in compliance with
Florida Rule of Judicial Administration 2.516. His or her answers may be written on as many separate
sheets of paper as necessary. He or she should number each page and indicate which question(s) he or
she is answering, and be sure to make a copy for him/herself. All answers to these questions are made
under oath or affirmation as to their truthfulness. Each question must be answered separately and as
completely as the available information permits. The original of the answers to the interrogatories is to
be provided to the requesting party. Do not file the original or a copy with the clerk of the circuit court
except as provided in Florida Family Law Rule of Procedure 12.340(d).

The other party may object to a question by writing the legal reason for the objection in the space
provided. He or she may also ask the court for a protective order granting him or her permission not to
answer certain questions and protecting him or her from annoyance, embarrassment, apprehension, or
undue burden or expense. If the other party fails to either answer or object to the questions within 30
days, he or she may be subject to court sanctions.


Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (11/20)

                                                   - 117 -
                             Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are bold underline in these instructions are defined there.
For further information, see Florida Family Law Rules of Procedure 12.280, 12.285, 12.340, and 12.380.

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rules of Judicial Administration 2.516.

                      IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants
may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you
must do so in accordance with Florida Rule of Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should
be carefully read and followed.

              IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (11/20)

                                                   - 118 -
                                             Special notes. . .


Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (11/20)

                                                   - 119 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                                          ,
                                Petitioner,

                   and

                                      ,
                             Respondent.


   NOTICE OF SERVICE OF STANDARD FAMILY LAW INTERROGATORIES

I, {full legal name}                                            , have on {date}                                 ,
served upon {name of person served}                                                                              ,
to be answered under oath within 30 days after service, the Standard Family Law Interrogatories for
[check one only]

               (     ) Original or Enforcement Proceedings (          ) Modification Proceedings

I am requesting that the following standard questions be answered: [check all that apply]

    ______ 1           ____ 2        ____ 3        _    __ 4      _     ___ 5         _____ 6             ____ 7
Background         Education      Employment        Assets         Liabilities   Miscellaneous       Long Form
Information                                                                                           Affidavit

In addition, I am requesting that the attached {#}                                     questions be answered.

I certify that a copy of this document was [check all used]: ( ) emailed (        ) mailed ( ) faxed
 ( ) hand delivered to the person(s) listed below on {date}                               ______________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:                                   _______________________
Fax Number:
Email Address(es):                            ________________________________

                                                             ____________________________________
                                                    Signature of Party or his/her Attorney
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es):
                                                    Florida Bar Number:
Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law Interrogatories
(11/20)

                                                    - 120 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                              ,
{name of business}                                                                                ,
{address} ______________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} ____________.




Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law Interrogatories
(11/20)

                                                    - 121 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.930(b)
  STANDARD FAMILY LAW INTERROGATORIES FOR ORIGINAL OR
               ENFORCEMENT PROCEEDINGS
                        (11/20)

                               When should this form be used?

This form should be used to ask the other party in your case to answer certain standard questions
in writing. These questions are called interrogatories, and they must relate to your case. If the
other party fails to answer the questions, you may ask the judge to order the other party to
answer the questions. (You cannot ask these questions before the petition has been filed.)

The questions in this form should be used in original proceedings or enforcement proceedings
and are meant to supplement the information provided in the Financial Affidavit, Florida Family
Law Rules of Procedure Form 12.902(b) or (c). You should read all of the questions in this form to
determine which questions, if any, the other party needs to answer in order to provide you with
information not covered in the financial affidavit forms. If there are questions to which you
already know the answer, you may choose not to ask them.

This form should be typed or printed in black ink. You must complete the box at the beginning of
this form to indicate which questions you are requesting that the other party answer.

You must serve the other party with this document and a copy of these interrogatories and a copy
of the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of
Procedure Form 12.930(a), if by mail or hand delivery. You must serve these interrogatories and
a copy of the Notice, if by email. Service must be in accordance with Florida Rule of Judicial
Administration 2.516.

You should also keep a copy for your records. You should not file this form with the clerk of the
circuit court. However, you must file the Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure 12.930(a), to tell the court that you have
sent this form to the other party.


                         Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found
at the beginning of these forms. The words that are in bold underline in these instructions are
defined there. For further information, see the instructions for Notice of Service of Standard
Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a) and Florida
Family Law Rules of Procedure 12.280, 12.285, 12.340, and 12.380.


Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (11/20)
                                               - 122 -
                   IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants may
file petitions or other pleadings or documents electronically; however, they are not required to
do so. If you choose to file your pleadings or other documents electronically, you must do so in
accordance with Florida Rule of Judicial Administration 2.525, and you must follow the procedures
of the judicial circuit in which you file. The rules and procedures should be carefully read and
followed.

          IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and
E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
Judicial Administration 2.516.

                                          Special notes. . .

In addition to the standard questions in this form, you may ask up to 10 additional questions. You
should type or print legibly your additional questions on a separate sheet of paper and attach it
to this form. If you want to ask more than 10 additional questions, you will need to get permission
from the judge.

You may want to inform the other party of the following information: As a general rule, within
30 days after service of interrogatories, the other party must answer the questions in writing and
serve you with the answers. Service of the answers must be in accordance with Florida Rule of

Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (11/20)
                                               - 123 -
Judicial Administration 2.516. His or her answers may be written in the blank space provided after
each separately numbered interrogatory. If sufficient space is not provided, the answering party
may attach additional papers with the answers and refer to them in the space provided in the
interrogatories. He or she should be sure to make a copy for him/herself. All answers to these
questions are made under oath or affirmation as to their truthfulness. Each question must be
answered separately and as completely as the available information permits. The answers to the
interrogatories are to be provided to the requesting party. DO NOT FILE THIS DOCUMENT WITH
THE CLERK OF THE COURT EXCEPT AS PROVIDED BY FLORIDA FAMILY LAW RULE OF PROCEDURE
12.340(d) AND IN ACCORDANCE WITH THE REQUIREMENTS OF FLORIDA RULE OF JUDICIAL
ADMINISTRATION 2.425. The other party may object to a question by writing the legal reason
for the objection in the space provided. He or she may also ask the court for a protective order
granting him or her permission not to answer certain questions and protecting him or her from
annoyance, embarrassment, apprehension, or undue burden or expense. If the other party fails
to either answer or object to the questions within 30 days, he or she may be subject to court
sanctions.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (11/20)
                                               - 124 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA


                                                             Case No.:
                                                             Division:

                                             ,
                               Petitioner,

                 and

                                         ,
                              Respondent.



                   STANDARD FAMILY LAW INTERROGATORIES
                  FOR ORIGINAL OR ENFORCEMENT PROCEEDINGS

                 TO BE COMPLETED BY THE PARTY SERVING THESE INTERROGATORIES
        I am requesting that the following standard questions be answered: [check all that apply]

        ____1     ____2     ____3                  ____4        ____ 5         _____6         _____7
     Background Education Employment               Assets     Liabilities   Miscellaneous    Long Form
     Information                                                                              Affidavit

 In addition, I am requesting that the attached {#} _________________ questions be answered.


The answers to the following questions are intended to supplement the information provided in the
Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should answer the
group of questions indicated in the above shaded box. The questions should be answered in the blank
space provided below each separately numbered question. If sufficient space is not provided, you may
attach additional papers with the answers and refer to them in the space provided in the
interrogatories. You should be sure to make a copy for yourself. Each question must be answered
separately and as completely as the available information permits. All answers are to be made under
oath or affirmation as to their truthfulness.

AFTER YOU ANSWER THE INTERROGATORIES, DO NOT FILE THIS DOCUMENT WITH THE CLERK OF THE
COURT. ALL PERSONAL INFORMATION CONTAINED IN THE COURT FILE BECOMES PUBLIC RECORD.
INSTEAD, SERVE THE ANSWERS TO THE INTERROGATORIES ON THE OTHER PARTY AND FILE FORM
12.930(d), NOTICE OF SERVICE OF ANSWERS TO INTERROGATORIES, WITH THE CLERK.

I, {name of person answering interrogatories}                                                               ,
being sworn, certify that the following information is true:




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 125 -
1. BACKGROUND INFORMATION:
   a. State your full legal name and any other name by which you have been known.
   b. State your present residence and telephone numbers.




2. EDUCATION:
   a. List all business, commercial, and professional licenses that you have obtained.
   b. List all of your education including, but not limited to, vocational or specialized training,
      including the following:
      (1) name and address of each educational institution.
      (2) dates of attendance.
      (3) degrees or certificates obtained or anticipated dates of same.




3. EMPLOYMENT:
   a. For each place of your employment or self-employment during the last 3 years, state the
      following:
      (1) name, address, and telephone number of your employer.
      (2) dates of employment.
      (3) job title and brief description of job duties.
      (4) starting and ending salaries.
      (5) name of your direct supervisor.
      (6) all benefits received, including, for example, health, life, and disability insurance; expense
           account; use of automobile or automobile expense reimbursement; reimbursement for
           travel, food, or lodging expenses; payment of dues in any clubs or associations; and pension
           or profit sharing plans.




    b. Other than as an employee, if you have been engaged in or associated with any business,
       commercial, or professional activity within the last 3 years that was not detailed above, state for
       each such activity the following:
       (1) name, address, and telephone number of each activity.
       (2) dates you were connected with such activity.
       (3) position title and brief description of activities.
       (4) starting and ending compensation.
       (5) name of all persons involved in the business, commercial, or professional activity with you.
       (6) all benefits and compensation received, including, for example, health, life, and disability
           insurance; expense account; use of automobile or automobile expense reimbursement;


Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 126 -
             reimbursement for travel, food, or lodging expenses; payment of dues in any clubs or
             associations; and pension or profit sharing plans.




    c. If you have been unemployed at any time during the last 3 years, state the dates of
       unemployment. If you have not been employed at any time in the last 3 years, give the
       information requested above in question 3.a for your last period of employment.




4. ASSETS:
   a. Real Estate. State the street address, if any, and if not, the legal description of all real property
      that you own or owned during the last 3 years. For each property, state the following:
      (1) the names and addresses of any other persons or entities holding any interest and their
          percentage of interest.
      (2) the purchase price, the cost of any improvements made since it was purchased, and the
          amount of any depreciation taken.
      (3) the fair market value on the date of your separation from your spouse.
      (4) the fair market value on the date of the filing of the petition for dissolution of marriage.




    b. Tangible Personal Property. List all items of tangible personal property that are owned by you
       or in which you have had any interest during the last 3 years including, but not limited to, motor
       vehicles, tools, furniture, boats, jewelry, art objects or other collections, and collectibles whose
       fair market value exceeds $100. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest.
       (3) the date you acquired your interest.
       (4) the purchase price.
       (5) the present fair market value.
       (6) the fair market value on the date of your separation from your spouse.
       (7) the fair market value on the date of the filing of the petition for dissolution of marriage.




    c. Intangible Personal Property. Other than the financial accounts (checking, savings, money
       market, credit union accounts, retirement accounts, or other such cash management accounts)
       listed in the answers to interrogatories 4.d and 4.e below, list all items of intangible personal
       property that are owned by you or in which you have had any ownership interest (including closed
       accounts) within the last 3 years, including but not limited to, partnership and business interests

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 127 -
        (including good will), deferred compensation accounts unconnected with retirement, including but
        not limited to stock options, sick leave, and vacation pay, stocks, stock funds, mutual funds, bonds,
        bond funds, real estate investment trust, receivables, certificates of deposit, notes, mortgages,
        and debts owed to you by another entity or person. For each item, state the following:
        (1) the percentage and type interest you hold.
        (2) the names and addresses of any other persons or entities holding any interest and the
             names and addresses of the persons and entities who are indebted to you.
        (3) the date you acquired your interest.
        (4) the purchase price, acquisition cost, or loaned amount.
        (5) the fair market value or the amounts you claim are owned by or owed to you:
             (a) presently, at the time of answering these interrogatories.
             (b) on the date of your separation from your spouse.
             (c) on the date of the filing of the petition for dissolution of marriage.
        You may comply with this interrogatory (4.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. However, if the date of
        acquisition, the purchase price and the market valuations are not clearly reflected in the
        periodic statements which are furnished then these questions must be answered separately.
        You do not have to resubmit any periodic statements previously furnished under rule 12.285
        (Mandatory Disclosure).




    d. Retirement Accounts: List all information regarding each retirement account/plan, including but
       not limited to defined benefit plans, 401k, 403B, IRA accounts, pension plans, Florida
       Retirement System plans (FRS), Federal Government plans, money purchase plans, HR10
       (Keogh) plans, profit sharing plans, annuities, employee savings plans, etc. that you have
       established and/or that have been established for you by you, your employer, or any previous
       employer. For each account, state the following:
       (1) the name and last 4 digits of the account number of each account/plan and where it is
           located.
       (2) the type of account/plan.
       (3) the name and address of the fiduciary plan administrator/service representative.
       (4) the fair market value of your interest in each account/plan.
           (a) present value.
           (b) value on the date of separation.
           (c) value on the date of filing of the petition for dissolution of marriage
       (5) whether you are vested or not vested; and if vested, in what amount, as of a certain date
           and the schedule of future vesting.
       (6) the date at which you became/become eligible to receive some funds in this account/plan.
       (7) monthly benefits of the account/plan if no fair market value is ascertained.
       (8) beneficiary(ies) and/or alternate payee(s).


Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 128 -
    e. Financial Accounts. For all financial accounts (checking, savings, money market, credit union
       accounts, or other such cash management accounts) listed in your Financial Affidavit, in which
       you have had any legal or equitable interest, regardless of whether the interest is or was held in
       your own name individually, in your name with another person, or in any other name, give the
       following:
       (1) name and address of each institution.
       (2) name in which the account is or was maintained.
       (3) the last 4 digits of account numbers.
       (4) name of each person authorized to make withdrawals from the accounts.
       (5) highest balance within each of the preceding 3 years.
       (6) lowest balance within each of the preceding 3 years.
       You may comply with this interrogatory (4.e) by providing copies of all periodic (monthly,
       quarterly, semi-annual, or annual) account statements for each such account for the preceding
       3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
       account statements previously furnished pursuant to rule 12.285 (Mandatory Disclosure).




    f.   Closed Financial Accounts. For all financial accounts (checking, savings, money market, credit
         union accounts, or other such cash management accounts) closed within the last 3 years, in
         which you have had any legal or equitable interest, regardless of whether the interest is or was
         held in your own name individually, in your name with another person, or in any other name,
         give the following:
         (1) name and address of each institution.
         (2) name in which the account is or was maintained.
         (3) the last 4 digits of account numbers.
         (4) name of each person authorized to make withdrawals from the accounts.
         (5) date account was closed.




    g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the following:
       (1) If you are the beneficiary of any estate, trust, insurance policy, or annuity, give for each one
           the following:
           (a) identification of the estate, trust, insurance policy, or annuity.
           (b) the nature, amount, and frequency of any distributions of benefits.
           (c) the total value of the beneficiaries’ interest in the benefit.
           (d) whether the benefit is vested or contingent.
       (2) If you have established any trust or are the trustee of a trust, state the following:
           (a) the date the trust was established.
           (b) the names and addresses of the trustees.

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 129 -
             (c) the names and addresses of the beneficiaries.
             (d) the names and addresses of the persons or entities who possess the trust documents.
             (e) each asset that is held in each trust, with its fair market value.




    h. Canceled Life Insurance Policies. For all policies of life insurance within the preceding 3 years
       that you no longer hold, own, or have any interest in, state the following:
       (1) name of company that issued the policy and last 4 digits of policy number.
       (2) name, address, and telephone number of agent who issued the policy.
       (3) amount of coverage.
       (4) name of insured.
       (5) name of owner of policy.
       (6) name of beneficiaries.
       (7) premium amount.
       (8) date the policy was surrendered.
       (9) amount, if any, of monies distributed to the owner.




    i.   Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses, and
         telephone numbers of your accountant, bookkeeper, and any other persons who possess your
         financial records, and state which records each possesses.




    j.   Safe Deposit Boxes, Lock Boxes, Vaults, Etc. For all safe deposit boxes, lock boxes, vaults, or
         similar types of depositories, state the following:
         (1) The names and addresses of all banks, depositories, or other places where, at any time
             during the period beginning 3 years before the initiation of the action, until the date of your
             answering this interrogatory, you did any of the following:
             (a) had a safe deposit box, lock box, or vault.
             (b) were a signatory or co-signatory on a safe deposit box, lock box, or vault.
             (c) had access to a safe deposit box, lock box, or vault.
             (d) maintained property.
         (2) The box or identification numbers and the name and address of each person who has had
             access to any such depository during the same time period.
         (3) All persons who have possession of the keys or combination to the safe deposit box, lock
             box, or vault.
         (4) Any items removed from any safe deposit boxes, lock boxes, vaults, or similar types of
             depositories by you or your agent during that time, together with the present location and
             fair market value of each item.
         (5) All items in any safe deposit boxes, lock boxes, vaults, or similar types of depositories and
             fair market value of each item.


Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 130 -
5. LIABILITIES:
           a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts, and
                other obligations (other than credit cards and charge accounts) listed in your Financial
                Affidavit, indicate for each the following:
       (1) name and address of the creditor.
       (2) name in which the obligation is or was incurred.
       (3) last 4 digits of the loan or account number, if any.
       (4) nature of the security, if any.
       (5) payment schedule.
       (6) present balance and current status of your payments.
       (7) total amount of arrearage, if any.
       (8) balance on the date of your separation from your spouse.
       (9) balance on the date of the filing of the petition for dissolution of marriage.
        You may comply with this interrogatory (5.a) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
        account statements previously furnished under rule 12.285 (Mandatory Disclosure).




              b. Credit Cards and Charge Accounts. For all financial accounts (credit cards, charge
                   accounts, or other such accounts) listed in your Financial Affidavit, in which you have
                   had any legal or equitable interest, regardless of whether the interest is or was held in
                   your own name individually, in your name with another person, or in any other name,
                   give the following:
        (1)   name and address of the creditor.
        (2)   name in which the account is or was maintained.
        (3)   names of each person authorized to sign on the accounts.
        (4)   last 4 digits of account numbers.
        (5)   present balance and current status of your payments.
        (6)   total amount of arrearage, if any.
        (7)   balance on the date of your separation from your spouse.
        (8)   balance on the date of the filing of the petition for dissolution of marriage.
        (9)   highest and lowest balance within each of the preceding 3 years.
    You may comply with this interrogatory (5.b) by providing copies of all periodic (monthly
    quarterly, semi-annual, or annual) account statements for each such account for the preceding 3
    years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account
    statements previously furnished under rule 12.285 (Mandatory Disclosure).




              c. Closed Credit Cards and Charge Accounts. For all financial accounts (credit cards,
                 charge accounts, or other such accounts) closed with no remaining balance, within the

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 131 -
                 last 3 years, in which you have had any legal or equitable interest, regardless of whether
                 the interest is or was held in your own name individually, in your name with another
                 person, or in any other name, give the following:
                      (1) name and address of each creditor.
                      (2) name in which the account is or was maintained.
                      (3) last 4 digits of account numbers.
                      (4) names of each person authorized to sign on the accounts.
                      (5) date the balance was paid off.
                      (6) amount of final balance paid off.
        You may comply with this interrogatory (5.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
        account statements previously furnished under rule 12.285 (Mandatory Disclosure).




6. MISCELLANEOUS:
          a. If you are claiming an unequal distribution of marital property or enhancement or
             appreciation of nonmarital property, state the amount claimed and all facts upon which
             you rely in your claim.
          b. If you are claiming an asset or liability is nonmarital, list the asset or liability and all facts
             upon which you rely in your claim.
          c. If the mental or physical condition of a spouse or child is an issue, identify the person
             and state the name and address of all health care providers involved in the treatment of
             that person for said mental or physical condition.
          d. Detail your proposed parenting plan for the minor child(ren), including your proposed
             time-sharing schedule. Alternatively, attach a copy of your proposed parenting plan.
          e. If you are claiming that the other parent’s time-sharing with the minor child(ren) should
             be limited, supervised, or otherwise restricted, or that you should have sole parental
             responsibility for the minor child(ren), with or without time-sharing with the other
             parent, or that you should have ultimate responsibility over specific aspects of the
             child(ren)’s welfare or that these responsibilities should be divided between you and the
             other parent, state your reasons and all facts which you rely upon to support your claim.




7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law Rules of Procedure
   Form 12.902(b), and you were specifically requested in the Notice of Service of Standard Family Law
   Interrogatories to file the Long Form Affidavit, Form12.902(c), you must do so within the time to
   serve the answers to these interrogatories.




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 132 -
I certify that a copy of this document was [check all used]: (      ) emailed (    ) mailed ( ) faxed
 ( ) hand delivered to the person(s) listed below on {date}                                ______________.


Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number: _______________________
Fax Number:
Email Address(es): ________________________

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated:

                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es): ___________________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____Respondent
This form was completed with the assistance of:
{name of individual} ______________________________________________________________,
{name of business} ________________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (11/20)
                                                    - 133 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.930(c)
       STANDARD FAMILY LAW INTERROGATORIES FOR
               MODIFICATION PROCEEDINGS
                        (11/20)

                               When should this form be used?

This form should be used to ask the other party in your case to answer certain standard questions
in writing. These questions are called interrogatories, and they must relate to your case. If the
other party fails to answer the questions, you may ask the judge to order the other party to
answer the questions. (You cannot ask these questions before the petition has been filed.)

The questions in this form should be used in modification proceedings and are meant to
supplement the information provided in the Financial Affidavit, Florida Family Law Rules of
Procedure Form 12.902(b) or (c). You should read all of the questions in this form to determine
which questions, if any, the other party needs to answer in order to provide you with information
not covered in the financial affidavit forms. If there are questions to which you already know the
answer, you may choose not to ask them.

This form should be typed or printed in black ink. You must complete the box at the beginning of
this form to indicate which questions you are requesting that the other party answer.

You must serve the other party with this document and a copy of these interrogatories and a copy
of the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of
Procedure Form 12.930(a), if by mail or hand delivery. You must serve these interrogatories and
a copy of the Notice, if by email. Service must be in accordance with Florida Rule of Judicial
Administration 2.516.

You should also keep a copy for your records. You should not file this form with the clerk of the
circuit court. However, you must file the Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to tell the court that you
have sent this form to the other party.

After you receive the completed answers to the interrogatories, DO NOT FILE THIS DOCUMENT
WITH THE CLERK OF THE COURT UNLESS THE ANSWERS ARE ADMITTED INTO EVIDENCE BY THE
COURT AND ARE IN COMPLIANCE WITH FLORIDA RULE OF JUDICIAL ADMINISTRATION 2.425




Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (11/20)
                                               - 134 -
                         Where can I look for more information?


Before proceeding, you should read General Information for Self-Represented Litigants found
at the beginning of these forms. The words that are in bold underline in these instructions are
defined there.

For further information, see the instructions for Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a) and Florida Family Law
Rules of Procedure 12.280, 12.285, 12.340, and 12.380.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants may
file petitions or other pleadings or documents electronically; however, they are not required to
do so. If you choose to file your pleadings or other documents electronically, you must do so in
accordance with Florida Rule of Judicial Administration 2.525, and you must follow the procedures
of the judicial circuit in which you file. The rules and procedures should be carefully read and
followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and
E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
Judicial Administration 2.516.

Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (11/20)
                                               - 135 -
                                         Special notes. . .

In addition to the standard questions in this form, you may ask up to 10 additional questions. You
should type or print legibly your additional questions on a separate sheet of paper and attach it
to this form. If you want to ask more than 10 additional questions, you will need to get permission
from the judge.

You may want to inform the other party of the following information: As a general rule, within
30 days after service of interrogatories, the other party must answer the questions in writing and
serve you with the answers. Service of the answers must be in accordance with Florida Rule of
Judicial Administration 2.516. His or her answers may be written in the blank space provided after
each separately numbered interrogatory. If sufficient space is not provided, the answering party
may attach additional papers with the answers and refer to them in the space provided in the
interrogatories. He or she should be sure to make a copy for him/herself. All answers to these
questions are made under oath or affirmation as to their truthfulness. Each question must be
answered separately and as completely as the available information permits. The answers to the
interrogatories are to be provided to the requesting party. DO NOT FILE THIS DOCUMENT WITH
THE CLERK OF THE CIRCUIT COURT UNLESS THE ANSWERS ARE ADMITTED INTO EVIDENCE BY
THE COURT AND ARE IN COMPLIANCE WITH THE REQUIREMENTS OF FLORIDA RULE OF JUDICIAL
ADMINSTRATION 2.425. The other party may object to a question by writing the legal reason for
the objection in the space provided. He or she may also ask the court for a protective order
granting him or her permission not to answer certain questions and protecting him or her from
annoyance, embarrassment, apprehension, or undue burden or expense. If the other party fails
to either answer or object to the questions within 30 days, he or she may be subject to court
sanctions.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (11/20)
                                               - 136 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA


                                                            Case No.:
                                                            Division:

                                             ,
                               Petitioner,

                 and

                                         ,
                              Respondent.



                       STANDARD FAMILY LAW INTERROGATORIES
                           FOR MODIFICATION PROCEEDINGS

TO BE COMPLETED BY THE PARTY SERVING THESE INTERROGATORIESI am requesting that the following
                     standard questions be answered: [check all that apply]

        ____1     ____2     ____3                  ____4        ____ 5         ____6          ____7
     Background Education Employment               Assets     Liabilities   Miscellaneous   Long Form
     Information                                                                             Affidavit

 In addition, I am requesting that the attached {#} _________________ questions be answered.


The answers to the following questions are intended to supplement the information provided in the
Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should answer the
group of questions indicated in the above shaded box. The questions should be answered in the blank
space provided below each separately numbered question. If sufficient space is not provided, you may
attach additional papers with the answers and refer to them in the space provided in the interrogatories.
You should be sure to make a copy for yourself. Each question must be answered separately and as
completely as the available information permits. All answers are to be made under oath or affirmation as
to their truthfulness.

AFTER YOU ANSWER THE INTERROGATORIES, DO NOT FILE THIS DOCUMENT WITH THE CLERK OF THE
COURT. ALL PERSONAL INFORMATION CONTAINED IN THE COURT FILE BECOMES PUBLIC RECORD.
INSTEAD, SERVE THE ANSWERS TO THE INTERROGATORIES ON THE OTHER PARTY AND FILE FORM
12.930(d), NOTICE OF SERVICE OF ANSWERS TO INTERROGATORIES, WITH THE CLERK.

I, {name of person answering interrogatories}                                                                ,
being sworn, certify that the following information is true:




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 137 -
1. BACKGROUND INFORMATION:
   a. State your full legal name and any other name by which you have been known.
   b. State your present residence and telephone numbers.




2. EDUCATION:
   a. List all business, commercial, and professional licenses that you have obtained since the entry of
      the Final Judgment sought to be modified.
   b. List all of your education since the entry of the Final Judgment sought to be modified including,
      but not limited to, vocational or specialized training, including the following:
      (1) name and address of each educational institution.
      (2) dates of attendance.
      (3) degrees or certificates obtained or anticipated dates of same.




3. EMPLOYMENT:
   a. For each place of your employment or self-employment since the entry of the Final Judgment
      sought to be modified, state the following:
      (1) name, address, and telephone number of your employer.
      (2) dates of employment.
      (3) job title and brief description of job duties.
      (4) starting and ending salaries.
      (5) name of your direct supervisor.
      (6) all benefits received, including, for example, health, life, and disability insurance; expense
          account; use of automobile or automobile expense reimbursement; reimbursement for
          travel, food, or lodging expenses; payment of dues in any clubs or associations; and pension
          or profit sharing plans.




    b. Other than as an employee, if you have been engaged in or associated with any business,
       commercial, or professional activity since the entry of the Final Judgment sought to be modified
       that was not detailed above, state for each such activity the following:
        (1) name, address, and telephone number of each activity.
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 138 -
        (2)   dates you were connected with such activity.
        (3)   position title and brief description of activities.
        (4)   starting and ending compensation.
        (5)   name of all persons involved in the business, commercial, or professional activity with you.
        (6)   all benefits and compensation received, including, for example, health, life, and disability
              insurance; expense account; use of automobile or automobile expense reimbursement;
              reimbursement for travel, food, or lodging expenses; payment of dues in any clubs or
              associations; and pension or profit sharing plans.




    c. If you have been unemployed at any time since the entry of the Final Judgment sought to be
       modified, state the dates of unemployment. If you have not been employed at any time since
       the entry of the Final Judgment sought to be modified, give the information requested above in
       question 3.a for your last period of employment.




4. ASSETS:
   a. Real Estate. State the street address, if any, and if not, the legal description of all real property
      that you own or owned during the last 3 years, or since the entry of the Final Judgment sought
      to be modified, if shorter. For each property, state the following:
      (1) the names and addresses of any other persons or entities holding any interest and their
          percentage of interest.
      (2) the present fair market value.




    b. Tangible Personal Property. List all items of tangible personal property that are owned by you
       or in which you have had any interest during the last 3 years, or since the entry of the Final
       Judgment sought to be modified, if shorter, including, but not limited to, motor vehicles, tools,
       furniture, boats, jewelry, art objects or other collections, and collectibles whose fair market
       value exceeds $100. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest.
       (3) the present fair market value.




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 139 -
    c. Intangible Personal Property. Other than the financial accounts (checking, savings, money
       market, credit union accounts, retirement accounts, or other such cash management accounts)
       listed in the answers to interrogatories 4.d and 4.e below, list all items of intangible personal
       property that are owned by you or in which you have had any ownership interest (including closed
       accounts) within the last 3 years, or since the entry of the Final Judgment sought to be modified, if
       shorter, including but not limited to, partnership and business interests (including good will),
       deferred compensation accounts unconnected with retirement, including but not limited to stock
       options, sick leave, and vacation pay, stocks, stock funds, mutual funds, bonds, bond funds, real
       estate investment trust, receivables, certificates of deposit, notes, mortgages, and debts owed to
       you by another entity or person. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest and the
            names and addresses of the persons and entities who are indebted to you
       (3) the present fair market value or the amounts you claim are owned by or owed to you, at the
            time of answering these interrogatories.
        You may comply with this interrogatory (4.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. However, if the date of acquisition, the purchase
        price and the market valuations are not clearly reflected in the periodic statements which are
        furnished, then these questions must be answered separately. You do not have to resubmit
        any periodic statements previously furnished under rule 12.285 (Mandatory Disclosure).




    d. Retirement Accounts: List all information regarding each retirement account/plan, including but
       not limited to defined benefit plans, 401k, 403B, IRA accounts, pension plans, Florida
       Retirement System plans (FRS), Federal Government plans, money purchase plans, HR10
       (Keogh) plans, profit sharing plans, annuities, employee savings plans, etc. that you have
       established and/or that have been established for you by you, your employer, or any previous
       employer. For each account, state the following:
       (1) the name and last 4 digits of the account number of each account/plan and where it is
           located.
       (2) the type of account/plan.
       (3) the name and address of the fiduciary plan administrator/service representative.
       (4) the present fair market value of your interest in each account/plan.
       (5) whether you are vested or not vested; and if vested, in what amount, as of a certain date
           and the schedule of future vesting.
       (6) the date at which you became/become eligible to receive some funds in this account/plan.
       (7) monthly benefits of the account/plan if no fair market value is ascertained.
       (8) beneficiary(ies) and/or alternate payee(s).




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 140 -
    e. Financial Accounts. For all financial accounts (checking, savings, money market, credit union
       accounts, or other such cash management accounts) listed in your Financial Affidavit, in which
       you have had any legal or equitable interest, regardless of whether the interest is or was held in
       your own name individually, in your name with another person, or in any other name, give the
       following:
       (1) name and address of each institution.
       (2) name in which the account is or was maintained.
       (3) last 4 digits of account numbers.
       (4) name of each person authorized to make withdrawals from the accounts.
       (5) highest balance within each of the preceding 3 years, or since the entry of the Final
            Judgment sought to be modified, if shorter.
       (6) lowest balance within each of the preceding 3 years, or since the entry of the Final
            Judgment sought to be modified, if shorter.
         You may comply with this interrogatory (4.e) by providing copies of all periodic (monthly,
         quarterly, semi-annual, or annual) account statements for each such account for the preceding
         3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
         FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
         previously furnished pursuant to rule 12.285 (Mandatory Disclosure).




    f.   Closed Financial Accounts. For all financial accounts (checking, savings, money market, credit
         union accounts, or other such cash management accounts) closed within the last 3 years, or
         since the entry of the Final Judgment sought to be modified, if shorter, in which you have had
         any legal or equitable interest, regardless of whether the interest is or was held in your own
         name individually, in your name with another person, or in any other name, give the following:
         (1) name and address of each institution.
         (2) name in which the account is or was maintained.
         (3) last 4 digits of account numbers.
         (4) name of each person authorized to make withdrawals from the accounts.
         (5) date account was closed.




    g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the following:
       (1) If you are the beneficiary of any estate, trust, insurance policy, or annuity, give for each one
           the following:
           (a) identification of the estate, trust, insurance policy, or annuity.
           (b) the nature, amount, and frequency of any distributions of benefits.
           (c) the total value of the beneficiaries’ interest in the benefit.
           (d) whether the benefit is vested or contingent.
       (2) If you have established any trust or are the trustee of a trust, state the following:
           (a) the date the trust was established.
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 141 -
             (b)   the names and addresses of the trustees.
             (c)   the names and addresses of the beneficiaries.
             (d)   the names and addresses of the persons or entities who possess the trust documents.
             (e)   each asset that is held in each trust, with its fair market value.




    h. Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses, and
       telephone numbers of your accountant, bookkeeper, and any other persons who possess your
       financial records, and state which records each possesses.




5. LIABILITIES:
           a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts, and
                other obligations (other than credit cards and charge accounts) listed in your Financial
                Affidavit, indicate for each the following:
       (1) name and address of the creditor.
       (2) name in which the obligation is or was incurred.
       (3) last 4 digits of loan or account number, if any.
       (4) nature of the security, if any.
       (5) payment schedule.
       (6) present balance and current status of your payments.
       (7) total amount of arrearage, if any.
        You may comply with this interrogatory (5.a) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account
        statements previously furnished under rule 12.285 (Mandatory Disclosure).




            b. Credit Cards and Charge Accounts. For all financial accounts (credit cards, charge
               accounts, or other such accounts) listed in your Financial Affidavit, in which you have
               had any legal or equitable interest, regardless of whether the interest is or was held in
               your own name individually, in your name with another person, or in any other name,
               give the following:
        (1) name and address of the creditor.
        (2) name in which the account is or was maintained.
        (3) names of each person authorized to sign on the accounts.
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 142 -
        (4)    last 4 digits of account numbers.
        (5)   present balance and current status of your payments.
        (6)   total amount of arrearage, if any.
        (7)   highest and lowest balance within each of the preceding 3 years, or since the entry of the
              Final Judgment sought to be modified, if shorter.
    You may comply with this interrogatory (5.b) by providing copies of all periodic (monthly
    quarterly, semi-annual, or annual) account statements for each such account for the preceding 3
    years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT FILE
    THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
    previously furnished under rule 12.285 (Mandatory Disclosure).




              c. Closed Credit Cards and Charge Accounts. For all financial accounts (credit cards,
                 charge accounts, or other such accounts) closed with no remaining balance, within the
                 last 3 years, or since the entry of the Final Judgment sought to be modified, in which you
                 have had any legal or equitable interest, regardless of whether the interest is or was
                 held in your own name individually, in your name with another person, or in any other
                 name, give the following:
                      (1) name and address of each creditor.
                      (2) name in which the account is or was maintained.
                      (3) last 4 digits of account numbers.
                      (4) name of each person authorized to sign on the accounts.
                      (5) date the balance was paid off.
                      (6) amount of final balance paid off.
        You may comply with this interrogatory (5.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
        previously furnished under rule 12.285 (Mandatory Disclosure).




6. MISCELLANEOUS:
          a. If you are claiming a diminished earning capacity since the entry of the Final Judgment
             sought to be modified as grounds to modify alimony or deviate from the child support
             established in your case, describe in detail how your earning capacity is lowered and
             state all facts upon which you rely in your claim. If unemployed, state how, why, and
             when you lost your job.
          b. If you are claiming a change in mental or physical condition since the entry of the Final
             Judgment sought to be modified as grounds to modify alimony or change the child
             support established in your case, describe in detail how your mental and/or physical
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 143 -
                capacity has changed and state all facts on which you rely in your claim. Identify the
                change in your mental and/or physical capacity, and state the name and address of all
                health care providers involved in the treatment of this mental or physical condition.
             c. If you are requesting a change in shared or sole parental responsibility, ultimate
                decision-making, the time-sharing schedule, the parenting plan, or any combination
                thereof, for the minor child(ren), describe in detail the change in circumstances since
                the entry of the Final Judgment sought to be modified that you feel justify the
                requested change. State when the change of circumstances occurred, how the change
                or circumstances affects the child(ren), and why it is in the best interests of the
                child(ren) that the Court make the requested change. Attach your proposed parenting
                plan.
             d. If you do not feel the requested change in shared or sole parental responsibility,
                ultimate decision-making, the time-sharing schedule, the parenting plan, or any
                combination thereof, for the minor child(ren) is in their best interests, or if you feel
                there has not been a change in circumstances since the entry of the Final Judgment
                sought to be modified, describe in detail any facts since the entry of the Final Judgment
                sought to be modified that you feel justify the Court denying the requested change.
                State what requested change, if any, in shared or sole parenting responsibility, ultimate
                decision-making, the time-sharing schedule, or of the parenting plan is justified or
                agreeable to you and why it is in the best interests of the child(ren).




7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law Rules of Procedure
   Form 12.902(b), and you were specifically requested in the Notice of Service of Standard Family Law
   Interrogatories to file the Long Form Affidavit, Form12.902(c), you must do so within the time to
   serve the answers to these interrogatories.




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 144 -
I certify that a copy of this document was [check all used]: ( ) emailed ( ) mailed ( ) faxed
( ) hand delivered to the person(s) listed below on {date} ____________________________.


Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number: ______________________
Fax Number:
Email Address(es): ________________________

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated:

                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es): ____________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} _______________________________________________________________,
{name of business} _________________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (11/20)
                                                    - 145 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                           FORM 12.932
      CERTIFICATE OF COMPLIANCE WITH MANDATORY DISCLOSURE
                             (11/20)

                                   When should this form be used?

Mandatory disclosure requires each party in a family matter to provide the other party with certain
financial information and documents. These documents must be served on the other party within 45 days
of service of the initial petition or supplemental petition for modification on the respondent. The
mandatory disclosure rule applies to all original and supplemental cases, except simplified dissolution of
marriage cases and cases where the respondent is served by constructive service and does not answer.
You should use this form to notify the court and the other party that you have complied with the
mandatory disclosure rule.

Each party must provide the other party with the documents listed in section 2 of this form if the relief
being sought is permanent regardless of whether it is an initial or supplemental proceeding. ONLY THE
COMPLETED FORM IS FILED WITH THE COURT. EXCEPT FOR THE FINANCIAL AFFIDAVIT AND CHILD
SUPPORT GUIDELINES WORKSHEET, NO DOCUMENTS SHALL BE FILED IN THE COURT FILE WITHOUT A
PRIOR COURT ORDER. THE DOCUMENTS LISTED ON THE FORM ARE TO BE GIVEN TO THE OTHER PARTY.
If your individual gross annual income is under $50,000, you should complete the Family Law Financial
Affidavit (Short Form), Florida Family Law Rules of Procedure Form 12.902(b). If your individual gross
annual income is $50,000 or more, you should complete the Family Law Financial Affidavit (Long Form),
Florida Family Law Rules of Procedure Form 12.902(c).

In addition, there are separate mandatory disclosure requirements that apply to temporary financial
hearings, which are listed in section 1 of this form. The party seeking temporary financial relief must serve
these documents on the other party with the notice of temporary financial hearing. The responding party
must serve the required documents on the party seeking temporary relief. Any documents that have
already been served under the requirements for temporary or initial proceedings do not need to be
reserved again in the same proceeding. If a supplemental petition is filed, seeking modification, then the
mandatory disclosure requirements begin again.

You must state with specificity the documents that you are producing to the other party. References to
account numbers and personal identifying information are governed by Florida Rule of Judicial
Administration 2.425, which you should review prior to completing this form.

This form should be typed or printed in black ink. After completing this form, you should file this
document with the clerk of the circuit court in the county where your case is filed and keep a copy for
your records. A copy of this form must be served on any other party in your case. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.



Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
Disclosure (11/20)
                                                   - 146 -
                                         What should I do next?

After you have provided the other party all of the financial information and documents and have filed this
form certifying that you have complied with this rule, you are under a continuing duty to promptly give
the other party any information or documents that change your financial status or that make the
information already provided inaccurate. You should not file with the clerk any of the documents listed
in the certificate of compliance other than the financial affidavit and the child support guidelines
worksheet. Refer to the instructions regarding the petition in your case to determine how you should
proceed after filing this form.

                             Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at
the beginning of these forms. The words that are in bold underline in these instructions are defined
there. For further information, see Florida Family Law Rule of Procedure 12.285.


                       IMPORTANT INFORMATION REGARDING E-FILING

  The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents
  be filed electronically except in certain circumstances. Self-represented litigants may file petitions or
  other pleadings or documents electronically; however, they are not required to do so. If you choose
  to file your pleadings or other documents electronically, you must do so in accordance with Florida
  Rule of Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in
  which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

  After the initial service of process of the petition or supplemental petition by the Sheriff or certified
  process server, the Florida Rules of Judicial Administration now require that all documents required
  or permitted to be served on the other party must be served by electronic mail (e-mail) except in
  certain circumstances. You must strictly comply with the format requirements set forth in the
  Florida Rules of Judicial Administration. If you elect to participate in electronic service, which means
  serving or receiving pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal,
  you must review Florida Rule of Judicial Administration 2.516. You may find this rule at
  www.flcourts.org through the link to the Rules of Judicial Administration provided under either Family
  Law Forms: Getting Started, or Rules of Court in the A-Z Topical Index.

  SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
  REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
  the procedures must always be followed once the initial election is made.

  To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
  Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
  12.915, and you must provide your e-mail address on each form on which your signature appears.

Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
Disclosure (11/20)
                                                   - 147 -
  Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida
  Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail
  Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial
  Administration 2.516.


                                             Special notes. . .

You may provide copies of required documents; however, the originals must be produced for inspection
if the other party requests to see them.

Although the financial affidavits are based on individual gross income, either party may ask the other
party to complete the Family Law Financial Affidavit (Long Form), Florida Family Law Rules of Procedure
Form 12.902(c), by serving the appropriate interrogatory form. (See Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(b) (original proceedings) or (c)
(modification proceedings)).

Any portion of the mandatory disclosure rule may be modified by order of the judge or agreement of
the parties. Therefore, you and the other party may agree that you will not require each other to
produce the documents required under the mandatory disclosure rule. This exception does not apply
to the Financial Affidavit, Family Law Rules of Procedure Form 12.902(b) or (c), which is required in all
cases and cannot be waived.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




  Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
  Disclosure (11/20)
                                                   - 148 -
                  IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                           IN AND FOR                                    COUNTY, FLORIDA

                                                                 Case No.:
                                                                 Division:

                                                 ,
                                   Petitioner,

                      and

                                                 ,
                                 Respondent.



            CERTIFICATE OF COMPLIANCE WITH MANDATORY DISCLOSURE

                 ONLY THE COMPLETED FORM IS FILED WITH THE COURT.
             EXCEPT FOR THE FINANCIAL AFFIDAVIT AND CHILD SUPPORT
             GUIDELINES WORKSHEET, NO DOCUMENTS SHALL BE FILED IN THE
             COURT FILE WITHOUT A PRIOR COURT ORDER. THE DOCUMENTS
             LISTED BELOW ARE TO BE GIVEN TO THE OTHER PARTY.

     I, {full legal name}                                                   , certify that I have complied
     with the mandatory disclosure required by Florida Family Law Rule 12.285 as follows:

1.       FOR TEMPORARY FINANCIAL RELIEF, ONLY:
     The date the following documents were served:                                                      .
     [Check all that apply. State with specificity the documents being produced; if sufficient space is not
     provided, you may attach additional papers with this form and refer to them in the space provided.]

             a. ____ Financial Affidavit
                     _____ Florida Family Law Rules of Procedure Form 12.902(b) (short form)
                     _____ Florida Family Law Rules of Procedure Form 12.902(c) (long form)

             b. ____ All complete federal and state personal income tax, gift tax, and foreign tax
             returns for the past 3 years; including all attachments, including IRS forms W-2, 1099, and K-1,
             and all accompanying schedules and worksheets comprising the entire tax return; or
                      _____ Transcript of tax return as provided by IRS form 4506-T; or
                      _____ IRS forms W-2, 1099, and K-1 for the past year because the income tax return
                      for the past year has not been prepared; and for any of the prior 2 years beyond the past
                      year if tax returns for any of those years have not been filed.

             c.____ Pay stubs or other evidence of earned income for the 6 months before the compliance
                    with the disclosure requirements for temporary relief. The following are produced:
                    ______________________________________________________________________
     Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (11/20)

                                                        - 149 -
                      ___________________________________________________________________
                      ___________________________________________________________________
                      ____________________________________________________________________.

2.       FOR INITIAL, SUPPLEMENTAL, AND PERMANENT FINANCIAL RELIEF:
     The date the following documents were served:                                                      .
     [Check all that apply. State with specificity the documents being produced; if sufficient space is not
     provided, you may attach additional papers with this form and refer to them in the space provided.]

         a. ____ Financial Affidavit
                          _____ Florida Family Law Rules of Procedure Form 12.902(b) (short form)
                          _____Florida Family Law Rules of Procedure Form 12.902(c) (long form)

         b. ____ All complete federal and state personal income tax, gift tax, and foreign tax
                         returns, for the past 3 years; including all attachments, including IRS forms W-2,
                         1099, and K-1, and all accompanying schedules and worksheets comprising the
                          entire tax return;
                        _____ Transcript of the tax return as provided by IRS form 4506-T; or
                        _____ IRS forms W-2, 1099, and K-1 for the past year because the income tax return
                                for the past year has not been prepared; and for any of the prior 2 years
                                beyond the past year if tax returns for any of those years have not been filed.

         c. ____ Pay stubs or other evidence of earned income for the 6 months before the
                         compliance with these disclosure requirements for initial or supplemental
                        proceedings. The following are produced: _________________________________
                        __________________________________________________________________
                         ___________________________________________________________________.

        d.    ____ A statement identifying the source and amount of all income for the 6 months
                           before the compliance with these disclosure requirements for initial or
                           supplemental proceedings, if not reflected on the pay stubs produced. The
                           following are produced: __________________________________________
                            ______________________________________________________________
                            _______________________________________________________________.

         e. ____     All loan applications, financial statements, credit reports, or any other
                              form of financial disclosure, including financial aid forms, prepared for any
                              purpose or used for any purpose within the 24 months preceding the
                              compliance with these disclosure requirements for initial or supplemental
                              proceedings. The following are produced: ___________________________
                              ______________________________________________________________
                              ______________________________________________________________.

         f.   ____    All deeds to real estate in which I presently own or owned an interest within
                              the past 3 years. All promissory notes or other documents evidencing money
                              owed to me or my spouse at any time within the last 24 months. All leases,
                              whether in my name individually, in my name jointly with any other person or
                              entity, in my name as trustee or guardian for a party or a minor or adult
                              dependent child of both parties, or in someone else’s name on my behalf wherein
                              either party (A) is receiving or has received payments at any time within the last
                              3 years, or (B) owns or owned an interest. The following are produced:
                              _________________________________________________________________
     Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (11/20)

                                                        - 150 -
                         _____________________________________________________________
                         _____________________________________________________________
                         _____________________________________________________________.

    g. _____ All periodic statements for the last 12 months for all checking accounts and for
                      the last year for all savings accounts, money market funds, certificates of
                      deposit, etc., whether in my name individually, in my name jointly with any
                      other person or entity, in my name as trustee or guardian for a party or a minor
                      or adult dependent child of both parties, or in someone else’s name on my
                      behalf; and for all accounts that have check-writing privileges, copies of
                      canceled checks and registers, whether written or electronically maintained.
                      The following are produced: ______________________________________
                      ______________________________________________________________
                      ______________________________________________________________
                      ______________________________________________________________.

    h. _____ All brokerage account statements for the last 12 months, in either party’s
                     name individually or jointly with any person or entity, or as a trustee or
                     guardian for a party or a minor or adult dependent child of both parties,
                     or in someone else’s name on my behalf; and for all accounts that have check-
                     writing privileges, copies of canceled checks and registers, whether written or
                     electronically maintained. The following are produced: __________________
                     ________________________________________________________________
                     ________________________________________________________________
                     ________________________________________________________________.

    i.   _____ Most recent statement and statements for the past 12 months for any pension,
                      profit sharing, deferred compensation, or retirement plan (for example, IRA,
                      401(k), 403(b), SEP, KEOGH, etc.) and summary plan description for any such plan
                      in which I am a participant or an alternate payee receiving payments.
                      The following are produced: ______________________________________
                      ______________________________________________________________
                      ______________________________________________________________
                      ______________________________________________________________.

    j.   _____ Most recent statement and statements for the past 12 months for any virtual currency
                      transactions in which either party participated within the last 12 months or holds
                      an interest in, either individually, jointly with any other person or entity, as
                      trustee or guardian for a party or minor or adult dependent child of both parties,
                      or in someone else’s name on my behalf, and a listing of all current holdings of
                      virtual currency. The following are produced: __________________
                      _________________________________________________________________
                      _________________________________________________________________
                      _________________________________________________________________.

    k. _____      The declaration page, the last periodic statement, statements for the past 12 months
                        and the certificate for any group insurance for all life insurance policies insuring
                        my life or the life of my spouse. The following are produced:
                        ________________________________________________________________
                        ________________________________________________________________
                        ______________________________________________________________
                        ______________________________________________________________.
Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (11/20)

                                                   - 151 -
    l.   _____      All health and dental insurance cards covering either me or my spouse and/or
                          our dependent child(ren). The following are produced: __________________
                          _______________________________________________________________
                          _______________________________________________________________.

   m. _____         Corporate, partnership, and trust tax returns for the last 3 tax years, in which I
                        have an ownership or interest. The following are produced: ________________
                        ______________________________________________________________
                        ______________________________________________________________.

    n. _____        All credit card and charge account statements and other records showing my
                          (our) indebtedness as of the date of the filing of this action and for the prior 24
                          months preceding compliance with these disclosure requirements for initial or
                          supplemental proceedings. All promissory notes on which I presently owe or
                          owned within the past 24 months, whether paid or not. All lease agreements I
                          presently owe, either in my name individually, jointly with any other person or
                          entity, in my name as trustee or guardian for a party or a minor or adult
                          dependent child of both parties, or in someone else’s name on my behalf. The
                          following are produced: ___________________________________________
                          _________________________________________________________________
                          _________________________________________________________________.

    o. _____        All premarital and marital agreements between the parties to this case, and
                          all affidavits and declaration of non-paternity or judgments of disestablishment
                          of paternity for any minor or dependent children born or conceived during the
                          marriage. The following are produced: ________________________________
                          ________________________________________________________________
                          ________________________________________________________________.

    p. _____        If a modification proceeding, all written agreements entered into between the
                          parties at any time since the order to be modified was entered. The following
                          are produced: ___________________________________________________
                          ________________________________________________________________
                          ________________________________________________________________.

    q. _____        All documents relating to claims for an unequal distribution of marital property,
                          enhancement or appreciation in nonmarital property, or nonmarital status of an
                          asset or debt. The following are produced: ______________________________
                          _________________________________________________________________
                          _________________________________________________________________.

    r.   _____      Any court order directing that I pay or receive spousal support (alimony) or
                          child support. The following are produced: ____________________________
                         ________________________________________________________________
                         _________________________________________________________________.


I certify that a copy of this document was [check all used]: ( ) e-mailed ( ) mailed
( ) faxed ( ) hand delivered to the person(s) listed below on {date}_____________________________.


Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (11/20)

                                                   - 152 -
Other party or his/her attorney:
Name: _______________________________________
Address: ______________________________________
City, State, Zip: _________________________________
Telephone Number : ____________________________
Fax Number: ___________________________________
E-mail Address(es): _______________________________


Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated: ____________________
                                                     ____________________________________
                                                     Signature of Party
                                                     Printed Name: _________________________
                                                     Address: _____________________________
                                                     City, State, Zip: _________________________
                                                     Telephone Number: ____________________
                                                     Fax Number: __________________________
                                                     E-mail Address(es): ______________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} ________________________________________________________,
{name of business} ________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (11/20)

                                                   - 153 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                       FORM 12.975(a)
 PETITION FOR GRANDPARENT VISITATION WITH MINOR CHILD(REN)
                            (11/20)

                                    When should this form be used?

This form should be used when a grandparent is filing for visitation rights as provided in
Section 752.011, Florida Statutes. You may file a petition for grandparent visitation with minor child(ren)
in Florida if one of the following is true:
     • One or both of the minor child(ren)’s parents died;
     • One or both of the minor child(ren)’s parents are missing;
     • One or both of the minor child(ren)’s parents are in a persistent vegetative state; or a
          combination of these three situations.
 If only one of the minor child(ren)’s parents qualifies in one of the three categories above, the other
parent must have been convicted of a felony or an offense of violence evincing behavior that poses a
substantial threat of harm to the minor child’s health or welfare.

This petition should be typed or printed in black ink.



                                          What should I do next?
After completing this form, you should file this form with the clerk of the circuit court in the county where
you live and keep a copy for your records.

You must file Florida Supreme Court Approved Family Law Form 12.902(d), Uniform Child Custody
Jurisdiction and Enforcement Affidavit.

You must pay the appropriate filing fees to the clerk of the circuit court. If you or you and your spouse
cannot afford to pay the filing fees, you may fill out an Application for Determination of Civil Indigent
Status, and file it with your petition for Grandparent Visitation with Minor Child(ren). You may obtain this
form from the clerk and he or she will determine whether you are eligible to have filing fees waived.

Either you or the clerk of court will need to complete a Family Court Cover Sheet, Florida Family Law Rules
of Procedure Form 12.928. The clerk’s office can provide this form.

For your case to proceed, you must properly notify the parents of the minor child(ren) unless they have
died. If either or both parents have died, you must file a certified copy of the death certificate.

If you know where either or both parents live, you should use personal service.

If the basis of your petition is that one or both parents are missing, you must file an affidavit of diligent
search with regard to that parent(s) to demonstrate to the court that one or both are in fact missing. See
Florida Family Law Rules of Procedure Form 12.913(b).


Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (11/20)
                                                     - 154 -
If you absolutely do not know where one or both parents live, you may also use constructive service. You
may also be able to use constructive service if one or both parents reside in another state or country. For
more information on constructive service, see Notice of Action for Family Cases with Minor Child(ren),
Florida Supreme Court Approved Family Law Form 12.913(a)(2), and Affidavit of Diligent Search and
Inquiry, Florida Family Law Rules of Procedure Form 12.913(b).

The parents will have 20 days to answer your petition after being served with your petition. Your case will
then generally proceed in one of the following three ways:

        DEFAULT. If after 20 days, none of the parties have filed an answer or any other document, you
        may file a Motion for Default, Florida Supreme Court Approved Family Law Form 12.922(a), with
        the clerk of court. Then, if you have filed all of the required papers, depending on your jurisdiction,
        you may call the clerk, family law intake staff, or the judicial assistant to set a final hearing. You
        must notify the parents of the hearing by using a Notice of Final Hearing (General), Florida
        Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.

        UNCONTESTED. If all parties file an answer that agrees with everything in your petition,
        depending on your jurisdiction, you may call the clerk, family law intake staff, or judicial assistant
        to schedule a final hearing. You must notify the other party of the hearing by using a Notice of
        Final Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other
        appropriate notice of hearing form.

        CONTESTED. If any of the parties file an answer, which disagrees with or denies anything in your
        petition, and you are unable to settle the disputed issues, you should file a Notice for Trial, Florida
        Supreme Court Approved Family Law Form 12.924.

Unless the reason for filing the petition is that both parents have died, some circuits may require the
completion of mediation before a final hearing may be scheduled. Depending on your jurisdiction, you
should contact the clerk, family law intake staff, or judicial assistant for instructions on how to set your
case for trial (final hearing) and to inquire if mediation is required before a final hearing.

You must obtain a date and time for any court appearance, including the final hearing, from the clerk of
court, family law intake staff or judicial assistant. On that date of the hearing, all petitioners must appear
before a judge. If required by your jurisdiction, you should bring an Order On Grandparent’s Petition for
Visitation with Minor Child(ren), Florida Family Law Rules of Procedure Form 12.975(b), with you to the
hearing.

If you fail to complete this procedure, the court may dismiss the case.


                              Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see chapter 752, Florida Statutes, and Florida Family Law Rules of Procedure Rule
12.105.



Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (11/20)
                                                     - 155 -
                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review Florida
Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link to the
Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of Court
in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.

                                               Special notes. . .

Remember, a person who is NOT an attorney is called a nonlawyer. if a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (11/20)
                                                     - 156 -
         IN THE CIRCUIT COURT OF THE _______________________________ JUDICIAL CIRCUIT,
                IN AND FOR ___________________________________ COUNTY, FLORIDA

In Re:
                                                             Case No.: ________________________
                                                             Division: ________________________
_______________________________,
                     Petitioner,

                 and

_______________________________,
                    Respondent(s).




                PETITION FOR GRANDPARENT VISITATION WITH MINOR
                                CHILD(REN)


       The Petitioner(s), ______________________________________________, files this Petition for
Grandparent Visitation Rights pursuant to section 752.011, Florida Statutes, and states as follows:

       1. Action for Grandparent Visitation Rights: This is an action for Grandparent Visitation Rights
pursuant to section 752.011, Florida Statutes.

          2. Children: Petitioner(s), ________________________________________________ is (are) the
grandparent(s) [or great-grandparent(s)] of the following minor children subject to this action: [Please use
initials for each of the minor children]

         Name                                                Birth date

_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________

         3. Parents: The parents of the children are as follows:

Parent Name                        Date of Birth             Last Known Address

_____________________________________________________________________________________

_____________________________________________________________________________________


Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(11/20)
                                                    - 157 -
        4. Petitioner’s current address is: {street address, city, state, zip code} _______________________

        ______________________________________________________________________________

        5. Petitioner’s relationship to the minor child(ren) is: ____________________________________

        ______________________________________________________________________________

        6. Petitioner’s relationship to any of the parents listed in paragraph 3 above is as follows:

        ______________________________________________________________________________

        7. A completed Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit,
        Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.

        8. The minor child(ren) subject to this action has (have) a parent who is one of the following:

        [Select one]

                 a. _____ Deceased. Name of Deceased Parent {name} ___________________________
                 and Date of Death {date} ___________________________________.

                 b. _____ Missing. Name of Missing Parent {name} ______________________________
                 and last known address ____________________________________________________
                 and date of last known address: __________________________________.

                 c. _____ in a persistent vegetative state since {date} _________________________
                 pursuant to section 752.001, Florida Statutes.

             If the minor child(ren) has/have one parent who is not deceased, missing, or in a persistent
             vegetative state: [Select One]

                 d. _____ parent who has been convicted of a felony. For each felony, please provide the
                 following: type of felony, county, state, court case number, and date of conviction:

                 ________________________________________________________________________
                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

                 e. _____ parent who has been convicted of an offense of violence that poses a substantial
                 threat of har to the minor child(ren)’s health or welfare pursuant to section 752.011,
                 Florida Statutes. For each offense, please provide the following: the offense, county,
                 state, and date of conviction: ________________________________________________

                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.




Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(11/20)
                                                    - 158 -
        9. The parent of the minor child(ren) is unfit or poses significant harm to the child because:

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        10. Visitation: Based on the forgoing, Petitioner(s) request(s) reasonable visitation with the minor
        child(ren) as follows: ___________________________________________________________
         ____________________________________________________________________________
        _____________________________________________________________________________
        _____________________________________________________________________________.

        11. Explain why this visitation with Petitioner(s) is in the best interests of the child(ren):

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        12. Visitation will not materially harm the parent-child relationship because: _________________

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        13. _____ Petitioner(s) has (have) not filed an original action requesting visitation with the minor
        child(ren) within the preceding two (2) years.

        OR

           _____ Petitioner(s) has (have) filed an original action requesting visitation with the minor
        child(ren) within the preceding two (2) years and good cause exists for this Petition because the
        minor child(ren) is suffering or may suffer significant and demonstrable mental or emotional harm
        caused by a parental decision to deny visitation with Petitioner(s) that was not known to
        Petitioner(s) at the time of filing of the earlier action.

WHEREFORE, Petitioner(s) respectfully request(s) that the Court grant the following relief:

        A. Take jurisdiction over the subject matter and the parties and find that venue is proper;

        B. Find that Petitioner(s) is (are) the grandparent(s) [or great-grandparent(s)] of minor child(ren)
        subject to this action;

        C. Find that both parents of the minor child(ren) are deceased, missing, or in a permanent
        vegetative state, or one parent is deceased, missing, or in a persistent vegetative state and the
        other parent is unfit or poses significant harm to the child;

        D. Appoint a Guardian ad Litem to represent the interests of the minor child(ren);
Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(11/20)
                                                    - 159 -
         E. Enter an order referring this matter to family mediation as provided in section 752.015, Florida
         Statutes;

         F. Establish a visitation schedule granting Petitioner(s) frequent and liberal time-sharing with the
         minor child(ren); and

         G. Grant such other and further relief as the Court deems appropriate under the circumstances
         to protect the rights and interests of the minor child(ren).

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.
Dated:


                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es): ____________________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} _______________________________________________________________,
{name of business} _________________________________________________________________,
{address} ___________________________________________________________________,

{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(11/20)
                                                    - 160 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA


In Re:                                                      Case No.: ____________________________
                                                            Division:

                                             ,
                               Petitioner,

                 and

                                        ,
                              Respondent(s).



            ORDER ON GRANDPARENT’S PETITION FOR VISITATION WITH
                            MINOR CHILD(REN)

THIS ACTION, having come to be heard upon the Petition for Grandparent Visitation with Minor Child(ren)
filed by ________________________________________, and the Final Hearing on the Petition pursuant
to section 752.011, Florida Statutes, and the Court having reviewed the file and received evidence, makes
the following findings of facts and conclusions of law:

         1. The Petitioner(s) is/are the maternal/paternal grandparent(s) of the following minor
         child(ren):

                Name                            Birth date
         ______________________________________________________________________________
         ______________________________________________________________________________
         ______________________________________________________________________________
         ______________________________________________________________________________
         ______________________________________________________________________________
         _____________________________________________________________________________

          2. The Court has jurisdiction over the subject matter of the Petition, over the minor child(ren),
         and the parties.
         {Choose all that apply}

                 a. The minor child(ren)’s mother is:
                         _____Deceased

                          _____Missing

                          _____ In a persistent vegetative state

                          _____Has been convicted of a felony or an offense of violence evincing behavior
                          that poses a substantial threat of harm to the minor child’s health or welfare.

Florida Family Law Rules of Procedure Form 12.975(b), Order on Grandparent’s Petition for Visitation with Minor
Child(ren) (11/20)
                                                    - 161 -
                 b. The minor child(ren)’s father is:

                          _____ Deceased

                          _____ Missing

                          _____ In a persistent vegetative state

                          _____ Has been convicted of a felony or an offense of violence evincing
                          behavior that poses a substantial threat of harm to the minor child’s health or
                          welfare

        3. Based on the testimony and the evidence presented, this Court finds by clear and convincing
        evidence that a parent _____is _____is not (or both parents are) unfit or that there _____is
        _____is not significant harm to the child(ren), that visitation with the Petitioner/Grandparent(s)
        _____is _____is not in the best interest of the minor child(ren), and that the visitation _____will
        _____ will not materially harm the parent-child relationship.

        4. Other: _____________________________________________________________________
          _____________________________________________________________________________
          _____________________________________________________________________________
          ____________________________________________________________________________.

Based on the foregoing, it is ORDERED AND ADJUDGED:

        a. That the Petition for Grandparent Visitation is hereby _____ DENIED _____ GRANTED

        b. {Choose ONE that applies}

        _____ Effective ________________________, the Petitioner is awarded reasonable visitation
        rights with the minor child(ren) who are his/her grandchild(ren) named above as follows:
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.
        Said visitation shall continue until further court order.

        _____ No visitation is ordered.

        c. {Choose ONE that applies}

        _____ The Guardian ad Litem is hereby discharged

        _____ No Guardian ad Litem was appointed

        d. This Order for grandparent visitation may be modified upon a showing by the person
        petitioning for modification that a substantial change in circumstances has occurred and that
        modification of the grandparent visitation is in the best interest of the minor child(ren).

Florida Family Law Rules of Procedure Form 12.975(b), Order on Grandparent’s Petition for Visitation with Minor
Child(ren) (11/20)
                                                    - 162 -
        e. Other: ___________________________________________________________________

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        f. This Court reserves jurisdiction to enforce this Order and enter such other orders as it may
        deem just and proper.



DONE AND ORDERED in Chambers, {city} ________________________, {county}___________________,
Florida, this __________ day of ________________, 20____.




                                                                     ______________________________
                                                                     CIRCUIT JUDGE




Copies Furnished:
Petitioner (or his or her attorney)
Respondent (or his or her attorney)




Florida Family Law Rules of Procedure Form 12.975(b), Order on Grandparent’s Petition for Visitation with Minor
Child(ren) (11/20)
                                                    - 163 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.984(b)
      RESPONSE BY PARENTING COORDINATOR (11/20)

                              When should this form be used?
A person appointed as a parenting coordinator must accept or decline the appointment under
Florida Family Law Rule of Procedure 12.742(e). If you accept the appointment, you must
complete paragraphs 1(a) and 2 and sign it. If you decline the appointment, you must complete
only paragraph 1(b) and sign the form. This form should be typed or printed in black ink.

                      Important Consideration Before Responding.
A Qualified Parenting Coordinator or other licensed mental health professional under Chapter 490
or 491, Florida Statutes, shall abide by the ethical and other professional standards imposed by
his or her licensing authority, certification board, or both, as applicable.

A person who is not a Qualified Parenting Coordinator or a licensed mental health professional
under Chapter 490 or 491, Florida Statutes, shall not accept an appointment to serve as parenting
coordinator in a matter that presents an apparent or undisclosed conflict of interest. A conflict
of interest arises when any relationship between the parenting coordinator and either party
compromises or appears to compromise the parenting coordinator’s ability to serve. The burden
of disclosure of any potential conflict of interest rests on the parenting coordinator. Disclosure
shall be made as soon as practical after the parenting coordinator becomes aware of the potential
conflict of interest. If a parenting coordinator makes an appropriate disclosure of a conflict of
interest or a potential conflict of interest, he or she may serve if all parties agree. However, if a
conflict of interest substantially impairs a parenting coordinator's ability to serve, the parenting
coordinator shall decline the appointment or withdraw regardless of the express agreement of
the parties.

A parenting coordinator shall not provide any services to either party that would impair the
parenting coordinator's ability to be neutral.

                                    What should I do next?
After completing and signing this form, you must file this document with the clerk of the circuit
court in the county in which the action is pending and keep a copy for your records.

You must mail, e-mail, or hand-deliver a copy of this form to the attorney(s) for the parents or, if
not represented by an attorney, to the parents.

                         Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found
at the beginning of these forms. For more information, see section 61.125; Florida Statutes,
Florida Family Law Rule of Procedure 12.742, Rules for Qualified and Court Appointed Parenting


Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (11/20)
                                               - 164 -
Coordinators and the Order of Referral to Parenting Coordinator, Florida Family Law Rules of
Procedure Form 12.984(a).

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however,
they are not required to do so. If you choose to file your pleadings or other documents
electronically, you must do so in accordance with Florida Rule of Judicial Administration
2.525, and you must follow the procedures of the judicial circuit in which you file. The
rules and procedures should be carefully read and followed.

            IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff
or certified process server, the Florida Rules of Judicial Administration now require that
all documents required or permitted to be served on the other party must be served by
electronic mail (e-mail) except in certain circumstances. You must strictly comply with
the format requirements set forth in the Florida Rules of Judicial Administration. If you
elect to participate in electronic service, which means serving or receiving pleadings by
electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org
through the link to the Rules of Judicial Administration provided under either Family Law
Forms: Getting Started, or Rules of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY
ARE NOT REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive
documents by email, the procedures must always be followed once the initial election is
made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by
using the Designation of Current Mailing and E-mail Address, Florida Supreme Court
Approved Family Law Form 12.915, and you must provide your e-mail address on each
form on which your signature appears. Please CAREFULLY read the rules and instructions
for: Certificate of Service (General), Florida Supreme Court Approved Family Law Form
12.914; Designation of Current Mailing and E-mail Address, Florida Supreme Court
Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.


                                         Special notes. . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family

Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (11/20)
                                               - 165 -
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (11/20)
                                               - 166 -
               IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                                    Case No: ________________________
                                                                    Division: ________________________

_________________________________,
                         Petitioner,
          and

_________________________________,
                       Respondent.

                       RESPONSE BY PARENTING COORDINATOR

        I, {name}_________________________________________notify the Court and affirm the
following:

1. Acceptance.
   [Choose only one]
   a. ____ I accept the appointment as parenting coordinator.

    b. ____ I decline the appointment as parenting coordinator.

2. Qualifications.
   [Choose only one]
   a. ____ I meet the qualifications in section 61.125(4), Florida Statutes.

    b. ____ I do not meet the qualifications in section 61.125(4), Florida Statutes. However, the parties
       have chosen me by mutual consent and I believe I can perform the services of a parenting
       coordinator because: ____________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________

3. I am not aware of any conflict, circumstance, or reason that renders me unable to serve as the
   parenting coordinator in this matter and I will immediately inform the court and the parties if such
   arises.

4. I understand my role, responsibility, and authority under the Order of Referral to Parenting
   Coordinator, Florida Family Law Rules of Procedure Form 12.984(a); section 61.125, Florida Statutes;
   Florida Family Law Rule of Procedure 12.742; and Rules for Qualified and Court Appointed Parenting
   Coordinators.




Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting Coordinator (11/20)

                                                   - 167 -
I hereby affirm the truth of the statements in this acceptance and understand that if I make any false
representations in this acceptance, I am subject to sanctions by the Court.



_____________________                              _____________________________________________
Date                                               Signature of Parenting Coordinator
                                                   Printed Name:_________________________________
                                                   Address: _____________________________________
                                                   City, State, Zip: ________________________________
                                                   Telephone Number: ____________________________
                                                   E-mail: _______________________________________
                                                   Professional License # (if applicable) _______________
                                                   Professional Certification # (if applicable) ____________


I certify that a copy of this document was [check all used] to the person(s) listed below on
{date} _______________________.

_____Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Attorney for Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Attorney for Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Other: ___________________ _____ e-mailed _____ mailed _____ faxed _____ hand-delivered


                                                           __________________________________
                                                           Title




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was completed with the assistance of:
{name of individual} ___________________________________________________________________,
{name of business}_____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ______________________,{state} ____,{zip code} ________, {telephone number} _____________.




Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting Coordinator (11/20)

                                                   - 168 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.984(c)
 PARENTING COORDINATOR REPORT OF AN EMERGENCY (11/20)


                               When should this form be used?

A person appointed as a parenting coordinator must immediately inform the court of an
emergency situation pursuant to section 61.125(8), Florida Statutes. This form is used by the
parenting coordinator to report an emergency with or without notice to the parties. It is critical
to differentiate whether notice to the parties is required under the facts of any emergency.

Report With Notice. A parenting coordinator, upon information and belief, must immediately
inform the court by affidavit or verified report of an emergency in which a party obtains a final
order or injunction of protection against domestic violence or is arrested for an act of domestic
violence as provided under chapter 741, Florida Statutes

Report Without Notice. A parenting coordinator must immediately inform the court by affidavit
or verified report of an emergency situation if:

1. There is a reasonable cause to suspect that a child will suffer or is suffering abuse, neglect, or
   abandonment as provided under chapter 39, Florida Statutes;
2. There is a reasonable cause to suspect a vulnerable adult has been or is being abused,
   neglected, or exploited as provided under chapter 415, Florida Statutes;
3. A party, or someone acting on a party’s behalf, is expected to wrongfully remove or is
   wrongfully removing the child from the jurisdiction of the court without prior court approval
   or compliance with the requirements of section 61.13001, Florida Statutes. If the parenting
   coordinator suspects that the parent has relocated within the state to avoid domestic
   violence, the coordinator may not disclose the location of the parent and child unless required
   by court order.
This form should be typed or printed in black ink.

                                     What should I do next?

After completing and signing this form, you must file this document with the clerk of the circuit
court in the county in which the action is pending, provide a copy to the presiding judge, and keep
a copy for your records.

Report With Notice. If notice to the parties is required under section 61.125(8)(b), Florida
Statutes, you must also mail or hand deliver a copy of this form to attorney(s) for the parents or,
if not represented by an attorney, to the parents.

Report Without Notice. If notice to the parties is not required, you must mail or hand-deliver a
copy of this form to the Judge presiding over the case.


                         Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found
Instructions for Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an
Emergency (11/20)
                                                - 169 -
at the beginning of these forms. For more information, see section 61.125, Florida Statutes;
Florida Family Law Rule of Procedure 12.742; Rules for Qualified and Court Appointed Parenting
Coordinators; and the Order of Referral to Parenting Coordinator, Florida Family Law Rules of
Procedure Form 12.984(a).


                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants may
file petitions or other pleadings or documents electronically; however, they are not required to
do so. If you choose to file your pleadings or other documents electronically, you must do so in
accordance with Florida Rule of Judicial Administration 2.525, and you must follow the procedures
of the judicial circuit in which you file. The rules and procedures should be carefully read and
followed.

            IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and
E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
Judicial Administration 2.516.

                                          Special notes. . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom of
the last page of every form he or she helps you complete.



Instructions for Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an
Emergency (11/20)
                                                - 170 -
                 IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                                    Case No: ________________________
                                                                    Division: ________________________

_________________________________,
                        Petitioner,
             and

_________________________________,
                      Respondent.



            PARENTING COORDINATOR REPORT OF AN EMERGENCY

The undersigned parenting coordinator reports an emergency to the court:

1. _____ With notice to the parties. A party has obtained a final order or injunction of protection
            against domestic violence or has been arrested for an act of domestic violence as provided
            under chapter 741, F.S.
2. _____ Without notice to the parties pursuant to section 61.125 (8)(a), Florida Statutes, because:
    (choose all that apply)
    a. _____ There is a reasonable cause to suspect that a child will suffer or is suffering abuse,
                 neglect, or abandonment as provided under chapter 39, Florida Statutes.
    b. _____ There is a reasonable cause to suspect a vulnerable adult has or is being abused,
                 neglected, or exploited as provided under chapter 415, Florida Statutes.
    c. _____ A party, or someone acting on a party’s behalf, is expected to wrongfully remove or is
                 wrongfully removing the child from the jurisdiction of the court without prior approval
                 or compliance with the requirements of section 61.13001, Florida Statutes.
3. Describe the emergency: ____________________________________________________________
    _________________________________________________________________________________
    ____________________________________________________________________________.

                              VERIFICATION BY PARENTING COORDINATOR

I, _______________________________________________ (name of parenting coordinator) do hereby
swear or affirm that the facts contained in this Parenting Coordinator Report of an Emergency are true

Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (11/20)


                                                   - 171 -
and correct to the best of my knowledge and belief.


_____________________                          _________________________________________________
Date                                           Signature of Parenting Coordinator
                                               Printed Name: ____________________________________
                                               Address: _________________________________________
                                               City, State, Zip: ____________________________________
                                               Telephone Number: _______________________________
                                               E-mail: __________________________________________
                                               Professional License # (if applicable) ________________
                                               Professional Certification # (if applicable) _____________

STATE OF FLORIDA
COUNTY OF ______________________

Sworn to or affirmed and signed before me on __________________ by _________________________.


                                                   _____________________________________________
                                                   NOTARY PUBLIC or DEPUTY CLERK

                                                   _____________________________________________
                                                   [Print, type, or stamp commissioned name of notary or
                                                    deputy clerk.]

_______ Personally known
_______ Produced identification
        Type of identification produced ___________________________________________________

I certify that a copy of this document was [check all used] to the persons listed below on
{date} ________________________.

_____Presiding Judge _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Attorney for Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Attorney for Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Other: _________________ _____ e-mailed _____ mailed _____ faxed _____ hand-delivered




                                                                    ________________________________
                                                                    Title

Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (11/20)


                                                   - 172 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was completed with the assistance of:
{name of individual} ___________________________________________________________________,
{name of business} ____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ____________________,{state} _____,{zip code} _______, {telephone number} ________________.




Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (11/20)


                                                   - 173 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.996(b)
                         NOTICE TO PAYOR
                             (11/20)

                                   When should this form be used?

This form should be used when an Income Deduction Order has been entered by the Court which is to
take effect immediately.

This form should be typed or printed in black ink. After completing this form, you should file this document
with the clerk of the circuit court in the county in which the action is pending. You should keep a copy for
your own records.


                                         What should I do next?

A copy of this form, and a copy of the Income Deduction Order, must be sent to the obligor’s payor by
certified mail, return receipt requested. The return receipt should be sent to the person that prepared
this form so that it can filed with the clerk along with Florida Family Law Rules of Procedure Form
12.996(c), Notice of Filing Return Receipt.

A copy of this form must also be served on the other party or his or her attorney. Service must be in
accordance with Florida Rule of Judicial Administration 2.516.


                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see section 61.1301, Florida Statutes.


                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
Instructions for Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (11/20)

                                                    - 174 -
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Florida Rules of
Judicial Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review Florida
Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link to the
Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of Court
in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.



                                          Special Instructions. . .

The Obligor’s Social Security Number must be written on the copies of the Notice to Payor that are
mailed to the Obligor’s Payor and served on the other party or his or her attorney. The Social Security
Number should NOT be written on the copy of the Notice to Payor filed with the court.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (11/20)

                                                    - 175 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                            ,
                              Petitioner,

                 and

                                            ,
                            Respondent.

                                            NOTICE TO PAYOR

TO:
Name of Obligor’s Payor:
Payor’s Address:


RE:                       Obligor                                               Obligee
Name:
Address:


Obligor’s Social Security Number: _________________________________.
NOTE: The Obligor’s Social Security Number should be placed on the copy of the Notice to Payor that
is mailed to the Obligor’s Payor. This line should be left blank on the original Notice to Payor filed
with the court.

YOU, THE PAYOR, ARE HEREBY NOTIFIED that, under section 61.1301, Florida Statutes, you have the
responsibilities and rights set forth below with regard to the accompanying Income Deduction Order
and/or any attachment(s):

1. You are required to deduct from the obligor’s income the amount specified in the income deduction
   order, and in the case of a delinquency the amount specified in the notice of delinquency, and to pay
   that amount to the State of Florida Disbursement Unit. The amount actually deducted plus all
   administrative charges shall not be excess of the amount allowed under s. 303(b) of the Consumer
   Credit Protection Act, 15 U.S.C. §1673(b) as amended.

2. You must implement income deduction no later than the first payment date which occurs more than
   14 days after the date the income deduction order was served on you, and you shall conform the
   amount specified in the income deduction order or, in Title IV-D cases, income deduction notice to
   the obligor’s pay cycle. The court should request at the time of the order that the payment cycle will
   reflect that of the obligor.

3. You must forward, within 2 days after each date the obligor is entitled to payment from you, to the
   State of Florida Disbursement Unit, the amount deducted from the obligor’s income, a statement as
Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (11/20)

                                                   - 176 -
    to whether the amount totally or partially satisfies the periodic amount specified in the income
    deduction order, or in Title IV-D cases, income deduction notice, and the specific date each deduction
    is made. If the IV-D agency is enforcing the order, you shall make these notifications to the agency.

4. If you fail to deduct the proper amount from the obligor’s income, you are liable for the amount you
   should have deducted, plus costs, interest, and reasonable attorneys’ fees;

5. You may collect up to $5 against the obligor’s income to reimburse you for administrative costs for
   the first income deduction and up to $2 for each deduction thereafter.

6. The notice to payor, or, in Title IV-D cases, income deduction notice, and in the case of a
   delinquency, the notice of delinquency, are binding on you until further notice by the obligee, IV-D
   agency, or the court or until you no longer provide income to the obligor.

7. When you no longer provide income to the obligor, you shall notify the obligee and provide the
   obligor’s last known address and the name and address of the obligor’s new payor, if known. If you
   violate this provision, you are subject to a civil penalty not to exceed $250 for the first violation or
   $500 for any subsequent violation. If the IV-D agency is enforcing the order, you shall make these
   notifications to the agency instead of the obligee. Penalties shall be paid to the obligee or the IV-D
   agency, whichever is enforcing the income deduction order.

8. You shall not discharge, refuse to employ, or take disciplinary action against an obligor because of the
   requirement for income deduction. A violation of this provision subjects you to a civil penalty not to
   exceed $250 for the first violation or $500 for any subsequent violation. Penalties shall be paid to the
   obligee or the IV-D agency, whichever is enforcing the income deduction, if any alimony or child
   support obligation is owing. If no alimony or child support obligation is owing, the penalty shall be
   paid to the obligor.

9. The obligor may bring a civil action in the courts of this state against a payor who refuses to employ,
   discharges, or otherwise disciplines an obligor because of income deduction. The obligor is entitled
   to reinstatement of all wages and benefits lost, plus reasonable attorneys’ fees and costs incurred.

10. The requirement for income deduction has priority over all other legal processes under state law
    pertaining to the same income and that payment, as required by the notice to payor or the income
    deduction notice, is a complete defense by the payor against any claims of the obligor or his or her
    creditors as to the sum paid.

11. When you receive notices to payor or income deduction notices requiring that the income of two or
    more obligors be deducted and sent to the same depository, the payor may combine the amounts
    that are to be paid to the depository in a single payment as long as the payments attributable to each
    obligor are clearly identified.

12. If you receive more than one notice to payor or income deduction notice against the same obligor,
    the payor shall contact the court or, in Title IV-D cases, the Title IV-D agency for further instructions.

13. In a Title IV-D case, if an obligation to pay current support is reduced or terminated due to the
    emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs,

Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (11/20)

                                                   - 177 -
    income deduction continues at the rate in effect immediately prior to emancipation until all
    arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of
    withholding is modified.

14. All notices to the obligee shall be sent to the address provided in this notice to payor, or any place
    thereafter the obligee requests in writing.

15. An employer who employed 10 or more employees in any quarter during the preceding state fiscal
    year or who was subject to and paid tax to the Department of Revenue in an amount of $20,000 or
    more shall remit support payments deducted pursuant to an income deduction order or income
    deduction notice and provide associated case data to the State Disbursement Unit by electronic
    means approved by the department. Payors who are required to remit support payments
    electronically can find more information on how to do so by accessing the State Disbursement Unit’s
    website https://fl.smartchildsupport.com/. Payment options include Expert Pay, Automated Clearing
    House (ACH) credit through your financial institution, www.myfloridacounty.com, or Western Union.
    Payors may contact the SDU Customer Service Employer telephone line at 1-877-769-0251.

16. Additional information regarding the implementation of this Notice to Payor may be found at
    https://fl.smartchildsupport.com/ .



I certify that a copy of this document was [check all used]: _____ emailed _____ mailed
_____ faxed _____ hand delivered to the person(s) listed below on {date} _________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:                  ________
Telephone Number: ______________________
Fax Number:
Email Address(es): ______________________



                                                    Signature of Party or his/her attorney
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-Mail Address(es): ___________________________
                                                    Florida Bar Number: ___________________________

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the {choose only one} _____Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                         ___________________________________,
{name of business} _______________________________________________________________,
{address}                    ____________________________________________________________,
{city} ______________________, {state}             , {zip code} ________, {telephone number}           .
Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (11/20)

                                                   - 178 -
 INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                      FORM 12.996(c)
         NOTICE OF FILING RETURN RECEIPT (11/20)

                               When should this form be used?
This form should be used when an Income Deduction Order, Florida Family Law Rules of
Procedure Form 12.996(a), is entered by the court and a Notice to Payor, Florida Family Law Rules
of Procedure Form 12.996(b), has been sent by certified mail to the obligor’s payor. When the
post office returns the return receipt to you showing that the obligor’s payor has received the
Notice to Payor, you should type or print this form in black ink. After completing this form, you
should sign it and attach the return receipt you received from the post office. This form (and the
attached return receipt) should be filed with the clerk of the circuit court in the county in which
the action is pending. You should keep a copy for your own records.


                                      What should I do next?
A copy of this form must also be served on the other party or his or her attorney. Service must be
in accordance with Florida Rule of Judicial Administration 2.516.


                          Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found
at the beginning of these forms. The words that are in “bold underline” in these instructions are
defined there. For further information, see section 61.1301, Florida Statutes.


                   IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and
documents be filed electronically except in certain circumstances. Self-represented litigants may
file petitions or other pleadings or documents electronically; however, they are not required to
do so. If you choose to file your pleadings or other documents electronically, you must do so in
accordance with Florida Rule of Judicial Administration 2.525, and you must follow the procedures
of the judicial circuit in which you file. The rules and procedures should be carefully read and
followed.

           IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic
mail (e-mail) except in certain circumstances. You must strictly comply with the format
requirements set forth in the Florida Rules of Judicial Administration. If you elect to participate
in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
through the Florida Courts E-Filing Portal, you must review Florida Rule of Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of Judicial



Instructions for Florida Family Law Rules of Procedure Form 12.996(c), Notice of Filing Return Receipt
(11/20)
                                                - 179 -
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and E-
mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
Judicial Administration 2.516.


                                          Special notes. . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida
Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping
you fill out these forms also must put his or her name, address, and telephone number on the
bottom of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.996(c), Notice of Filing Return Receipt
(11/20)
                                                - 180 -
               IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                             Case No: ________________________
                                                             Division: ________________________

_________________________________,
                         Petitioner,
             and

_________________________________,
                       Respondent.


                          NOTICE OF FILING RETURN RECEIPT

{Name} ________________________________________________________________, the [check only
one] ( )Petitioner ( )Respondent, files the attached Return Receipt in reference to the Notice to
Payor sent by certified mail to {Payor’s name} __________________________, the [check only one] ( )
Petitioner’s ( ) Respondent’s employer.

I certify that a copy of this document was [check all used]: ( ) emailed ( ) mailed ( ) faxed
( ) hand delivered to the persons(s) listed below on {date} ____________________________.

Other party or his/her attorney:
Name: _______________________________________
Address: ______________________________________
City, State, Zip: _________________________________
Telephone Number: ____________________________
Fax Number: ___________________________________
Email Address(es): _______________________________

                                                ________________________________________________
                                                Signature of Party or his/her Attorney

                                                Printed Name: ___________________________
                                                Address: ________________________________
                                                City, State, Zip: ___________________________
                                                Telephone Number: _______________________
                                                Fax Number: _____________________________
                                                Email Address(es): ______________________
                                                Florida Bar Number: ________________________




Florida Family Law Rules of Procedure Form 12.996(c), Notice of Filing Return Receipt (11/20)

                                                    - 181 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in
all blanks] This form was prepared for the: {choose only one}
 _____ Petitioner _____ Respondent
This form was completed with the assistance of:
 {name of individual} _________________________________________________________,
{name of business} ___________________________________________________________,
{address} ___________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________.




Florida Family Law Rules of Procedure Form 12.996(c), Notice of Filing Return Receipt (11/20)

                                                    - 182 -